
	
		II
		Calendar No. 572
		111th CONGRESS
		2d Session
		S. 3793
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Baucus introduced
			 the following bill; which was read the first time
		
		
			September 20, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend expiring provisions and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Job Creation and Tax Cuts Act
			 of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 titles I, II, and IV of this Act an amendment or repeal is expressed in terms
			 of an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					TITLE I—Infrastructure incentives
					Sec. 101. Extension of Build America Bonds.
					Sec. 102. Exempt-facility bonds for sewage and water supply
				facilities.
					Sec. 103. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					Sec. 104. Extension and additional allocations of recovery zone
				bond authority.
					Sec. 105. Allowance of new markets tax credit against
				alternative minimum tax.
					Sec. 106. Extension of tax-exempt eligibility for loans
				guaranteed by Federal home loan banks.
					Sec. 107. Extension of temporary small issuer rules for
				allocation of tax-exempt interest expense by financial
				institutions.
					TITLE II—Extension of expiring provisions
					Subtitle A—Energy
					Sec. 201. Alternative motor vehicle credit for new qualified
				hybrid motor vehicles other than passenger automobiles and light
				trucks.
					Sec. 202. Incentives for biodiesel and renewable
				diesel.
					Sec. 203. Credit for electricity produced at certain open-loop
				biomass facilities.
					Sec. 204. Extension and modification of credit for steel
				industry fuel.
					Sec. 205. Credit for producing fuel from coke or coke
				gas.
					Sec. 206. New energy efficient home credit.
					Sec. 207. Excise tax credits and outlay payments for
				alternative fuel and alternative fuel mixtures.
					Sec. 208. Special rule for sales or dispositions to implement
				FERC or State electric restructuring policy for qualified electric
				utilities.
					Sec. 209. Suspension of limitation on percentage depletion for
				oil and gas from marginal wells.
					Sec. 210. Direct payment of energy efficient appliances tax
				credit.
					Sec. 211. Modification of standards for windows, doors, and
				skylights with respect to the credit for nonbusiness energy
				property.
					Subtitle B—Individual tax relief
					PART I—Miscellaneous provisions
					Sec. 221. Deduction for certain expenses of elementary and
				secondary school teachers.
					Sec. 222. Additional standard deduction for State and local
				real property taxes.
					Sec. 223. Deduction of State and local sales taxes.
					Sec. 224. Contributions of capital gain real property made for
				conservation purposes.
					Sec. 225. Above-the-line deduction for qualified tuition and
				related expenses.
					Sec. 226. Tax-free distributions from individual retirement
				plans for charitable purposes.
					Sec. 227. Look-thru of certain regulated investment company
				stock in determining gross estate of nonresidents.
					PART II—Low-income housing credits
					Sec. 231. Election for direct payment of low-income housing
				credit for 2010.
					Sec. 232. Low-income housing grant election.
					Subtitle C—Business tax relief
					Sec. 241. Research credit.
					Sec. 242. Indian employment tax credit.
					Sec. 243. New markets tax credit.
					Sec. 244. Railroad track maintenance credit.
					Sec. 245. Mine rescue team training credit.
					Sec. 246. Employer wage credit for employees who are active
				duty members of the uniformed services.
					Sec. 247. 5-year depreciation for farming business machinery
				and equipment.
					Sec. 248. 15-year straight-line cost recovery for qualified
				leasehold improvements, qualified restaurant buildings and improvements, and
				qualified retail improvements.
					Sec. 249. 7-year recovery period for motorsports entertainment
				complexes.
					Sec. 250. Accelerated depreciation for business property on an
				Indian reservation.
					Sec. 251. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 252. Enhanced charitable deduction for contributions of
				book inventories to public schools.
					Sec. 253. Enhanced charitable deduction for corporate
				contributions of computer inventory for educational purposes.
					Sec. 254. Election to expense mine safety
				equipment.
					Sec. 255. Special expensing rules for certain film and
				television productions.
					Sec. 256. Expensing of environmental remediation
				costs.
					Sec. 257. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 258. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 259. Exclusion of gain or loss on sale or exchange of
				certain brownfield sites from unrelated business income.
					Sec. 260. Timber REIT modernization.
					Sec. 261. Treatment of certain dividends of regulated
				investment companies.
					Sec. 262. RIC qualified investment entity treatment under
				FIRPTA.
					Sec. 263. Exceptions for active financing income.
					Sec. 264. Look-thru treatment of payments between related
				controlled foreign corporations under foreign personal holding company
				rules.
					Sec. 265. Basis adjustment to stock of S corps making
				charitable contributions of property.
					Sec. 266. Empowerment zone tax incentives.
					Sec. 267. Tax incentives for investment in the District of
				Columbia.
					Sec. 268. Renewal community tax incentives.
					Sec. 269. Temporary increase in limit on cover over of rum
				excise taxes to Puerto Rico and the Virgin Islands.
					Sec. 270. Payment to American Samoa in lieu of extension of
				economic development credit.
					Sec. 271. Election to temporarily utilize unused AMT credits
				determined by domestic investment.
					Sec. 272. Reduction in corporate rate for qualified timber
				gain.
					Sec. 273. Study of extended tax expenditures.
					Subtitle D—Temporary disaster relief provisions
					PART I—National disaster relief
					Sec. 281. Waiver of certain mortgage revenue bond
				requirements.
					Sec. 282. Losses attributable to federally declared
				disasters.
					Sec. 283. Special depreciation allowance for qualified disaster
				property.
					Sec. 284. Net operating losses attributable to federally
				declared disasters.
					Sec. 285. Expensing of qualified disaster expenses.
					PART II—Regional provisions
					SUBPART A—New York Liberty Zone
					Sec. 291. Special depreciation allowance for nonresidential and
				residential real property.
					Sec. 292. Tax-exempt bond financing.
					SUBPART B—GO Zone
					Sec. 295. Increase in rehabilitation credit.
					Sec. 296. Work opportunity tax credit with respect to certain
				individuals affected by Hurricane Katrina for employers inside disaster
				areas.
					Sec. 297. Extension of low-income housing credit rules for
				buildings in GO zones.
					TITLE III—Technical corrections to pension funding
				legislation
					Sec. 301. Definition of eligible plan year.
					Sec. 302. Eligible charity plans.
					Sec. 303. Suspension of certain funding level
				limitations.
					Sec. 304. Optional use of 30-year amortization
				periods.
					Sec. 305. Transition rule for certifications of plan
				status.
					TITLE IV—Revenue Offsets
					Subtitle A—Personal service income earned in pass-thru
				entities
					Sec. 401. Partnership interests transferred in connection with
				performance of services.
					Sec. 402. Income of partners for performing investment
				management services treated as ordinary income received for performance of
				services.
					Subtitle B—Corporate provisions
					Sec. 411. Treatment of securities of a controlled corporation
				exchanged for assets in certain reorganizations.
					Sec. 412. Taxation of boot received in
				reorganizations.
					Subtitle C—Other provisions
					Sec. 421. Modifications with respect to Oil Spill Liability
				Trust Fund.
					Sec. 422. Denial of deduction for punitive damages.
					TITLE V—Health and other assistance
					Sec. 501. Extension of section 508
				reclassifications.
					Sec. 502. Repeal of delay of RUG-IV.
					Sec. 503. Limitation on reasonable costs payments for certain
				clinical diagnostic laboratory tests furnished to hospital patients in certain
				rural areas.
					Sec. 504. Funding for claims reprocessing.
					Sec. 505. Medicaid and CHIP technical corrections.
					Sec. 506. Addition of inpatient drug discount program to 340B
				drug discount program.
					Sec. 507. Continued inclusion of orphan drugs in definition of
				covered outpatient drugs with respect to children’s hospitals under the 340B
				drug discount program.
					Sec. 508. Conforming amendment related to waiver of coinsurance
				for preventive services.
					Sec. 509. Clarification of effective date of part B special
				enrollment period for disabled TRICARE beneficiaries.
					Sec. 510. Adjustment to Medicare payment
				localities.
					Sec. 511. Clarification for affiliated hospitals for
				distribution of additional residency positions.
					TITLE VI—Other provisions
					Subtitle A—General provisions
					Sec. 601. Allocation of geothermal receipts.
					Sec. 602. Employment for youth.
					Sec. 603. Housing Trust Fund.
					Sec. 604. The Individual Indian Money Account Litigation
				Settlement Act of 2010.
					Sec. 605. Appropriation of funds for final settlement of claims
				from In re Black Farmers Discrimination Litigation.
					Sec. 606. Expansion of eligibility for concurrent receipt of
				military retired pay and veterans’ disability compensation to include all
				chapter 61 disability retirees regardless of disability rating percentage or
				years of service.
					Sec. 607. Refunds disregarded in the administration of Federal
				programs and federally assisted programs.
					Sec. 608. Qualifying timber contract options.
					Sec. 609. Extension and flexibility for certain allocated
				surface transportation programs.
					Sec. 610. Community College and Career Training Grant
				Program.
					Sec. 611. Extensions of duty suspensions on cotton shirting
				fabrics and related provisions.
					Sec. 612. Modification of Wool Apparel Manufacturers Trust
				Fund.
					Sec. 613. Department of Commerce Study.
					Sec. 614. ARRA planning and reporting.
					Sec. 615. Surety bonds.
					Sec. 616. Funding for Deployment of Renewable Energy, Energy
				Efficiency, and Electric Power Transmission Projects.
					Subtitle B—Extension of Trade Adjustment
				Assistance
					Sec. 621. Short title.
					Sec. 622. Extension of Trade Adjustment Assistance.
					Subtitle C—Extension of health coverage
				improvement
					Sec. 631. Improvement of the affordability of the
				credit.
					Sec. 632. Payment for the monthly premiums paid prior to
				commencement of the advance payments of credit.
					Sec. 633. TAA recipients not enrolled in training programs
				eligible for credit.
					Sec. 634. TAA pre-certification period rule for purposes of
				determining whether there is a 63-day lapse in creditable coverage.
					Sec. 635. Continued qualification of family members after
				certain events.
					Sec. 636. Extension of COBRA benefits for certain TAA-eligible
				individuals and PBGC recipients.
					Sec. 637. Addition of coverage through voluntary employees'
				beneficiary associations.
					Sec. 638. Notice requirements.
					Subtitle D—TANF provisions
					Sec. 641. Extension of Temporary Assistance for Needy Families
				and related programs.
					Sec. 642. Reinstatement of Federal matching of State spending
				of child support incentive payments.
					Sec. 643. Extension and modification of the TANF Emergency
				Fund.
					Sec. 644. Modifications to TANF data reporting.
					Sec. 645. State court improvement program.
					Subtitle E—Unemployment Compensation Program
				Integrity
					Sec. 651. Permissible uses of unemployment fund moneys for
				program integrity purposes.
					Sec. 652. Mandatory penalty assessment on fraud
				claims.
					Sec. 653. Prohibition on noncharging due to employer
				fault.
					Sec. 654. Collection of past-due, legally enforceable State
				debts.
					Sec. 655. Treatment of short-time compensation
				programs.
					Sec. 656. State use of compensating balances and interest
				earned on clearing account to pay associated banking costs.
					Sec. 657. Reporting of first day of earnings to directory of
				new hires.
					Sec. 658. Deduction of obligations for custodial
				parents.
					Sec. 659. Advisory Council on unemployment
				compensation.
					Sec. 660. Amendment to the Federal-State extended benefits
				program.
					Sec. 661. Operating instructions and regulations.
					Subtitle F—Custom user fees
					Sec. 665. Customs user fees.
					TITLE VII—Transparency requirements for foreign-held
				debt
					Sec. 701. Short title.
					Sec. 702. Definitions.
					Sec. 703. Sense of Congress.
					Sec. 704. Quarterly report on risks posed by foreign holdings
				of debt instruments of the United States.
					Sec. 705. Annual report on risks posed by the Federal debt of
				the United States.
					Sec. 706. Corrective action to address unacceptable and
				unsustainable risks to United States national security and economic
				stability.
					TITLE VIII—Transparency requirements for foreign-held
				debt
					Sec. 801. Short title.
					Sec. 802. Definitions.
					Sec. 803. Sense of Congress.
					Sec. 804. Annual report on risks posed by foreign holdings of
				debt instruments of the United States.
					Sec. 805. Annual report on risks posed by the Federal debt of
				the United States.
					Sec. 806. Corrective action to address unacceptable risks to
				United States national security and economic stability.
					TITLE IX—Office of the Homeowner Advocate
					Sec. 901. Office of the Homeowner Advocate.
					Sec. 902. Functions of the Office.
					Sec. 903. Relationship with existing entities.
					Sec. 904. Rule of construction.
					Sec. 905. Reports to Congress.
					Sec. 906. Funding.
					Sec. 907. Prohibition on participation in Making Home
				Affordable for borrowers who strategically default.
					Sec. 908. Public availability of information.
					TITLE X—Budgetary provisions
					Sec. 1001. Determination of budgetary effects.
				
			IInfrastructure
			 incentives
			101.Extension of
			 Build America Bonds
				(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) is amended by striking January 1, 2011 and
			 inserting January 1, 2012.
				(b)Extension of
			 payments to issuers
					(1)In
			 generalSection 6431 is
			 amended—
						(A)by striking
			 January 1, 2011 in subsection (a) and inserting January
			 1, 2012; and
						(B)by striking
			 January 1, 2011 in subsection (f)(1)(B) and inserting a
			 particular date.
						(2)Conforming
			 amendmentsSubsection (g) of section 54AA is amended—
						(A)by striking
			 January 1, 2011 and inserting January 1, 2012;
			 and
						(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
						(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 is amended—
					(1)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe
				Secretary
							;
					(2)by striking
			 35 percent and inserting the applicable
			 percentage; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
								
									
										
											In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
											
										
										
											2009 or 201035 percent
											
											201132 percent.
											
										
									
							.
					(d)Current
			 refundings permittedSubsection (g) of section 54AA is amended by
			 adding at the end the following new paragraph:
					
						(3)Treatment of
				current refunding bonds
							(A)In
				generalFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) issued to
				refund a qualified bond if—
								(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
								(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
								(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
								(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
							(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
							.
				(e)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) is
			 amended by inserting (including capital expenditures for levees and
			 other flood control projects) after capital
			 expenditures.
				102.Exempt-facility
			 bonds for sewage and water supply facilities
				(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity bonds
					(1)In
			 generalParagraph (3) of section 146(g) is amended by inserting
			 (4), (5), after (2),.
					(2)Conforming
			 amendmentParagraphs (2) and (3)(B) of section 146(k) are both
			 amended by striking (4), (5), (6), and inserting
			 (6).
					(b)Tax-exempt
			 issuance by Indian tribal governments
					(1)In
			 generalSubsection (c) of section 7871 is amended by adding at
			 the end the following new paragraph:
						
							(4)Exception for
				bonds for water and sewage facilitiesParagraph (2) shall not apply to an exempt
				facility bond 95 percent or more of the net proceeds (as defined in section
				150(a)(3)) of which are to be used to provide facilities described in paragraph
				(4) or (5) of section
				142(a).
							.
					(2)Conforming
			 amendmentParagraph (2) of section 7871(c) is amended by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				103.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
				(a)In
			 generalClause (vi) of
			 section 57(a)(5)(C) is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
					(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				104.Extension and
			 additional allocations of recovery zone bond authority
				(a)Extension of
			 recovery zone bond authoritySection 1400U–2(b)(1) and section
			 1400U–3(b)(1)(B) are each amended by striking January 1, 2011
			 and inserting January 1, 2012.
				(b)Additional
			 allocations of recovery zone bond authority based on
			 unemploymentSection 1400U–1 is amended by adding at the end the
			 following new subsection:
					
						(c)Allocation of
				2010 recovery zone bond limitations based on unemployment
							(1)In
				generalThe Secretary shall
				allocate the 2010 national recovery zone economic development bond limitation
				and the 2010 national recovery zone facility bond limitation among the States
				in the proportion that each such State’s 2009 unemployment number bears to the
				aggregate of the 2009 unemployment numbers for all of the States.
							(2)Minimum
				allocationThe Secretary
				shall adjust the allocations under paragraph (1) for each State to the extent
				necessary to ensure that no State (prior to any reduction under paragraph (3))
				receives less than 0.9 percent of the 2010 national recovery zone economic
				development bond limitation and 0.9 percent of the 2010 national recovery zone
				facility bond limitation.
							(3)Allocations by
				States
								(A)In
				generalEach State with respect to which an allocation is made
				under paragraph (1) shall reallocate such allocation among the counties and
				large municipalities (as defined in subsection (a)(3)(B)) in such State in the
				proportion that each such county’s or municipality’s 2009 unemployment number
				bears to the aggregate of the 2009 unemployment numbers for all the counties
				and large municipalities (as so defined) in such State.
								(B)2010 allocation
				reduced by amount of previous allocationEach State shall reduce
				(but not below zero)—
									(i)the amount of the 2010 national recovery
				zone economic development bond limitation allocated to each county or large
				municipality (as so defined) in such State by the amount of the national
				recovery zone economic development bond limitation allocated to such county or
				large municipality under subsection (a)(3)(A) (determined without regard to any
				waiver thereof), and
									(ii)the amount of the 2010 national recovery
				zone facility bond limitation allocated to each county or large municipality
				(as so defined) in such State by the amount of the national recovery zone
				facility bond limitation allocated to such county or large municipality under
				subsection (a)(3)(A) (determined without regard to any waiver thereof).
									(C)Waiver of
				suballocationsA county or municipality may waive any portion of
				an allocation made under this paragraph. A county or municipality shall be
				treated as having waived any portion of an allocation made under this paragraph
				which has not been allocated to a bond issued before May 1, 2011. Any
				allocation waived (or treated as waived) under this subparagraph may be used or
				reallocated by the State.
								(D)Special rule for
				a municipality in a countyIn the case of any large municipality
				any portion of which is in a county, such portion shall be treated as part of
				such municipality and not part of such county.
								(4)2009
				unemployment numberFor purposes of this subsection, the term
				2009 unemployment number means, with respect to any State,
				county or municipality, the number of individuals in such State, county, or
				municipality who were determined to be unemployed by the Bureau of Labor
				Statistics for December 2009.
							(5)2010 national
				limitations
								(A)Recovery zone
				economic development bondsThe 2010 national recovery zone economic
				development bond limitation is $10,000,000,000. Any allocation of such
				limitation under this subsection shall be treated for purposes of section
				1400U–2 in the same manner as an allocation of national recovery zone economic
				development bond limitation.
								(B)Recovery zone
				facility bondsThe 2010
				national recovery zone facility bond limitation is $15,000,000,000. Any
				allocation of such limitation under this subsection shall be treated for
				purposes of section 1400U–3 in the same manner as an allocation of national
				recovery zone facility bond
				limitation.
								.
				(c)Authority of
			 State to waive certain 2009 allocationsSubparagraph (A) of section 1400U–1(a)(3)
			 is amended by adding at the end the following: A county or municipality
			 shall be treated as having waived any portion of an allocation made under this
			 subparagraph which has not been allocated to a bond issued before May 1, 2011.
			 Any allocation waived (or treated as waived) under this subparagraph may be
			 used or reallocated by the State..
				105.Allowance of
			 new markets tax credit against alternative minimum tax
				(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4), as amended by the Patient Protection and Affordable Care Act,
			 is amended by redesignating clauses (v) through (ix) as clauses (vi) through
			 (x), respectively, and by inserting after clause (iv) the following new
			 clause:
					
						(v)the credit determined under section 45D,
				but only with respect to credits determined with respect to qualified equity
				investments (as defined in section 45D(b)) initially made before January 1,
				2012,
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined with respect to qualified equity investments (as defined in section
			 45D(b) of the Internal Revenue Code of 1986) initially made after March 15,
			 2010.
				106.Extension of
			 tax-exempt eligibility for loans guaranteed by Federal home loan
			 banksClause (iv) of section
			 149(b)(3)(A) is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
			107.Extension of
			 temporary small issuer rules for allocation of tax-exempt interest expense by
			 financial institutions
				(a)In
			 generalClauses (i), (ii),
			 and (iii) of section 265(b)(3)(G) are each amended by striking or
			 2010 and inserting , 2010, or 2011.
				(b)Conforming
			 amendmentSubparagraph (G) of section 265(b)(3) is amended by
			 striking and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				IIExtension of
			 expiring provisions
			AEnergy
				201.Alternative
			 motor vehicle credit for new qualified hybrid motor vehicles other than
			 passenger automobiles and light trucks
					(a)In
			 generalParagraph (3) of section 30B(k) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 purchased after December 31, 2009.
					202.Incentives for
			 biodiesel and renewable diesel
					(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
					(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
						(1)Paragraph (6) of
			 section 6426(c) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(2)Subparagraph (B)
			 of section 6427(e)(6) is amended by striking December 31, 2009
			 and inserting December 31, 2010.
						(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
					203.Credit for
			 electricity produced at certain open-loop biomass facilities
					(a)In
			 generalClause (ii) of section 45(b)(4)(B) is amended—
						(1)by striking
			 5-year period and inserting 6-year period;
			 and
						(2)by adding at the
			 end the following: In the case of the last year of the 6-year period
			 described in the preceding sentence, the credit determined under subsection (a)
			 with respect to electricity produced during such year shall not exceed 80
			 percent of such credit determined without regard to this
			 sentence..
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after December 31, 2009.
					204.Extension and
			 modification of credit for steel industry fuel
					(a)Credit
			 period
						(1)In
			 generalSubclause (II) of
			 section 45(e)(8)(D)(ii) is amended to read as follows:
							
								(II)Credit
				periodIn lieu of the 10-year
				period referred to in clauses (i) and (ii)(II) of subparagraph (A), the credit
				period shall be the period beginning on the date that the facility first
				produces steel industry fuel that is sold to an unrelated person after
				September 30, 2008, and ending 2 years after such
				date.
								.
						(2)Conforming
			 amendmentSection 45(e)(8)(D)
			 is amended by striking clause (iii) and by redesignating clause (iv) as clause
			 (iii).
						(b)Extension of
			 placed-in-service dateSubparagraph (A) of section 45(d)(8) is
			 amended—
						(1)by striking (or any modification to
			 a facility); and
						(2)by striking 2010 and
			 inserting 2011.
						(c)Clarifications
						(1)Steel industry
			 fuelSubclause (I) of section
			 45(c)(7)(C)(i) is amended by inserting , a blend of coal and petroleum
			 coke, or other coke feedstock after on coal.
						(2)Ownership
			 interestSection 45(d)(8) is
			 amended by adding at the end the following new flush sentence:
							
								With
				respect to a facility producing steel industry fuel, no person (including a
				ground lessor, customer, supplier, or technology licensor) shall be treated as
				having an ownership interest in the facility or as otherwise entitled to the
				credit allowable under subsection (a) with respect to such facility if such
				person’s rent, license fee, or other entitlement to net payments from the owner
				of such facility is measured by a fixed dollar amount or a fixed amount per
				ton, or otherwise determined without regard to the profit or loss of such
				facility..
						(3)Production and
			 saleSubparagraph (D) of section 45(e)(8), as amended by
			 subsection (a)(2), is amended by redesignating clause (iii) as clause (iv) and
			 by inserting after clause (ii) the following new clause:
							
								(iii)Production and
				saleThe owner of a facility producing steel industry fuel shall
				be treated as producing and selling steel industry fuel where that owner
				manufactures such steel industry fuel from coal, a blend of coal and petroleum
				coke, or other coke feedstock to which it has title. The sale of such steel
				industry fuel by the owner of the facility to a person who is not the owner of
				the facility shall not fail to qualify as a sale to an unrelated person solely
				because such purchaser may also be a ground lessor, supplier, or
				customer.
								.
						(d)Specified credit
			 for purposes of alternative minimum tax exclusionSubclause (II) of section 38(c)(4)(B)(iii)
			 is amended by inserting (in the case of a refined coal production
			 facility producing steel industry fuel, during the credit period set forth in
			 section 45(e)(8)(D)(ii)(II)) after service.
					(e)Effective
			 dates
						(1)In
			 generalThe amendments made
			 by subsections (a), (b), and (d) shall apply to fuel produced and sold after
			 September 30, 2008.
						(2)ClarificationsThe amendments made by subsection (c) shall
			 take effect as if included in the amendments made by the Energy Improvement and
			 Extension Act of 2008.
						205.Credit for
			 producing fuel from coke or coke gas
					(a)In
			 generalParagraph (1) of section 45K(g) is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to facilities
			 placed in service after December 31, 2009.
					206.New energy
			 efficient home credit
					(a)In
			 generalSubsection (g) of section 45L is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to homes
			 acquired after December 31, 2009.
					207.Excise tax credits
			 and outlay payments for alternative fuel and alternative fuel mixtures
					(a)Alternative fuel
			 creditParagraph (5) of
			 section 6426(d) is amended by striking after December 31, 2009
			 and all that follows and
			 inserting
						
							after—(A)September 30,
				2014, in the case of liquefied hydrogen,
							(B)December 31, 2010,
				in the case of fuels described in subparagraph (A), (C), (F), or (G) of
				paragraph (2), and
							(C)December 31, 2009,
				in any other
				case.
							.
					(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) is amended by striking after December 31,
			 2009 and all that follows and
			 inserting
						
							after—(A)September 30,
				2014, in the case of liquefied hydrogen,
							(B)December 31, 2010,
				in the case of fuels described in subparagraph (A), (C), (F), or (G) of
				subsection (d)(2), and
							(C)December 31, 2009,
				in any other
				case.
							.
					(c)Payment
			 authority
						(1)In
			 generalParagraph (6) of section 6427(e) is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving fuel described in subparagraph (A), (C), (F),
				or (G) of section 6426(d)(2) sold or used after December 31,
				2010.
								.
						(2)Conforming
			 amendmentSubparagraph (C) of section 6427(e)(6) is amended by
			 inserting or (E) after subparagraph (D).
						(d)Exclusion of
			 black liquor from credit eligibilityThe last sentence of section 6426(d)(2) is
			 amended by striking or biodiesel and inserting biodiesel,
			 or any fuel (including lignin, wood residues, or spent pulping liquors) derived
			 from the production of paper or pulp.
					(e)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
					208.Special rule
			 for sales or dispositions to implement FERC or State electric restructuring
			 policy for qualified electric utilities
					(a)In
			 generalParagraph (3) of section 451(i) is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
					(b)Modification of
			 definition of independent transmission company
						(1)In
			 generalClause (i) of section 451(i)(4)(B) is amended to read as
			 follows:
							
								(i)who the Federal Energy Regulatory
				Commission determines in its authorization of the transaction under section 203
				of the Federal Power Act (16 U.S.C. 824b) or by declaratory order—
									(I)is not itself a
				market participant as determined by the Commission, and also is not controlled
				by any such market participant, or
									(II)to be independent from market participants
				or to be an independent transmission company within the meaning of such
				Commission’s rules applicable to independent transmission providers,
				and
									.
						(2)Related
			 personsParagraph (4) of section 451(i) is amended by adding at
			 the end the following flush sentence:
							
								For
				purposes of subparagraph (B)(i)(I), a person shall be treated as controlled by
				another person if such persons would be treated as a single employer under
				section
				52..
						(c)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 dispositions after December 31, 2009.
						(2)ModificationsThe amendments made by subsection (b) shall
			 apply to dispositions after the date of the enactment of this Act.
						209.Suspension of
			 limitation on percentage depletion for oil and gas from marginal wells
					(a)In
			 generalClause (ii) of section 613A(c)(6)(H) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					210.Direct payment of
			 energy efficient appliances tax creditIn the case of any taxable year which
			 includes the last day of calendar year 2009 or calendar year 2010, a taxpayer
			 who elects to waive the credit which would otherwise be determined with respect
			 to the taxpayer under section 45M of the Internal Revenue Code of 1986 for such
			 taxable year shall be treated as making a payment against the tax imposed under
			 subtitle A of such Code for such taxable year in an amount equal to 85 percent
			 of the amount of the credit which would otherwise be so determined. Such
			 payment shall be treated as made on the later of the due date of the return of
			 such tax or the date on which such return is filed. Elections under this
			 section may be made separately for 2009 and 2010, but once made shall be
			 irrevocable. No amount shall be includible in gross income or alternative
			 minimum taxable income by reason of this section.
				211.Modification of
			 standards for windows, doors, and skylights with respect to the credit for
			 nonbusiness energy property
					(a)In
			 generalParagraph (4) of section 25C(c) is amended by striking
			 unless and all that follows and inserting “unless—
						
							(A)in the case of any
				component placed in service after the date which is 90 days after the date of
				the enactment of the Job Creation and Tax
				Cuts Act of 2010, such component meets the criteria for such
				components established by the 2010 Energy Star Program Requirements for
				Residential Windows, Doors, and Skylights, Version 5.0 (or any subsequent
				version of such requirements which is in effect after January 4, 2010),
							(B)in the case of any
				component placed in service after the date of the enactment of the
				Job Creation and Tax Cuts Act of
				2010 and on or before the date which is 90 days after such date,
				such component meets the criteria described in subparagraph (A) or is equal to
				or below a U factor of 0.30 and SHGC of 0.30, and
							(C)in the case of any
				component which is a garage door, such component is equal to or below a U
				factor of 0.30 and SHGC of
				0.30.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					BIndividual tax
			 relief
				IMiscellaneous
			 provisions
					221.Deduction for
			 certain expenses of elementary and secondary school teachers
						(a)In
			 generalSubparagraph (D) of section 62(a)(2) is amended by
			 striking or 2009 and inserting 2009, or
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						222.Additional
			 standard deduction for State and local real property taxes
						(a)In
			 generalSubparagraph (C) of section 63(c)(1) is amended by
			 striking or 2009 and inserting 2009, or
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						223.Deduction of
			 State and local sales taxes
						(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						224.Contributions
			 of capital gain real property made for conservation purposes
						(a)In
			 generalClause (vi) of section 170(b)(1)(E) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(b)Contributions by
			 certain corporate farmers and ranchersClause (iii) of section
			 170(b)(2)(B) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2009.
						225.Above-the-line
			 deduction for qualified tuition and related expenses
						(a)In
			 generalSubsection (e) of section 222 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						(c)Temporary
			 coordination with Hope and Lifetime Learning CreditsIn the case of any taxpayer for any taxable
			 year beginning in 2010, no deduction shall be allowed under section 222 of the
			 Internal Revenue Code of 1986 if—
							(1)the taxpayer’s net
			 Federal income tax reduction which would be attributable to such deduction for
			 such taxable year, is less than
							(2)the credit which
			 would be allowed to the taxpayer for such taxable year under section 25A of
			 such Code (determined without regard to sections 25A(e) and 26 of such
			 Code).
							226.Tax-free
			 distributions from individual retirement plans for charitable purposes
						(a)In
			 generalSubparagraph (F) of section 408(d)(8) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2009.
						227.Look-thru of
			 certain regulated investment company stock in determining gross estate of
			 nonresidents
						(a)In
			 generalParagraph (3) of section 2105(d) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
						(b)Effective
			 dateThe amendment made by this section shall apply to estates of
			 decedents dying after December 31, 2009.
						IILow-income
			 housing credits
					231.Election for
			 direct payment of low-income housing credit for 2010
						(a)In
			 generalSection 42 is amended
			 by redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
							
								(n)Election for
				direct payment of credit
									(1)In
				generalThe housing credit agency of each State shall be allowed
				a credit in an amount equal to such State’s 2010 low-income housing refundable
				credit election amount, which shall be payable by the Secretary as provided in
				paragraph (5).
									(2)2010 low-income
				housing refundable credit election amountFor purposes of this
				subsection, the term 2010 low-income housing refundable credit election
				amount means, with respect to any State, such amount as the State may
				elect which does not exceed 85 percent of the product of—
										(A)the sum
				of—
											(i)100 percent of
				the State housing credit ceiling for 2010 which is attributable to amounts
				described in clauses (i) and (iii) of subsection (h)(3)(C), plus any credits
				returned to the State attributable to section 1400N(c) (including credits made
				available under such section as applied by reason of sections 702(d)(2) and
				704(b) of the Tax Extenders and Alternative Minimum Tax Relief Act of 2008),
				and
											(ii)40 percent of
				the State housing credit ceiling for 2010 which is attributable to amounts
				described in clauses (ii) and (iv) of such subsection, plus any credits for
				2010 attributable to the application of such section 702(d)(2) and 704(b),
				multiplied by
											(B)10.
										For
				purposes of subparagraph (A)(ii), in the case of any area to which section
				702(d)(2) or 704(b) of the Tax Extenders and Alternative Minimum Tax Relief Act
				of 2008 applies, section 1400N(c)(1)(A) shall be applied without regard to
				clause (i)(3)Coordination
				with non-refundable creditFor purposes of this section, the
				amounts described in clauses (i) through (iv) of subsection (h)(3)(C) with
				respect to any State for 2010 shall each be reduced by so much of such amount
				as is taken into account in determining the amount of the credit allowed with
				respect to such State under paragraph (1).
									(4)Special rule
				for basisBasis of a qualified low-income building shall not be
				reduced by the amount of any payment made under this subsection.
									(5)Payment of
				credit; use to finance low-income buildingsThe Secretary shall
				pay to the housing credit agency of each State an amount equal to the credit
				allowed under paragraph (1). Rules similar to the rules of subsections (c) and
				(d) of section 1602 of the American Recovery and Reinvestment Tax Act of 2009
				shall apply with respect to any payment made under this paragraph, except that
				such subsection (d) shall be applied by substituting January 1,
				2012 for January 1,
				2011.
									.
						(b)Conforming
			 amendmentSection 1324(b)(2) of title 31, United States Code, is
			 amended by inserting 42(n), after 36C,.
						232.Low-income housing
			 grant election
						(a)Clarification
			 of eligibility of low-income housing credits for low-income housing grant
			 electionParagraph (1) of
			 section 1602(b) of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended—
							(1)by inserting
			 , plus any increase for 2009 or 2010 attributable to section 1400N(c) of
			 such Code (including credits made available under such section as applied by
			 reason of sections 702(d)(2) and 704(b) of the Tax Extenders and Alternative
			 Minimum Tax Relief Act of 2008) after 1986 in
			 subparagraph (A), and
							(2)by inserting
			 , plus any credits for 2009 attributable to the application of such
			 section 702(d)(2) and 704(b) after such section in
			 subparagraph (B).
							(b)Application of
			 additional housing credit amount for purposes of 2009 grant
			 electionSubsection (b) of section 1602 of the American Recovery
			 and Reinvestment Tax Act of 2009, as amended by subsection (a), is amended by
			 adding at the end the following flush sentence:
							
								For
				purposes of paragraph (1)(B), in the case of any area to which section
				702(d)(2) or 704(b) of the Tax Extenders and Alternative Minimum Tax Relief Act
				of 2008 applies, section 1400N(c)(1)(A) of such Code shall be applied without
				regard to clause
				(i)..
						(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 1602 of the American Recovery and
			 Reinvestment Tax Act of 2009.
						CBusiness tax
			 relief
				241.Research
			 credit
					(a)In
			 generalSubparagraph (B) of section 41(h)(1) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2009.
					242.Indian
			 employment tax credit
					(a)In
			 generalSubsection (f) of section 45A is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					243.New markets tax
			 credit
					(a)In
			 generalSubparagraph (F) of section 45D(f)(1) is amended by
			 inserting and 2010 after 2009.
					(b)Conforming
			 amendmentParagraph (3) of section 45D(f) is amended by striking
			 2014 and inserting 2015.
					(c)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after 2009.
					244.Railroad track
			 maintenance credit
					(a)In
			 generalSubsection (f) of section 45G is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2009.
					245.Mine rescue
			 team training credit
					(a)In
			 generalSubsection (e) of section 45N is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Credit allowable
			 against AMTSubparagraph (B) of section 38(c)(4), as amended by
			 section 105, is amended—
						(1)by redesignating
			 clauses (vii) through (x) as clauses (viii) through (xi), respectively;
			 and
						(2)by inserting after
			 clause (vi) the following new clause:
							
								(vii)the credit
				determined under section
				45N,
								.
						(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2009.
						(2)Allowance
			 against AMTThe amendments made by subsection (b) shall apply to
			 credits determined for taxable years beginning after December 31, 2009, and to
			 carrybacks of such credits.
						246.Employer wage
			 credit for employees who are active duty members of the uniformed
			 services
					(a)In
			 generalSubsection (f) of section 45P is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2009.
					247.5-year
			 depreciation for farming business machinery and equipment
					(a)In
			 generalClause (vii) of section 168(e)(3)(B) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
					248.15-year
			 straight-line cost recovery for qualified leasehold improvements, qualified
			 restaurant buildings and improvements, and qualified retail
			 improvements
					(a)In
			 generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are
			 each amended by striking January 1, 2010 and inserting
			 January 1, 2011.
					(b)Conforming
			 amendments
						(1)Clause (i) of
			 section 168(e)(7)(A) is amended by striking if such building is placed
			 in service after December 31, 2008, and before January 1, 2010,.
						(2)Paragraph (8) of
			 section 168(e) is amended by striking subparagraph (E).
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
					249.7-year recovery
			 period for motorsports entertainment complexes
					(a)In
			 generalSubparagraph (D) of section 168(i)(15) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
					250.Accelerated
			 depreciation for business property on an Indian reservation
					(a)In
			 generalParagraph (8) of
			 section 168(j) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
					251.Enhanced
			 charitable deduction for contributions of food inventory
					(a)In
			 generalClause (iv) of section 170(e)(3)(C) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2009.
					252.Enhanced
			 charitable deduction for contributions of book inventories to public
			 schools
					(a)In
			 generalClause (iv) of section 170(e)(3)(D) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2009.
					253.Enhanced
			 charitable deduction for corporate contributions of computer inventory for
			 educational purposes
					(a)In
			 generalSubparagraph (G) of section 170(e)(6) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2009.
					254.Election to
			 expense mine safety equipment
					(a)In
			 generalSubsection (g) of section 179E is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
					255.Special
			 expensing rules for certain film and television productions
					(a)In
			 generalSubsection (f) of section 181 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 productions commencing after December 31, 2009.
					256.Expensing of
			 environmental remediation costs
					(a)In
			 generalSubsection (h) of section 198 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2009.
					257.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
					(a)In
			 generalSubparagraph (C) of section 199(d)(8) is amended—
						(1)by striking
			 first 4 taxable years and inserting first 5 taxable
			 years; and
						(2)by striking
			 January 1, 2010 and inserting January 1,
			 2011.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					258.Modification of
			 tax treatment of certain payments to controlling exempt organizations
					(a)In
			 generalClause (iv) of section 512(b)(13)(E) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2009.
					259.Exclusion of
			 gain or loss on sale or exchange of certain brownfield sites from unrelated
			 business income
					(a)In
			 generalSubparagraph (K) of section 512(b)(19) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 acquired after December 31, 2009.
					260.Timber REIT
			 modernization
					(a)In
			 generalParagraph (8) of section 856(c) is amended by striking
			 means and all that follows and inserting means December
			 31, 2010..
					(b)Conforming
			 amendments
						(1)Subparagraph (I)
			 of section 856(c)(2) is amended by striking the first taxable year
			 beginning after the date of the enactment of this subparagraph and
			 inserting a taxable year beginning on or before the termination
			 date.
						(2)Clause (iii) of
			 section 856(c)(5)(H) is amended by inserting in taxable years
			 beginning after dispositions.
						(3)Clause (v) of
			 section 857(b)(6)(D) is amended by inserting in a taxable year
			 beginning after sale.
						(4)Subparagraph (G)
			 of section 857(b)(6) is amended by inserting in a taxable year
			 beginning after In the case of a sale.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after May 22, 2009.
					261.Treatment of
			 certain dividends of regulated investment companies
					(a)In
			 generalParagraphs (1)(C) and (2)(C) of section 871(k) are each
			 amended by striking December 31, 2009 and inserting
			 December 31, 2010.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					262.RIC qualified
			 investment entity treatment under FIRPTA
					(a)In
			 generalClause (ii) of section 897(h)(4)(A) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 January 1, 2010. Notwithstanding the preceding sentence, such amendment shall
			 not apply with respect to the withholding requirement under section 1445 of the
			 Internal Revenue Code of 1986 for any payment made before the date of the
			 enactment of this Act.
						(2)Amounts withheld
			 on or before date of enactmentIn the case of a regulated
			 investment company—
							(A)which makes a
			 distribution after December 31, 2009, and before the date of the enactment of
			 this Act; and
							(B)which would (but
			 for the second sentence of paragraph (1)) have been required to withhold with
			 respect to such distribution under section 1445 of such Code,
							such
			 investment company shall not be liable to any person to whom such distribution
			 was made for any amount so withheld and paid over to the Secretary of the
			 Treasury.263.Exceptions for
			 active financing income
					(a)In
			 generalSections 953(e)(10) and 954(h)(9) are each amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
					(b)Conforming
			 amendmentSection 953(e)(10) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2009, and to taxable
			 years of United States shareholders with or within which any such taxable year
			 of such foreign corporation ends.
					264.Look-thru
			 treatment of payments between related controlled foreign corporations under
			 foreign personal holding company rules
					(a)In
			 generalSubparagraph (C) of section 954(c)(6) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2009, and to taxable
			 years of United States shareholders with or within which any such taxable year
			 of such foreign corporation ends.
					265.Basis
			 adjustment to stock of S corps making charitable contributions of
			 property
					(a)In
			 generalParagraph (2) of section 1367(a) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2009.
					266.Empowerment
			 zone tax incentives
					(a)In
			 generalSection 1391 is amended—
						(1)by striking
			 December 31, 2009 in subsection (d)(1)(A)(i) and inserting
			 December 31, 2010; and
						(2)by striking the
			 last sentence of subsection (h)(2).
						(b)Increased
			 exclusion of gain on stock of empowerment zone
			 businessesSubparagraph (C) of section 1202(a)(2) is
			 amended—
						(1)by striking
			 December 31, 2014 and inserting December 31,
			 2015; and
						(2)by striking
			 2014 in the heading and inserting
			 2015.
						(c)Treatment of
			 certain termination dates specified in nominationsIn the case of
			 a designation of an empowerment zone the nomination for which included a
			 termination date which is contemporaneous with the date specified in
			 subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986
			 (as in effect before the enactment of this Act), subparagraph (B) of such
			 section shall not apply with respect to such designation unless, after the date
			 of the enactment of this section, the entity which made such nomination
			 reconfirms such termination date, or amends the nomination to provide for a new
			 termination date, in such manner as the Secretary of the Treasury (or the
			 Secretary’s designee) may provide.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2009.
					267.Tax incentives
			 for investment in the District of Columbia
					(a)In
			 generalSubsection (f) of section 1400 is amended by striking
			 December 31, 2009 each place it appears and inserting
			 December 31, 2010.
					(b)Tax-exempt DC
			 empowerment zone bondsSubsection (b) of section 1400A is amended
			 by striking December 31, 2009 and inserting December 31,
			 2010.
					(c)Zero-percent
			 capital gains rate
						(1)Acquisition
			 dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i)(I) of
			 section 1400B(b) are each amended by striking January 1, 2010
			 and inserting January 1, 2011.
						(2)Limitation on
			 period of gains
							(A)In
			 generalParagraph (2) of section 1400B(e) is amended—
								(i)by striking
			 December 31, 2014 and inserting December 31,
			 2015; and
								(ii)by striking
			 2014 in the heading and inserting
			 2015.
								(B)Partnerships and
			 S-corpsParagraph (2) of section 1400B(g) is amended by striking
			 December 31, 2014 and inserting December 31,
			 2015.
							(d)First-time
			 homebuyer creditSubsection (i) of section 1400C is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
					(e)Effective
			 dates
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to periods after December 31,
			 2009.
						(2)Tax-exempt DC
			 empowerment zone bondsThe amendment made by subsection (b) shall
			 apply to bonds issued after December 31, 2009.
						(3)Acquisition
			 dates for zero-percent capital gains rateThe amendments made by
			 subsection (c) shall apply to property acquired or substantially improved after
			 December 31, 2009.
						(4)Homebuyer
			 creditThe amendment made by subsection (d) shall apply to homes
			 purchased after December 31, 2009.
						268.Renewal
			 community tax incentives
					(a)In
			 generalSubsection (b) of section 1400E is amended—
						(1)by striking
			 December 31, 2009 in paragraphs (1)(A) and (3) and inserting
			 December 31, 2010; and
						(2)by striking
			 January 1, 2010 in paragraph (3) and inserting January 1,
			 2011.
						(b)Zero-percent
			 capital gains rate
						(1)Acquisition
			 dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i) of
			 section 1400F(b) are each amended by striking January 1, 2010
			 and inserting January 1, 2011.
						(2)Limitation on
			 period of gainsParagraph (2) of section 1400F(c) is
			 amended—
							(A)by striking
			 December 31, 2014 and inserting December 31,
			 2015; and
							(B)by striking
			 2014 in the heading and inserting
			 2015.
							(3)Clerical
			 amendmentSubsection (d) of section 1400F is amended by striking
			 and December 31, 2014 for December 31,
			 2014.
						(c)Commercial
			 revitalization deduction
						(1)In
			 generalSubsection (g) of section 1400I is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
						(2)Conforming
			 amendmentSubparagraph (A) of section 1400I(d)(2) is amended by
			 striking after 2001 and before 2010 and inserting which
			 begins after 2001 and before the date referred to in subsection
			 (g).
						(d)Increased
			 expensing under section 179Subparagraph (A) of section
			 1400J(b)(1) is amended by striking January 1, 2010 and inserting
			 January 1, 2011.
					(e)Treatment of
			 certain termination dates specified in nominationsIn the case of
			 a designation of a renewal community the nomination for which included a
			 termination date which is contemporaneous with the date specified in
			 subparagraph (A) of section 1400E(b)(1) of the Internal Revenue Code of 1986
			 (as in effect before the enactment of this Act), subparagraph (B) of such
			 section shall not apply with respect to such designation unless, after the date
			 of the enactment of this section, the entity which made such nomination
			 reconfirms such termination date, or amends the nomination to provide for a new
			 termination date, in such manner as the Secretary of the Treasury (or the
			 Secretary’s designee) may provide.
					(f)Effective
			 dates
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to periods after December 31,
			 2009.
						(2)AcquisitionsThe
			 amendments made by subsections (b)(1) and (d) shall apply to acquisitions after
			 December 31, 2009.
						(3)Commercial
			 revitalization deduction
							(A)In
			 generalThe amendment made by subsection (c)(1) shall apply to
			 buildings placed in service after December 31, 2009.
							(B)Conforming
			 amendmentThe amendment made by subsection (c)(2) shall apply to
			 calendar years beginning after December 31, 2009.
							269.Temporary
			 increase in limit on cover over of rum excise taxes to Puerto Rico and the
			 Virgin Islands
					(a)In
			 generalParagraph (1) of section 7652(f) is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
					(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2009.
					270.Payment to
			 American Samoa in lieu of extension of economic development
			 creditThe Secretary of the
			 Treasury (or his designee) shall pay $18,000,000 to the Government of American
			 Samoa for purposes of economic development. The payment made under the
			 preceding sentence shall be treated for purposes of section 1324 of title 31,
			 United States Code, as a refund of internal revenue collections to which such
			 section applies.
				271.Election to
			 temporarily utilize unused AMT credits determined by domestic
			 investment
					(a)In
			 generalSection 53 is amended by adding at the end the following
			 new subsection:
						
							(g)Election for
				corporations with new domestic investments
								(1)In
				generalIf a corporation elects to have this subsection apply for
				its first taxable year beginning after December 31, 2009, the limitation
				imposed by subsection (c) for such taxable year shall be increased by the AMT
				credit adjustment amount.
								(2)AMT credit
				adjustment amountFor purposes of paragraph (1), the term
				AMT credit adjustment amount means, the lesser of—
									(A)50 percent of a
				corporation’s minimum tax credit for its first taxable year beginning after
				December 31, 2009, determined under subsection (b), or
									(B)10 percent of new
				domestic investments made during such taxable year.
									(3)New domestic
				investmentsFor purposes of this subsection, the term new
				domestic investments means the cost of qualified property (as defined
				in section 168(k)(2)(A)(i))—
									(A)the original use
				of which commences with the taxpayer during the taxable year, and
									(B)which is placed in
				service in the United States by the taxpayer during such taxable year.
									(4)Credit
				refundableFor purposes of subsection (b) of section 6401, the
				aggregate increase in the credits allowable under this part for any taxable
				year resulting from the application of this subsection shall be treated as
				allowed under subpart C (and not under any other subpart). For purposes of
				section 6425, any amount treated as so allowed shall be treated as a payment of
				estimated income tax for the taxable year.
								(5)ElectionAn election under this subsection shall be
				made at such time and in such manner as prescribed by the Secretary, and once
				made, may be revoked only with the consent of the Secretary. Not later than 90
				days after the date of the enactment of this subsection, the Secretary shall
				issue guidance specifying such time and manner.
								(6)Treatment of
				certain partnership investmentsFor purposes of this subsection,
				a corporation shall take into account its allocable share of any new domestic
				investments by a partnership for any taxable year if, and only if, more than 90
				percent of the capital and profits interests in such partnership are owned by
				such corporation (directly or indirectly) at all times during such taxable
				year.
								(7)No double
				benefit
									(A)In
				generalA corporation making
				an election under this subsection may not make an election under subparagraph
				(H) of section 172(b)(1).
									(B)Special rules
				with respect to taxpayers previously electing applicable net operating
				lossesIn the case of a corporation which made an election under
				subparagraph (H) of section 172(b)(1) and elects the application of this
				subsection—
										(i)Election of
				applicable net operating loss treated as revokedThe election
				under such subparagraph (H) shall (notwithstanding clause (iii)(II) of such
				subparagraph) be treated as having been revoked by the taxpayer.
										(ii)Coordination
				with provision for expedited refundThe amount otherwise treated
				as a payment of estimated income tax under the last sentence of paragraph (4)
				shall be reduced (but not below zero) by the aggregate increase in unpaid tax
				liability determined under this chapter by reason of the revocation of the
				election under clause (i).
										(iii)Application of
				statute of limitationsWith respect to the revocation of an
				election under clause (i)—
											(I)the statutory
				period for the assessment of any deficiency attributable to such revocation
				shall not expire before the end of the 3-year period beginning on the date of
				the election to have this subsection apply, and
											(II)such deficiency
				may be assessed before the expiration of such 3-year period notwithstanding the
				provisions of any other law or rule of law which would otherwise prevent such
				assessment.
											(C)Exception for
				eligible small businessesSubparagraphs (A) and (B) shall not
				apply to an eligible small business as defined in section
				172(b)(1)(H)(v)(II).
									(8)RegulationsThe
				Secretary may issue such regulations or other guidance as may be necessary or
				appropriate to carry out the purposes of this subsection, including to prevent
				fraud and abuse under this
				subsection.
								.
					(b)Conforming
			 amendments
						(1)Section
			 6211(b)(4)(A) is amended by inserting 53(g), after
			 53(e),.
						(2)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting 53(g), after
			 53(e),.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					272.Reduction in
			 corporate rate for qualified timber gain
					(a)In
			 generalParagraph (1) of section 1201(b) is amended by striking
			 ‘ending’ and all that follows through ‘such
			 date’.
					(b)Conforming
			 amendmentParagraph (3) of section 1201(b) is amended to read as
			 follows:
						
							(3)Application of
				subsectionThe qualified timber gain for any taxable year shall
				not exceed the qualified timber gain which would be determined by not taking
				into account any portion of such taxable year after December 31,
				2010.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after May 22, 2009.
					273.Study of extended
			 tax expenditures
					(a)FindingsCongress finds the following:
						(1)Currently, the aggregate cost of Federal
			 tax expenditures rivals, or even exceeds, the amount of total Federal
			 discretionary spending.
						(2)Given the escalating public debt, a
			 critical examination of this use of taxpayer dollars is essential.
						(3)Additionally, tax expenditures can
			 complicate the Internal Revenue Code of 1986 for taxpayers and complicate tax
			 administration for the Internal Revenue Service.
						(4)To facilitate a better understanding of tax
			 expenditures in the future, it is constructive for legislation extending these
			 provisions to include a study of such provisions.
						(b)Requirement to
			 reportNot later than
			 November 30, 2010, the Chief of Staff of the Joint Committee on Taxation, in
			 consultation with the Comptroller General of the United States, shall submit to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a report on each tax expenditure (as defined
			 in section 3(3) of the Congressional Budget Impoundment Control Act of 1974 (2
			 U.S.C. 622(3)) extended by this title.
					(c)Rolling
			 submission of reportsThe
			 Chief of Staff of the Joint Committee on Taxation shall initially submit the
			 reports for each such tax expenditure enacted in this subtitle (relating to
			 business tax relief) and subtitle A (relating to energy) in order of the tax
			 expenditure incurring the least aggregate cost to the greatest aggregate cost
			 (determined by reference to the cost estimate of this Act by the Joint
			 Committee on Taxation). Thereafter, such reports may be submitted in such order
			 as the Chief of Staff determines appropriate.
					(d)Contents of
			 reportSuch reports shall contain the following:
						(1)An explanation of
			 the tax expenditure and any relevant economic, social, or other context under
			 which it was first enacted.
						(2)A
			 description of the intended purpose of the tax expenditure.
						(3)An analysis of the overall success of the
			 tax expenditure in achieving such purpose, and evidence supporting such
			 analysis.
						(4)An analysis of the
			 extent to which further extending the tax expenditure, or making it permanent,
			 would contribute to achieving such purpose.
						(5)A description of the direct and indirect
			 beneficiaries of the tax expenditure, including identifying any unintended
			 beneficiaries.
						(6)An analysis of whether the tax expenditure
			 is the most cost-effective method for achieving the purpose for which it was
			 intended, and a description of any more cost-effective methods through which
			 such purpose could be accomplished.
						(7)A description of any unintended effects of
			 the tax expenditure that are useful in understanding the tax expenditure’s
			 overall value.
						(8)An analysis of how the tax expenditure
			 could be modified to better achieve its original purpose.
						(9)A
			 brief description of any interactions (actual or potential) with other tax
			 expenditures or direct spending programs in the same or related budget function
			 worthy of further study.
						(10)A description of any unavailable
			 information the staff of the Joint Committee on Taxation may need to complete a
			 more thorough examination and analysis of the tax expenditure, and what must be
			 done to make such information available.
						(e)Minimum analysis
			 by deadlineIn the event the
			 Chief of Staff of the Joint Committee on Taxation concludes it will not be
			 feasible to complete all reports by the date specified in subsection (a), at a
			 minimum, the reports for each tax expenditure enacted in this subtitle
			 (relating to business tax relief) and subtitle A (relating to energy) shall be
			 completed by such date.
					DTemporary disaster
			 relief provisions
				INational disaster
			 relief
					281.Waiver of
			 certain mortgage revenue bond requirements
						(a)In
			 generalParagraph (11) of section 143(k) is amended by striking
			 January 1, 2010 and inserting January 1,
			 2011.
						(b)Special rule for
			 residences destroyed in federally declared disastersParagraph
			 (13) of section 143(k), as redesignated by subsection (c), is amended by
			 striking January 1, 2010 in subparagraphs (A)(i) and (B)(i) and
			 inserting January 1, 2011.
						(c)Technical
			 amendmentSubsection (k) of section 143 is amended by
			 redesignating the second paragraph (12) (relating to special rules for
			 residences destroyed in federally declared disasters) as paragraph (13).
						(d)Effective
			 dates
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendment made by this section shall apply to bonds issued after December 31,
			 2009.
							(2)Residences
			 destroyed in federally declared disastersThe amendments made by
			 subsection (b) shall apply with respect to disasters occurring after December
			 31, 2009.
							(3)Technical
			 amendmentThe amendment made by subsection (c) shall take effect
			 as if included in section 709 of the Tax Extenders and Alternative Minimum Tax
			 Relief Act of 2008.
							282.Losses
			 attributable to federally declared disasters
						(a)In
			 generalSubclause (I) of section 165(h)(3)(B)(i) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
						(b)$500
			 limitationParagraph (1) of section 165(h) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
						(c)Effective
			 date
							(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 federally declared disasters occurring after December 31, 2009.
							(2)$500
			 limitationThe amendment made by subsection (b) shall apply to
			 taxable years beginning after December 31, 2009.
							283.Special
			 depreciation allowance for qualified disaster property
						(a)In
			 generalSubclause (I) of section 168(n)(2)(A)(ii) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
						(b)Effective
			 dateThe amendment made by this section shall apply to disasters
			 occurring after December 31, 2009.
						284.Net operating
			 losses attributable to federally declared disasters
						(a)In
			 generalSubclause (I) of section 172(j)(1)(A)(i) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
						(b)Effective
			 dateThe amendment made by this section shall apply to losses
			 attributable to disasters occurring after December 31, 2009.
						285.Expensing of
			 qualified disaster expenses
						(a)In
			 generalSubparagraph (A) of section 198A(b)(2) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
						(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures on account of disasters occurring after December 31, 2009.
						IIRegional
			 provisions
					ANew
			 York Liberty Zone
						291.Special
			 depreciation allowance for nonresidential and residential real
			 property
							(a)In
			 generalSubparagraph (A) of section 1400L(b)(2) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
							292.Tax-exempt bond
			 financing
							(a)In
			 generalSubparagraph (D) of section 1400L(d)(2) is amended by
			 striking January 1, 2010 and inserting January 1,
			 2011.
							(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after December 31, 2009.
							BGO
			 Zone
						295.Increase in
			 rehabilitation credit
							(a)In
			 generalSubsection (h) of section 1400N is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
							(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2009.
							296.Work
			 opportunity tax credit with respect to certain individuals affected by
			 Hurricane Katrina for employers inside disaster areas
							(a)In
			 generalParagraph (1) of section 201(b) of the Katrina Emergency
			 Tax Relief Act of 2005 is amended by striking 4-year and
			 inserting 5-year.
							(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individuals hired after August 27, 2009.
							297.Extension of
			 low-income housing credit rules for buildings in GO zonesSection 1400N(c)(5) is amended by striking
			 January 1, 2011 and inserting January 1,
			 2013.
						IIITechnical
			 corrections to pension funding legislation
			301.Definition of
			 eligible plan year
				(a)Amendment to
			 ERISAClause (v) of section 303(c)(2)(D) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(c)(2)(D)), as added by
			 section 201(a)(1) of the Preservation of Access to Care for Medicare
			 Beneficiaries and Pension Relief Act of 2010, is amended by striking on
			 or after the date of the enactment of this subparagraph and inserting
			 on or after March 10, 2010.
				(b)Amendment to
			 Internal revenue Code of 1986Clause (v) of section 430(c)(2)(D)
			 of the Internal Revenue Code of 1986, as added by section 201(b)(1) of the
			 Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
			 Act of 2010, is amended by striking on or after the date of the
			 enactment of this subparagraph and inserting on or after March
			 10, 2010.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by the provisions of the Preservation of Access
			 to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to which the
			 amendments relate.
				302.Eligible
			 charity plans
				(a)Definition of
			 eligible charity plans
					(1)In
			 generalSection 104(d) of the Pension Protection Act of 2006, as
			 added by section 202(b) of the Preservation of Access to Care for Medicare
			 Beneficiaries and Pension Relief Act of 2010, is amended to read as
			 follows:
						
							(d)Eligible charity
				plan definedFor purposes of
				this section, a plan shall be treated as an eligible charity plan for a plan
				year if—
								(1)the plan is
				maintained by one or more employers employing employees who are accruing
				benefits based on service for the plan year,
								(2)such employees are
				employed in at least 20 States,
								(3)each such employee
				(other than a de minimis number of employees) is employed by an employer
				described in section 501(c)(3) of such Code and the primary exempt purpose of
				each such employer is to provide services with respect to children, and
								(4)the plan sponsor
				elects (at such time and in such form and manner as shall be prescribed by the
				Secretary of the Treasury) to be so treated.
								Any election under this subsection
				may be revoked only with the consent of the Secretary of the
				Treasury..
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendment made by the provision of the Preservation of
			 Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to
			 which the amendment relates (determined after application of the amendment made
			 by subsection (c)), except that a plan sponsor may elect to apply such
			 amendment to plan years beginning on or after January 1, 2011.
					(b)RegulationsThe
			 Secretary of the Treasury may prescribe such regulations as may be necessary to
			 carry out the purposes of the amendments made by section 202(b) of the
			 Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
			 Act of 2010 and the amendment made by subsection (a).
				(c)Application of
			 new rules to eligible charity plans
					(1)In
			 generalParagraph (2) of section 202(c) of the Preservation of
			 Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 is
			 amended to read as follows:
						
							(2)Eligible charity
				plansThe amendments made by subsection (b) shall apply to plan
				years beginning after December 31, 2010, except that a plan sponsor may elect
				to apply such amendments to plan years beginning after an earlier
				date.
							.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendment made by the provision of the Preservation of
			 Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to
			 which the amendment relates.
					303.Suspension of
			 certain funding level limitations
				(a)Limitations on
			 benefit accrualsSection 203
			 of the Worker, Retiree, and Employer Recovery Act of 2008 (Public Law 110–458;
			 122 Stat. 5118) is amended—
					(1)by striking
			 the first plan year beginning during the period beginning on October 1,
			 2008, and ending on September 30, 2009 and inserting any plan
			 year beginning during the period beginning on October 1, 2008, and ending on
			 December 31, 2011;
					(2)by striking
			 substituting and all that follows through for such plan
			 year and inserting substituting for such percentage the plan’s
			 adjusted funding target attainment percentage for the last plan year ending
			 before September 30, 2009,; and
					(3)by striking
			 for the preceding plan year is greater and inserting for
			 such last plan year is greater.
					(b)Social security
			 level-income options
					(1)ERISA
			 amendmentSection
			 206(g)(3)(E) of the Employee Retirement Income Security Act of 1974 is amended
			 by adding at the end the following new sentence: For purposes of
			 applying clause (i) in the case of payments the annuity starting date for which
			 occurs on or before December 31, 2011, payments under a social security
			 leveling option shall be treated as not in excess of the monthly amount paid
			 under a single life annuity (plus an amount not in excess of a social security
			 supplement described in the last sentence of section
			 204(b)(1)(G))..
					(2)IRC
			 amendmentSection 436(d)(5)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new sentence: For purposes of applying subparagraph (A) in the
			 case of payments the annuity starting date for which occurs on or before
			 December 31, 2011, payments under a social security leveling option shall be
			 treated as not in excess of the monthly amount paid under a single life annuity
			 (plus an amount not in excess of a social security supplement described in the
			 last sentence of section 411(a)(9))..
					(3)Effective
			 date
						(A)In
			 generalThe amendments made by this subsection shall apply to
			 annuity payments the annuity starting date for which occurs on or after January
			 1, 2011.
						(B)Permitted
			 applicationA plan shall not be treated as failing to meet the
			 requirements of sections 206(g) of the Employee Retirement Income Security Act
			 of 1974 (as amended by this subsection) and section 436(d) of the Internal
			 Revenue Code of 1986 (as so amended) if the plan sponsor elects to apply the
			 amendments made by this subsection to payments the annuity starting date for
			 which occurs before January 1, 2011.
						(c)Repeal of
			 related provisionsThe provisions of, and the amendments made by,
			 section 203 of the Preservation of Access to Care for Medicare Beneficiaries
			 and Pension Relief Act of 2010 are repealed and the Employee Retirement Income
			 Security Act of 1974, the Internal Revenue Code of 1986, and the Worker,
			 Retiree, and Employer Recovery Act of 2008 (Public Law 110–458; 122 Stat. 5118)
			 shall be applied as if such section had never been enacted.
				304.Optional use of
			 30-year amortization periods
				(a)RepealThe
			 provisions of, and the amendments made by, section 211 of the Preservation of
			 Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 are
			 repealed and the Employee Retirement Income Security Act of 1974 and the
			 Internal Revenue Code of 1986 shall be applied as if such section had never
			 been enacted.
				(b)Elective special
			 relief rules
					(1)Amendment to
			 ERISASection 304(b) of the
			 Employee Retirement Income Security Act of 1974, as in effect after the
			 application of subsection (a), is amended by adding at the end the following
			 new paragraph:
						
							(8)Elective special
				relief rulesNotwithstanding
				any other provision of this subsection—
								(A)Amortization of
				net investment losses
									(i)In
				generalThe plan sponsor of a
				multiemployer plan with respect to which the solvency test under subparagraph
				(B) is met may elect to treat the portion of any experience loss or gain for a
				plan year that is attributable to the allocable portion of the net investment
				losses incurred in either or both of the first two plan years ending on or
				after June 30, 2008, as an experience loss separate from other experience
				losses or gains to be amortized in equal annual installments (until fully
				amortized) over the period—
										(I)beginning with the
				plan year for which the allocable portion is determined, and
										(II)ending with the
				last plan year in the 30-plan year period beginning with the plan year
				following the plan year in which such net investment loss was incurred.
										(ii)Coordination
				with extensionsIf an election is made under clause (i) for any
				plan year—
										(I)no extension of
				the amortization period under clause (i) shall be allowed under subsection (d),
				and
										(II)if an extension
				was granted under subsection (d) for any plan year before the plan year for
				which the election under this subparagraph is made, such extension shall not
				result in such amortization period exceeding 30 years.
										(iii)Definitions
				and rulesFor purposes of this subparagraph—
										(I)Net investment
				lossesThe net investment loss incurred by a plan in a plan year
				is equal to the excess of the expected value of the assets as of the end of the
				plan year over the market value of the assets as of the end of the plan year,
				including any difference attributable to a criminally fraudulent investment
				arrangement.
										(II)Expected
				valueFor purposes of subclause (I), the expected value of the
				assets as of the end of a plan year is the excess of the market value of the
				assets at the beginning of the plan year plus contributions made during the
				plan year over disbursements made during the plan year, except that such
				amounts shall be adjusted with interest at the valuation rate to the end of the
				plan year.
										(III)Criminally
				fraudulent investment arrangementsThe determination as to
				whether an arrangement is a criminally fraudulent investment arrangement shall
				be made under rules substantially similar to the rules prescribed by the
				Secretary of the Treasury for purposes of section 165 of the Internal Revenue
				Code of 1986.
										(IV)Amount
				attributable to allocable portion of net investment lossThe
				amount attributable to the allocable portion of the net investment loss for a
				plan year shall be an amount equal to the allocable portion of net investment
				loss for the plan year under subclauses (V) and (VI), increased with interest
				at the valuation rate determined from the plan year after the plan year in
				which the net investment loss was incurred.
										(V)Allocable
				portion of net investment lossesExcept as provided in subclause
				(VI), the net investment loss incurred in a plan year shall be allocated among
				the 5 plan years following the plan year in which the investment loss is
				incurred in accordance with the following table:
											
												
													
														Plan year after the plan year in which the net
						investment loss was incurredAllocable portion of net investment
						loss
														
													
													
														1st½
														
														2nd0
														
														3rd1/6
														
														4th1/6
														
														5th1/6
														
													
												
											
										(VI)Special Rule
				for plans that adopt longer smoother periodIf a plan sponsor
				elects an extended smoothing period for its asset valuation method under
				subsection (c)(2)(B), then the allocable portion of net investment loss for the
				first two plan years following the plan year the investment loss is incurred is
				the same as determined under subclause (V), but the remaining ½ of the net
				investment loss is allocated ratably over the period beginning with the third
				plan year following the plan year the net investment loss is incurred and
				ending with the last plan year in the extended smoothing period.
										(VII)Special rule
				for overstatement of lossIf, for a plan year, there is an
				experience loss for the plan and the amount described in subclause (IV) exceeds
				the total amount of the experience loss for the plan year, then the excess
				shall be treated as an experience gain.
										(VIII)Special rule
				in years for which overall experience is gainIf, for a plan year, there is an experience
				gain for the plan, then, in addition to amortization of net investment losses
				under clause (i), the amount described in subclause (IV) shall be treated as an
				experience gain in addition to any other experience gain.
										(B)Solvency
				test
									(i)In
				generalAn election may be made under this paragraph if the
				election includes certification by the plan actuary in connection with the
				election that the plan is projected to have a funded percentage at the end of
				the first 15 plan years that is not less than 100 percent of the funded
				percentage for the plan year of the election.
									(ii)Funded
				percentageFor purposes of clause (i), the term funded
				percentage has the meaning provided in section 305(i)(2), except that
				the value of the plan’s assets referred to in section 305(i)(2)(A) shall be the
				market value of such assets.
									(iii)Actuarial
				assumptionsIn making any
				certification under this subparagraph, the plan actuary shall use the same
				actuarial estimates, assumptions, and methods as those applicable for the most
				recent certification under section 305, except that the plan actuary may take
				into account benefit reductions and increases in contribution rates, under
				either funding improvement plans adopted under section 305(c) or under section
				432(c) of the Internal Revenue Code of 1986 or rehabilitation plans adopted
				under section 305(e) or under section 432(e) of such Code, that the plan
				actuary reasonably anticipates will occur without regard to any change in
				status of the plan resulting from the election.
									(C)Additional
				restriction on benefit increasesIf an election is made under
				subparagraph (A), then, in addition to any other applicable restrictions on
				benefit increases, a plan amendment which is adopted on or after March 10,
				2010, and which increases benefits may not go into effect during the period
				beginning on such date and ending with the second plan year beginning after
				such date unless—
									(i)the plan actuary
				certifies that—
										(I)any such increase
				is paid for out of additional contributions not allocated to the plan
				immediately before the election to have this paragraph apply to the plan,
				and
										(II)the plan’s funded
				percentage and projected credit balances for the first 3 plan years ending on
				or after such date are reasonably expected to be at least as high as such
				percentage and balances would have been if the benefit increase had not been
				adopted, or
										(ii)the amendment is
				required as a condition of qualification under part I of subchapter D of
				chapter 1 of the Internal Revenue Code of 1986 or to comply with other
				applicable law.
									(D)Time, form, and
				manner of electionAn election under this paragraph shall be made
				not later than June 30, 2011, and shall be made in such form and manner as the
				Secretary of the Treasury may prescribe.
								(E)ReportingA
				plan sponsor of a plan to which this paragraph applies shall—
									(i)give notice of
				such election to participants and beneficiaries of the plan, and
									(ii)inform the
				Pension Benefit Guaranty Corporation of such election in such form and manner
				as the Pension Benefit Guaranty Corporation may
				prescribe.
									.
					(2)Amendment to
			 Internal revenue Code of 1986 Section 431(b) of the Internal Revenue Code
			 of 1986, as in effect after the application of subsection (a), is amended by
			 adding at the end the following new paragraph:
						
							(8)Elective special
				relief rulesNotwithstanding
				any other provision of this subsection—
								(A)Amortization of
				net investment losses
									(i)In
				generalThe plan sponsor of a
				multiemployer plan with respect to which the solvency test under subparagraph
				(B) is met may elect to treat the portion of any experience loss or gain for a
				plan year that is attributable to the allocable portion of the net investment
				losses incurred in either or both of the first two plan years ending on or
				after June 30, 2008, as an experience loss separate from other experience
				losses and gains to be amortized in equal annual installments (until fully
				amortized) over the period—
										(I)beginning with the
				plan year for which the allocable portion is determined, and
										(II)ending with the
				last plan year in the 30-plan year period beginning with the plan year
				following the plan year in which such net investment loss was incurred.
										(ii)Coordination
				with extensionsIf an election is made under clause (i) for any
				plan year—
										(I)no extension of
				the amortization period under clause (i) shall be allowed under subsection (d),
				and
										(II)if an extension
				was granted under subsection (d) for any plan year before the plan year for
				which the election under this subparagraph is made, such extension shall not
				result in such amortization period exceeding 30 years.
										(iii)Definitions
				and rulesFor purposes of this subparagraph—
										(I)Net investment
				lossesThe net investment loss incurred by a plan in a plan year
				is equal to the excess of the expected value of the assets as of the end of the
				plan year over the market value of the assets as of the end of the plan year,
				including any difference attributable to a criminally fraudulent investment
				arrangement.
										(II)Expected
				valueFor purposes of subclause (I), the expected value of the
				assets as of the end of a plan year is the excess of the market value of the
				assets at the beginning of the plan year plus contributions made during the
				plan year over disbursements made during the plan year, except that such
				amounts shall be adjusted with interest at the valuation rate to the end of the
				plan year.
										(III)Criminally
				fraudulent investment arrangementsThe determination as to
				whether an arrangement is a criminally fraudulent investment arrangement shall
				be made under rules substantially similar to the rules prescribed by the
				Secretary for purposes of section 165.
										(IV)Amount
				attributable to allocable portion of net investment lossThe
				amount attributable to the allocable portion of the net investment loss for a
				plan year shall be an amount equal to the allocable portion of net investment
				loss for the plan year under subclauses (V) and (VI), increased with interest
				at the valuation rate determined from the plan year after the plan year in
				which the net investment loss was incurred.
										(V)Allocable
				portion of net investment lossesExcept as provided in subclause
				(VI), the net investment loss incurred in a plan year shall be allocated among
				the 5 plan years following the plan year in which the investment loss is
				incurred in accordance with the following table:
											
												
													
														Plan year after the plan year in which the net
						investment loss was incurredAllocable portion of net investment
						loss
														
													
													
														1st½
														
														2nd0
														
														3rd1/6
														
														4th1/6
														
														5th1/6
														
													
												
											
										(VI)Special Rule
				for plans that adopt longer smoother periodIf a plan sponsor
				elects an extended smoothing period for its asset valuation method under
				subsection (c)(2)(B), then the allocable portion of net investment loss for the
				first two plan years following the plan year the investment loss is incurred is
				the same as determined under subclause (V), but the remaining ½ of the net
				investment loss is allocated ratably over the period beginning with the third
				plan year following the plan year the net investment loss is incurred and
				ending with the last plan year in the extended smoothing period.
										(VII)Special rule
				for overstatement of lossIf, for a plan year, there is an
				experience loss for the plan and the amount described in subclause (IV) exceeds
				the total amount of the experience loss for the plan year, then the excess
				shall be treated as an experience gain.
										(VIII)Special rule
				in years for which overall experience is gainIf, for a plan year, there is an experience
				gain for the plan, then, in addition to amortization of net investment losses
				under clause (i), the amount described in subclause (IV) shall be treated as an
				experience gain in addition to any other experience gain.
										(B)Solvency
				test
									(i)In
				generalAn election may be made under this paragraph if the
				election includes certification by the plan actuary in connection with the
				election that the plan is projected to have a funded percentage at the end of
				the first 15 plan years that is not less than 100 percent of the funded
				percentage for the plan year of the election.
									(ii)Funded
				percentageFor purposes of clause (i), the term funded
				percentage has the meaning provided in section 432(i)(2), except that
				the value of the plan’s assets referred to in section 432(i)(2)(A) shall be the
				market value of such assets.
									(iii)Actuarial
				assumptionsIn making any
				certification under this subparagraph, the plan actuary shall use the same
				actuarial estimates, assumptions, and methods as those applicable for the most
				recent certification under section 432, except that the plan actuary may take
				into account benefit reductions and increases in contribution rates, under
				either funding improvement plans adopted under section 432(c) or under section
				305(c) of the Employee Retirement Income Security Act of 1974 or rehabilitation
				plans adopted under section 432(e) or under section 305(e) of such Act, that
				the plan actuary reasonably anticipates will occur without regard to any change
				in status of the plan resulting from the election.
									(C)Additional
				restriction on benefit increasesIf an election is made under
				subparagraph (A), then, in addition to any other applicable restrictions on
				benefit increases, a plan amendment which is adopted on or after March 10,
				2010, and which increases benefits may not go into effect during the period
				beginning on such date and ending with the second plan year beginning after
				such date unless—
									(i)the plan actuary
				certifies that—
										(I)any such increase
				is paid for out of additional contributions not allocated to the plan
				immediately before the election to have this paragraph apply to the plan,
				and
										(II)the plan's funded
				percentage and projected credit balances for the first 3 plan years ending on
				or after such date are reasonably expected to be at least as high as such
				percentage and balances would have been if the benefit increase had not been
				adopted, or
										(ii)the amendment is
				required as a condition of qualification under part I or to comply with other
				applicable law.
									(D)Time, form, and
				manner of electionAn election under this paragraph shall be made
				not later than June 30, 2011, and shall be made in such form and manner as the
				Secretary may prescribe.
								(E)ReportingA
				plan sponsor of a plan to which this paragraph applies shall—
									(i)give notice of
				such election to participants and beneficiaries of the plan, and
									(ii)inform the
				Pension Benefit Guaranty Corporation of such election in such form and manner
				as the Pension Benefit Guaranty Corporation may
				prescribe.
									.
					(c)Asset smoothing
			 for multiemployer plans
					(1)Amendment to
			 ERISASection 304(c)(2) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1084(c)(2)) is
			 amended—
						(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(B)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Extended asset
				smoothing period for certain investment lossesThe Secretary of the Treasury shall not
				treat the asset valuation method of a multiemployer plan as unreasonable solely
				because such method spreads the difference between expected and actual returns
				for either or both of the first 2 plan years ending on or after June 30, 2008,
				over a period of not more than 10 years. Any change in valuation method to so
				spread such difference shall be treated as approved, but only if, in the case
				that the plan sponsor has made an election under subsection (b)(8), any
				resulting change in asset value is treated for purposes of amortization as a
				net experience loss or
				gain.
								.
						(2)Amendment to
			 Internal Revenue Code of 1986Section 431(c)(2) of the Internal Revenue
			 Code of 1986 is amended—
						(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(B)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Extended asset
				smoothing period for certain investment lossesThe Secretary shall not treat the asset
				valuation method of a multiemployer plan as unreasonable solely because such
				method spreads the difference between expected and actual returns for either or
				both of the first 2 plan years ending on or after June 30, 2008, over a period
				of not more than 10 years. Any change in valuation method to so spread such
				difference shall be treated as approved, but only if, in the case that the plan
				sponsor has made an election under subsection (b)(8), any resulting change in
				asset value is treated for purposes of amortization as a net experience loss or
				gain.
								.
						(d)Effective date
			 and special rules
					(1)Effective
			 dateThe amendments made by this section shall take effect as of
			 the first day of the first plan year beginning after June 30, 2008, except that
			 any election a plan sponsor makes pursuant to this section or the amendments
			 made thereby that affects the plan’s funding standard account for any plan year
			 beginning before October 1, 2009, shall be disregarded for purposes of applying
			 the provisions of section 305 of the Employee Retirement Income Security Act of
			 1974 and section 432 of the Internal Revenue Code of 1986 to that plan
			 year.
					(2)Deemed approval
			 for certain funding method changesIn the case of a multiemployer
			 plan with respect to which an election has been made under section 304(b)(8) of
			 the Employee Retirement Income Security Act of 1974 (as amended by this
			 section) or section 431(b)(8) of the Internal Revenue Code of 1986 (as so
			 amended)—
						(A)any change in the
			 plan’s funding method for a plan year beginning on or after July 1, 2008, and
			 on or before December 31, 2010, from a method that does not establish a base
			 for experience gains and losses to one that does establish such a base shall be
			 treated as approved by the Secretary of the Treasury; and
						(B)any resulting
			 funding method change base shall be treated for purposes of amortization as a
			 net experience loss or gain.
						305.Transition rule
			 for certifications of plan status
				(a)In
			 generalA plan actuary shall
			 not be treated as failing to meet the requirements of section 305(b)(3)(A) of
			 the Employee Retirement Income Security Act of 1974 and section 432(b)(3)(A) of
			 the Internal Revenue Code of 1986 in connection with a certification required
			 under such sections the deadline for which is after the date of the enactment
			 of this Act if the plan actuary makes such certification at any time earlier
			 than 75 days after the date of the enactment of this Act.
				(b)Revision of
			 prior certification
					(1)In
			 generalIf—
						(A)a plan sponsor
			 makes an election under section 304(b)(8) of the Employee Retirement Income
			 Security Act of 1974 and section 431(b)(8) of the Internal Revenue Code of
			 1986, or under section 304(c)(2)(B) of such Act and section 431(c)(2)(B) such
			 Code, with respect to a plan for a plan year beginning on or after October 1,
			 2009; and
						(B)the plan actuary’s
			 certification of the plan status for such plan year (hereinafter in this
			 subsection referred to as original certification) did not take
			 into account any election so made,
						then the plan sponsor may direct the
			 plan actuary to make a new certification with respect to the plan for the plan
			 year which takes into account such election (hereinafter in this subsection
			 referred to as new certification) if the plan’s status under
			 section 305 of such Act and section 432 of such Code would change as a result
			 of such election. Any such new certification shall be treated as the most
			 recent certification referred to in section 304(b)(3)(B)(iii) of such Act and
			 section 431(b)(8)(B)(iii) of such Code.(2)Due date for new
			 certificationAny such new certification shall be made pursuant
			 to section 305(b)(3) of such Act and section 432(b)(3) of such Code; except
			 that any such new certification shall be made not later than 75 days after the
			 date of the enactment of this Act.
					(3)Notice
						(A)In
			 generalExcept as provided in subparagraph (B), any such new
			 certification shall be treated as the original certification for purposes of
			 section 305(b)(3)(D) of such Act and section 432(b)(3)(D) of such Code.
						(B)Notice already
			 providedIn any case in which notice has been provided under such
			 sections with respect to the original certification, not later than 30 days
			 after the new certification is made, the plan sponsor shall provide notice of
			 any change in status under rules similar to the rules such sections.
						(4)Effect of change
			 in statusIf a plan ceases to be in critical status pursuant to
			 the new certification, then the plan shall, not later than 30 days after the
			 due date described in paragraph (2), cease any restriction of benefit payments,
			 and imposition of contribution surcharges, under section 305 of such Act and
			 section 432 of such Code by reason of the original certification.
					IVRevenue
			 Offsets
			APersonal service
			 income earned in pass-thru entities
				401.Partnership
			 interests transferred in connection with performance of services
					(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of
			 section 83 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Partnership
				interestsExcept as provided
				by the Secretary, in the case of any transfer of an interest in a partnership
				in connection with the provision of services to (or for the benefit of) such
				partnership—
								(A)the fair market value of such interest
				shall be treated for purposes of this section as being equal to the amount of
				the distribution which the partner would receive if the partnership sold (at
				the time of the transfer) all of its assets at fair market value and
				distributed the proceeds of such sale (reduced by the liabilities of the
				partnership) to its partners in liquidation of the partnership, and
								(B)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not
				apply.
								.
					(b)Conforming
			 amendmentParagraph (2) of section 83(b) is amended by inserting
			 or subsection (c)(4)(B) after paragraph
			 (1).
					(c)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
					402.Income of partners
			 for performing investment management services treated as ordinary income
			 received for performance of services
					(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
						
							710.Special rules
				for partners providing investment management services to partnership
								(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
									(1)In
				generalNotwithstanding section 702(b)—
										(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income, and
										(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
										All items
				of income, gain, deduction, and loss which are taken into account in computing
				net income or net loss shall be treated as ordinary income or ordinary loss (as
				the case may be).(2)Treatment of
				losses
										(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
											(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
											(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
											(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
										(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
										(D)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
										(3)Net income and
				lossFor purposes of this section—
										(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest for any partnership taxable year,
				the excess (if any) of—
											(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
											(ii)all items of
				deduction and loss so taken into account.
											(B)Net
				lossThe term net loss means, with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
										(4)Special rule for
				dividendsAny dividend taken into account in determining net
				income or net loss for purposes of paragraph (1) shall not be treated as
				qualified dividend income for purposes of section 1(h).
									(b)Dispositions of
				partnership interests
									(1)GainAny
				gain on the disposition of an investment services partnership interest shall
				be—
										(A)treated as
				ordinary income, and
										(B)recognized
				notwithstanding any other provision of this subtitle.
										(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
										(A)the aggregate net
				income with respect to such interest for all partnership taxable years to which
				this section applies, over
										(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years to which this section applies.
										(3)Election with
				respect to certain exchangesParagraph (1)(B) shall not apply to
				the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
										(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
										(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
										(4)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
									(5)Distributions of
				partnership propertyIn the case of any distribution of property
				by a partnership with respect to any investment services partnership interest
				held by a partner—
										(A)the excess (if
				any) of—
											(i)the fair market
				value of such property at the time of such distribution, over
											(ii)the adjusted
				basis of such property in the hands of the partnership,
											shall be taken into account as an
				increase in such partner’s distributive share of the taxable income of the
				partnership (except to the extent such excess is otherwise taken into account
				in determining the taxable income of the partnership),(B)such property
				shall be treated for purposes of subpart B of part II as money distributed to
				such partner in an amount equal to such fair market value, and
										(C)the basis of such
				property in the hands of such partner shall be such fair market value.
										Subsection
				(b) of section 734 shall be applied without regard to the preceding sentence.
				In the case of a taxpayer which satisfies requirements similar to the
				requirements of subparagraphs (A) and (B) of paragraph (3), this paragraph and
				paragraph (1)(B) shall not apply to the distribution of a partnership interest
				if such distribution is in connection with a contribution (or deemed
				contribution) of any property of the partnership to which section 721 applies
				pursuant to a transaction described in paragraph (1)(B) or (2) of section
				708(b).(6)Application of
				section 751
										(A)In
				generalIn applying section 751, an investment services
				partnership interest shall be treated as an inventory item.
										(B)Exception for
				certain dispositions of interests in a publicly traded
				partnershipExcept as
				provided by the Secretary, this paragraph shall not apply in the case of any
				(direct or indirect) disposition of an interest in a publicly traded
				partnership (as defined in section 7704) which is not an investment services
				partnership interest in the hands of the person disposing of such interest (or
				the hands of the person holding such interest indirectly).
										(c)Investment
				services partnership interestFor purposes of this section—
									(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held (directly or indirectly) by any person if it was
				reasonably expected (at the time that such person acquired such interest) that
				such person (or any person related to such person) would provide (directly or,
				to the extent provided by the Secretary, indirectly) a substantial quantity of
				any of the following services with respect to assets held (directly or
				indirectly) by the partnership:
										(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
										(B)Managing,
				acquiring, or disposing of any specified asset.
										(C)Arranging
				financing with respect to acquiring specified assets.
										(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
										(2)Specified
				assetThe term specified asset means securities (as
				defined in section 475(c)(2) without regard to the last sentence thereof), real
				estate held for rental or investment, interests in partnerships, commodities
				(as defined in section 475(e)(2)), or options or derivative contracts with
				respect to any of the foregoing.
									(3)Exception for
				family farmsThe term
				specified asset shall not include any farm used for farming
				purposes if such farm is held by a partnership all of the interests in which
				are held (directly or indirectly) by members of the same family. Terms used in
				the preceding sentence which are also used in section 2032A shall have the same
				meaning as when used in such section.
									(4)Exception for
				partnerships with pro rata allocations based on capitalExcept as
				provided by the Secretary, the term investment services partnership
				interest shall not include any interest in a partnership if all
				distributions and all allocations of the partnership, and of any other
				partnership in which the partnership directly or indirectly holds an interest,
				are made pro rata on the basis of the capital contributions of each partner
				which constitute qualified capital interests under subsection (d).
									(5)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				is described in section 267 or 707(b).
									(d)Exception for
				certain capital interests
									(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of
				income, gain, loss, and deduction which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
										(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(1)
				and who are not related to the partner holding the qualified capital interest,
				and
										(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
										(2)Authority to
				provide exceptions to allocation requirementsTo the extent provided by the Secretary in
				regulations or other guidance—
										(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
										(B)No or
				insignificant allocations to nonservice providersIn any case in which the requirements of
				paragraph (1)(B) are not satisfied, items of income, gain, loss, and deduction
				shall not be taken into account under subsection (a) to the extent that such
				items are properly allocable under such regulations or other guidance to
				qualified capital interests.
										(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
										(3)Special rule for
				changes in servicesIn the
				case of an interest in a partnership which is not an investment services
				partnership interest and which, by reason of a change in the services with
				respect to assets held (directly or indirectly) by the partnership, would
				(without regard to the reasonable expectation exception of subsection (c)(1))
				have become such an interest—
										(A)notwithstanding
				subsection (c)(1), such interest shall be treated as an investment services
				partnership interest as of the time of such change, and
										(B)for purposes of
				this subsection, the qualified capital interest of the holder of such
				partnership interest immediately after such change shall not be less than the
				fair market value of such interest (determined immediately before such
				change).
										(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
									(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(1) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
									(6)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
										(A)the distributive share of gain or loss that
				would have been allocated to the qualified capital interest (consistent with
				the requirements of paragraph (1)) if the partnership had sold all of its
				assets at fair market value immediately before the disposition, bears to
										(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
										(7)Qualified
				capital interestFor purposes of this subsection—
										(A)In
				generalThe term qualified capital interest means so
				much of a partner’s interest in the capital of the partnership as is
				attributable to—
											(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
											(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
											(iii)the excess (if
				any) of—
												(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
												(II)any items of
				deduction and loss so taken into account.
												(B)Adjustment to
				qualified capital interest
											(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
											(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
											(8)Treatment of
				certain loans
										(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor
				purposes of this subsection, an investment services partnership interest shall
				not be treated as a qualified capital interest to the extent that such interest
				is acquired in connection with the proceeds of any loan or other advance made
				or guaranteed, directly or indirectly, by any other partner or the partnership
				(or any person related to any such other partner or the partnership). The
				preceding sentence shall not apply to the extent the loan or other advance is
				repaid before the date of the enactment of this section unless such repayment
				is made with the proceeds of a loan or other advance described in the preceding
				sentence.
										(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(1)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
										(e)Other income and
				gain in connection with investment management services
									(1)In
				generalIf—
										(A)a person performs
				(directly or indirectly) investment management services for any entity,
										(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
										(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
										any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsections (a)(4) and (d) shall apply for
				purposes of this subsection.(2)DefinitionsFor
				purposes of this subsection—
										(A)Disqualified
				interest
											(i)In
				generalThe term disqualified interest means, with
				respect to any entity—
												(I)any interest in
				such entity other than indebtedness,
												(II)convertible or
				contingent debt of such entity,
												(III)any option or
				other right to acquire property described in subclause (I) or (II), and
												(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
												(ii)ExceptionsSuch
				term shall not include—
												(I)a partnership
				interest,
												(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
												(III)except as
				provided by the Secretary, stock in an S corporation.
												(B)Taxable
				corporationThe term taxable corporation
				means—
											(i)a
				domestic C corporation, or
											(ii)a
				foreign corporation substantially all of the income of which is—
												(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
												(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
												(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(1).
										(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
									(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
									(2)prevent the
				avoidance of the purposes of this section, and
									(3)coordinate this
				section with the other provisions of this title.
									(g)Special rules
				for individualsIn the case
				of an individual—
									(1)In
				generalSubsection (a)(1)
				shall apply only to the applicable percentage of the net income or net loss
				referred to in such subsection.
									(2)Dispositions,
				etcThe amount which (but for this paragraph) would be treated as
				ordinary income by reason of subsection (b) or (e) shall be the applicable
				percentage of such amount.
									(3)Pro rata
				allocation to itemsFor purposes of applying subsections (a) and
				(e), the aggregate amount treated as ordinary income for any such taxable year
				shall be allocated ratably among the items of income, gain, loss, and deduction
				taken into account in determining such amount.
									(4)Special rule for
				recognition of gainGain which (but for this section) would not
				be recognized shall be recognized by reason of subsection (b) only to the
				extent that such gain is treated as ordinary income after application of
				paragraph (2).
									(5)Coordination
				with limitation on lossesFor purposes of applying paragraph (2)
				of subsection (a) with respect to any net loss for any taxable year—
										(A)such paragraph shall only apply with
				respect to the applicable percentage of such net loss for such taxable
				year,
										(B)in the case of a
				prior partnership taxable year referred to in clause (i) or (ii) of
				subparagraph (A) of such paragraph, only the applicable percentage (as in
				effect for such prior taxable year) of net income or net loss for such prior
				partnership taxable year shall be taken into account, and
										(C)any net loss
				carried forward to the succeeding partnership taxable year under subparagraph
				(B) of such paragraph shall—
											(i)be
				taken into account in such succeeding year without reduction under this
				subsection, and
											(ii)in lieu of being
				taken into account as an item of loss in such succeeding year, shall be taken
				into account—
												(I)as an increase in
				net loss or as a reduction in net income (including below zero), as the case
				may be, and
												(II)after any
				reduction in the amount of such net loss or net income under this
				subsection.
												A rule
				similar to the rule of the preceding sentence shall apply for purposes of
				subsection (b)(2)(A).(6)Coordination
				with treatment of dividendsSubsection (a)(4) shall only apply to
				the applicable percentage of dividends described therein.
									(7)Applicable
				percentageFor purposes of this subsection—
										(A)In
				generalExcept as provided in subparagraphs (B) and (C), the term
				applicable percentage means 75 percent.
										(B)Exception for
				disposition of assets held by investment services partnerships at least 5
				yearsThe applicable percentage shall be 50 percent with respect
				to any net income or net loss under subsection (a)(1) which is properly
				allocable to gain or loss from the disposition (or a distribution under
				subsection (b)(5)) of any asset (other than an investment services partnership
				interest) which has been held by the investment services partnership for at
				least 5 years.
										(C)Exception for
				disposition of investment services partnership interests held at least 5
				years
											(i)In
				generalThe applicable
				percentage shall be 50 percent with respect to—
												(I)net income or net
				loss under subsection (a)(1) which is properly allocable to gain or loss from
				the disposition (or a distribution under subsection (b)(5)) of an investment
				services partnership interest which has been held at least 5 years, and
												(II)gain or loss
				under subsection (b) on the disposition of an investment services partnership
				interest which has been held for at least 5 years,
												but only to
				the extent such gain or loss is attributable to assets held by the investment
				services partnership for at least 5 years.(ii)Application in
				the case of tiered partnerships, etcFor purposes of determining
				whether the assets of the investment services partnership have been held for at
				least 5 years under clause (i), an investment services partnership shall be
				treated as owning its proportionate share of the property of any other
				partnership in which it has held an investment services partnership interest
				for at least 5 years.
											(iii)RegulationsThe
				Secretary may by regulation or other guidance extend the application of clause
				(ii) to entities other than investment services partnerships if necessary to
				prevent the avoidance of the purposes of this subparagraph.
											(D)Treatment of
				goodwill and other section 197 intangiblesFor purposes of this paragraph, in the case
				of any section 197 intangible of an entity through which services described in
				subparagraphs (A) through (D) of subsection (c)(1) are directly or indirectly
				provided—
											(i)the holding period
				of such intangible shall not be less than the holding period of the investment
				services partnership interest in the partnership, and
											(ii)the value of such
				intangible shall be determined in a manner consistent with the regulations
				described in subparagraph (E).
											(E)Valuation
				methodsThe Secretary shall prescribe regulations or guidance
				which provide—
											(i)the acceptable
				valuation methods for purposes of this subparagraph, except that such methods
				shall not include any valuation method which is inconsistent with the method
				used by the taxpayer for other purposes (including reporting asset valuations
				to partners or potential partners in the partnership or any related
				partnership) if such inconsistent valuation method would result in the
				treatment of a greater amount of gain as attributable to a section 197
				intangible than would result under the valuation method used by the taxpayer
				for such other purposes,
											(ii)circumstances
				under which valuations are sufficiently independent to provide an accurate
				determination of fair market value, and
											(iii)any information
				required to be furnished to the Secretary by the parties to the disposition
				with respect to such valuation.
											(F)Definitions and
				special rulesFor purposes of this paragraph—
											(i)Investment
				services partnershipThe term investment services
				partnership means, with respect to any investment services partnership
				interest, the entity in which such interest is held.
											(ii)Section 197
				intangibleThe term section 197 intangible has the
				meaning given such term in section 197(d).
											(iii)Application to
				disqualified interestsRules similar to the rules of this
				paragraph shall apply with respect to income or gain with respect to a
				disqualified interest under subsection (e).
											(h)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
								.
					(b)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 is
			 amended by adding at the end the following new paragraph:
						
							(6)Income from
				investment services partnership interests not qualified
								(A)In
				generalItems of income and gain shall not be treated as
				qualifying income if such items are treated as ordinary income by reason of the
				application of section 710 (relating to special rules for partners providing
				investment management services to partnership). The preceding sentence shall
				not apply to any item described in paragraph (1)(E) (or so much of paragraph
				(1)(F) as relates to paragraph (1)(E)).
								(B)Special rules
				for certain partnerships
									(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
										(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
										(II)50 percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
										(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
										(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
										(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
										(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
										(C)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after the date of the
				enactment of this
				paragraph.
								.
					(c)Imposition of
			 penalty on underpayments
						(1)In
			 generalSubsection (b) of section 6662 is amended by inserting
			 after paragraph (7) the following new paragraph:
							
								(8)The application of
				subsection (e) of section 710, the regulations or other guidance prescribed
				under section 710(f) to prevent the avoidance of the purposes of section 710,
				or the regulations or other guidance prescribed under section
				710(g)(7)(E).
								.
						(2)Amount of
			 penalty
							(A)In
			 generalSection 6662 is amended by adding at the end the
			 following new subsection:
								
									(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
									.
							(B)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) is amended by
			 striking or (i) and inserting , (i), or
			 (k).
							(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of
			 section 6664 is amended—
							(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
							(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
							(C)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)Special rule for
				underpayments attributable to investment management services
										(A)In
				generalParagraph (1) shall not apply to any portion of an
				underpayment to which section 6662 applies by reason of subsection (b)(8)
				unless—
											(i)the relevant facts affecting the tax
				treatment of the item are adequately disclosed,
											(ii)there is or was
				substantial authority for such treatment, and
											(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
											(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
										.
							(d)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
						(1)Internal Revenue
			 CodeSection 1402(a) is amended by striking and at
			 the end of paragraph (16), by striking the period at the end of paragraph (17)
			 and inserting ; and, and by inserting after paragraph (17) the
			 following new paragraph:
							
								(18)notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(1) with respect to any
				entity, any amount treated as ordinary income or ordinary loss of such
				individual under section 710 with respect to such entity shall be taken into
				account in determining the net earnings from self-employment of such
				individual.
								.
						(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
							
								(17)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(1) of the Internal Revenue
				Code of 1986 with respect to any entity, any amount treated as ordinary income
				or ordinary loss of such individual under section 710 of such Code with respect
				to such entity shall be taken into account in determining the net earnings from
				self-employment of such
				individual.
								.
						(e)Conforming
			 amendments
						(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), after to the extent
			 otherwise provided by.
						(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnership)
			 before the period at the end.
						(3)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
								
								.
						(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2010.
						(2)Partnership
			 taxable years which include effective dateIn applying section 710(a) of the Internal
			 Revenue Code of 1986 (as added by this section) in the case of any partnership
			 taxable year which includes December 31, 2010, the amount of the net income
			 referred to in such section shall be treated as being the lesser of the net
			 income for the entire partnership taxable year or the net income determined by
			 only taking into account items attributable to the portion of the partnership
			 taxable year which is after such date.
						(3)Dispositions of
			 partnership interestsSection
			 710(b) of the Internal Revenue Code of 1986 (as added by this section) shall
			 apply to dispositions and distributions after December 31, 2010.
						(4)Other income and
			 gain in connection with investment management servicesSection 710(e) of such Code (as added by
			 this section) shall take effect on December 31, 2010.
						BCorporate
			 provisions
				411.Treatment of
			 securities of a controlled corporation exchanged for assets in certain
			 reorganizations
					(a)In
			 generalSection 361 (relating
			 to nonrecognition of gain or loss to corporations; treatment of distributions)
			 is amended by adding at the end the following new subsection:
						
							(d)Special rules
				for transactions involving section 355 distributionsIn the case of a reorganization described
				in section 368(a)(1)(D) with respect to which stock or securities of the
				corporation to which the assets are transferred are distributed in a
				transaction which qualifies under section 355—
								(1)this section shall
				be applied by substituting stock other than nonqualified preferred stock
				(as defined in section 351(g)(2)) for stock or
				securities in subsections (a) and (b)(1), and
								(2)the first sentence
				of subsection (b)(3) shall apply only to the extent that the sum of the money
				and the fair market value of the other property transferred to such creditors
				does not exceed the adjusted bases of such assets transferred (reduced by the
				amount of the liabilities assumed (within the meaning of section
				357(c))).
								.
					(b)Conforming
			 amendmentParagraph (3) of section 361(b) is amended by striking
			 the last sentence.
					(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to exchanges after December 31, 2010.
						(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any exchange pursuant to a transaction which
			 is—
							(A)made pursuant to a
			 written agreement which was binding on December 31, 2010, and at all times
			 thereafter;
							(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before July 29,
			 2010; or
							(C)described on or
			 before December 31, 2010, in a public announcement or in a filing with the
			 Securities and Exchange Commission.
							412.Taxation of boot
			 received in reorganizations
					(a)In
			 generalParagraph (2) of
			 section 356(a) is amended—
						(1)by striking
			 If an exchange and
			 inserting
							
								Except as otherwise provided by the
			 Secretary—(A)In
				generalIf an
				exchange
								;
						(2)by striking
			 then there shall be and all that follows through February
			 28, 1913 and inserting then the amount of other property or
			 money shall be treated as a dividend to the extent of the earnings and profits
			 of the corporation; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(B)Certain
				reorganizationsIn the case
				of a reorganization described in section 368(a)(1)(D) to which section
				354(b)(1) applies or any other reorganization specified by the Secretary, in
				applying subparagraph (A)—
									(i)the earnings and
				profits of each corporation which is a party to the reorganization shall be
				taken into account, and
									(ii)the amount which
				is a dividend (and source thereof) shall be determined under rules similar to
				the rules of paragraphs (2) and (5) of section
				304(b).
									.
						(b)Earnings and
			 profitsParagraph (7) of section 312(n) is amended by adding at
			 the end the following: A similar rule shall apply to an exchange to
			 which section 356(a)(1) applies..
					(c)Conforming
			 amendmentParagraph (1) of section 356(a) is amended by striking
			 then the gain and inserting then (except as provided in
			 paragraph (2)) the gain.
					(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to exchanges after December 31, 2010.
						(2)Transition
			 rules
							(A)In
			 generalThe amendments made by this section shall not apply to
			 any exchange between unrelated persons pursuant to a transaction which
			 is—
								(i)made
			 pursuant to a written agreement which was binding on December 31, 2010, and at
			 all times thereafter;
								(ii)described in a
			 ruling request submitted to the Internal Revenue Service on or before July 29,
			 2010; or
								(iii)described in a
			 public announcement or filing with the Securities and Exchange Commission on or
			 before December 31, 2010.
								(B)Special
			 ruleThe amendments made by this section shall not apply to an
			 exchange described in subparagraph (C) if the exchange is completed before the
			 date which is 1 year after the acquisition described in subparagraph (C)
			 occurred.
							(C)Applicable
			 exchangesAn exchange is described in this subparagraph if
			 subparagraph (A) does not apply to such exchange and it—
								(i)(I)is in connection with
			 an acquisition between unrelated persons which occurred before July 29, 2010;
			 and
									(II)was evidenced by written documentation
			 in existence before such acquisition occurred; or
									(ii)(I)is in connection with
			 an acquisition between unrelated persons with respect to which there was a
			 written agreement, ruling request, public announcement, or filing which meets
			 the requirements of clauses (i), (ii), or (iii) of subparagraph (A); and
									(II)was evidenced by written documentation
			 in existence before July 29, 2010.
									(3)Related
			 personsFor purposes of this
			 subsection, a person shall be treated as related to another person if the
			 relationship between such persons is described in section 267 or 707(b) of the
			 Internal Revenue Code of 1986.
						COther
			 provisions
				421.Modifications
			 with respect to Oil Spill Liability Trust Fund
					(a)Extension of
			 application of Oil Spill Liability Trust Fund financing
			 rateParagraph (2) of section 4611(f) is amended by striking
			 December 31, 2017 and inserting December 31,
			 2020.
					(b)Increase in Oil
			 Spill Liability Trust Fund financing rateSubparagraph (B) of section 4611(c)(2) is
			 amended to read as follows:
						
							(B)the Oil Spill Liability Trust Fund
				financing rate is 78 cents a
				barrel.
							.
					(c)Increase in per
			 incident limitations on expendituresSubparagraph (A) of section
			 9509(c)(2) is amended—
						(1)by striking
			 $1,000,000,000 in clause (i) and inserting
			 $5,000,000,000;
						(2)by striking
			 $500,000,000 in clause (ii) and inserting
			 $2,500,000,000; and
						(3)by striking
			 $1,000,000,000 per incident,
			 etc in the heading and inserting
			 Per incident
			 limitations.
						(d)Effective
			 date
						(1)Extension of
			 financing rateExcept as provided in paragraph (2), the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
						(2)Increase in
			 financing rateThe amendment made by subsection (b) shall apply
			 to crude oil received and petroleum products entered during calendar quarters
			 beginning more than 60 days after the date of the enactment of this Act.
						422.Denial of deduction for punitive
			 damages
					(a)Disallowance of deduction for punitive
			 damages
						(1)In generalSection 162(g) (relating to treble damage
			 payments under the antitrust laws) is amended—
							(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,
							(B)by striking If and
			 inserting:
								
									(1)Treble
				damagesIf
									,
				and
							(C)by adding at the end the following new
			 paragraph:
								
									(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in connection with
				any judgment in, or settlement of, any action. This paragraph shall not apply
				to punitive damages described in section
				104(c).
									.
							(2)Conforming amendmentThe heading for section 162(g) is amended
			 by inserting Or Punitive
			 Damages after Laws.
						(b)Inclusion in Income of Punitive Damages
			 Paid by Insurer or Otherwise
						(1)In generalPart II of subchapter B of chapter 1
			 (relating to items specifically included in gross income) is amended by adding
			 at the end the following new section:
							
								91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive
				damages.
								.
						(2)Reporting requirementsSection 6041 (relating to information at
			 source) is amended by adding at the end the following new subsection:
							
								(k)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of another person as
				insurance or otherwise by reason of the other person’s liability (or agreement)
				to pay punitive
				damages.
								.
						(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
								
								.
						(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred after December 31,
			 2011.
					VHealth and other
			 assistance
			501.Extension of
			 section 508 reclassifications
				(a)In
			 generalSection 106(a) of
			 division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395 note),
			 as amended by section 117 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), section 124 of the Medicare Improvements for
			 Patients and Providers Act of 2008 (Public Law 110–275), and sections 3137(a)
			 and 10317 of Public Law 111–148, is amended by striking September 30,
			 2010 and inserting September 30, 2011.
				(b)Conforming
			 amendmentSection 117(a)(3)
			 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law
			 110–173)), is amended by inserting in fiscal years 2008 and 2009
			 after “For purposes of implementation of this subsection”.
				502.Repeal of delay
			 of RUG-IVEffective as if
			 included in the enactment of Public Law 111–148, section 10325 of such Act is
			 repealed.
			503.Limitation on
			 reasonable costs payments for certain clinical diagnostic laboratory tests
			 furnished to hospital patients in certain rural areasSection 3122 of Public Law 111–148 is
			 repealed and the provision of law amended by such section is restored as if
			 such section had not been enacted.
			504.Funding for claims
			 reprocessingFor purposes of
			 carrying out the provisions of, and amendments made by, this Act that relate to
			 title XVIII of the Social Security Act, and other provisions of such title that
			 involve reprocessing of claims, there are appropriated to the Secretary of
			 Health and Human Services for the Centers for Medicare & Medicaid Services
			 Program Management Account, from amounts in the general fund of the Treasury
			 not otherwise appropriated, $175,000,000. Amounts appropriated under the
			 preceding sentence shall remain available until expended.
			505.Medicaid and CHIP
			 technical corrections
				(a)Repeal of
			 exclusion of certain individuals and entities from MedicaidSection 6502 of Public Law 111–148 is
			 repealed and the provisions of law amended by such section are restored as if
			 such section had never been enacted. Nothing in the previous sentence shall
			 affect the execution or placement of the insertion made by section 6503 of such
			 Act.
				(b)Income level for
			 certain children under MedicaidEffective as if included in the
			 enactment of Public Law 111–148, section 2001(a)(5)(B) of such Act is amended
			 by striking all that follows is amended and inserting the
			 following: by inserting after 100 percent the following:
			 (or, beginning January 1, 2014, 133 percent)..
				(c)Calculation and
			 publication of payment error rate measurement for certain yearsSection 601(b) of the Children’s Health
			 Insurance Program Reauthorization Act of 2009 (Public Law 111–3) is amended by
			 adding at the end the following: ‘‘The Secretary is not required under this
			 subsection to calculate or publish a national or a State-specific error rate
			 for fiscal year 2009 or fiscal year 2010.’’.
				(d)Corrections to
			 exceptions to exclusion of children of certain employeesSection
			 2110(b)(6) of the Social Security Act (42 U.S.C. 1397jj(b)(6)) is
			 amended—
					(1)in subparagraph
			 (B)—
						(A)by striking
			 per
			 person in the heading; and
						(B)by striking
			 each employee and inserting employees; and
						(2)in subparagraph
			 (C), by striking , on a case-by-case basis,.
					(e)Electronic
			 health recordsEffective as if included in the enactment of
			 section 4201(a)(2) of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), section 1903(t) of the Social Security Act (42 U.S.C.
			 1396b(t)) is amended—
					(1)in paragraph (3)(E), by striking
			 reduced by any payment that is made to such Medicaid provider from any
			 other source (other than under this subsection or by a State or local
			 government) and inserting reduced by the average payment the
			 Secretary estimates will be made to such Medicaid providers (determined on a
			 percentage or other basis for such classes or types of providers as the
			 Secretary may specify) from other sources (other than under this subsection, or
			 by the Federal government or a State or local government); and
					(2)in paragraph
			 (6)(B), by inserting before the period the following: and shall be
			 determined to have met such responsibility to the extent that the payment to
			 the Medicaid provider is not in excess of 85 percent of the net average
			 allowable cost.
					(f)Native American
			 technical correctionEffective as if included in the enactment
			 of the Patient Protection and Affordable Care Act (Public Law 111–148), section
			 1101(d)(2) of such Act (42 U.S.C. 18001(d)(2)) is amended by inserting after
			 of this Act the following: but applied without regard to
			 subparagraph (F) of such section.
				(g)Corrections of
			 designations
					(1)Section 1902 of
			 the Social Security Act (42 U.S.C. 1396a) is amended—
						(A)in subsection
			 (a)(10), in the matter following subparagraph (G), by striking
			 and before (XVI) the medical and by striking
			 (XVI) if and inserting (XVII) if; and
						(B)in subsection
			 (ii)(2), by striking (XV) and inserting
			 (XVI).
						(2)Section 2107(e)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating the subparagraph (N)
			 of that section added by 2101(e) of Public Law 111–148 as subparagraph
			 (O).
					506.Addition of
			 inpatient drug discount program to 340B drug discount program
				(a)Addition of
			 inpatient drug discountTitle III of the Public Health Service
			 Act is amended by inserting after section 340B (42 U.S.C. 256b) the
			 following:
					
						340B–1.Discount
				inpatient drugs for individuals without prescription drug coverage
							(a)Requirements
				for agreements with the Secretary
								(1)In
				general
									(A)AgreementThe Secretary shall enter into an agreement
				with each manufacturer of covered inpatient drugs under which the amount
				required to be paid (taking into account any rebate or discount, as provided by
				the Secretary) to the manufacturer for covered inpatient drugs (other than
				drugs described in paragraph (3)) purchased by a covered entity on or after
				January 1, 2011, does not exceed an amount equal to the average manufacturer
				price for the drug under title XIX of the Social Security Act in the preceding
				calendar quarter, reduced by the rebate percentage described in paragraph (2).
				For a covered inpatient drug that also is a covered outpatient drug under
				section 340B, the amount required to be paid under the preceding sentence shall
				be equal to the amount required to be paid under section 340B(a)(1) for such
				drug. The agreement with a manufacturer under this subparagraph may, at the
				discretion of the Secretary, be included in the agreement with the same
				manufacturer under section 340B.
									(B)Ceiling
				priceEach such agreement shall require that the manufacturer
				furnish the Secretary with reports, on a quarterly basis, of the price for each
				covered inpatient drug subject to the agreement that, according to the
				manufacturer, represents the maximum price that covered entities may
				permissibly be required to pay for the drug (referred to in this section as the
				ceiling price), and shall require that the manufacturer offer
				each covered entity covered inpatient drugs for purchase at or below the
				applicable ceiling price if such drug is made available to any other purchaser
				at any price.
									(C)Allocation
				methodEach such agreement shall require that, if the supply of a
				covered inpatient drug is insufficient to meet demand, then the manufacturer
				may use an allocation method that is reported in writing to, and approved by,
				the Secretary and does not discriminate on the basis of the price paid by
				covered entities or on any other basis related to the participation of an
				entity in the program under this section.
									(2)Rebate
				percentage defined
									(A)In
				generalFor a covered inpatient drug purchased in a calendar
				quarter, the rebate percentage is the amount (expressed as a
				percentage) equal to—
										(i)the average total rebate required under
				section 1927(c) of the Social Security Act (or the average total rebate that
				would be required if the drug were a covered outpatient drug under such
				section) with respect to the drug (for a unit of the dosage form and strength
				involved) during the preceding calendar quarter; divided by
										(ii)the average
				manufacturer price for such a unit of the drug during such quarter.
										(B)Over the
				counter drugs
										(i)In
				generalFor purposes of subparagraph (A), in the case of over the
				counter drugs, the rebate percentage shall be determined as if
				the rebate required under section 1927(c) of the Social Security Act is based
				on the applicable percentage provided under section 1927(c)(3) of such
				Act.
										(ii)DefinitionThe
				term over the counter drug means a drug that may be sold without
				a prescription and which is prescribed by a physician (or other persons
				authorized to prescribe such drug under State law).
										(3)Drugs provided
				under State medicaid plansDrugs described in this paragraph are
				drugs purchased by the entity for which payment is made by the State under the
				State plan for medical assistance under title XIX of the Social Security
				Act.
								(4)Requirements
				for covered entities
									(A)Prohibiting
				duplicate discounts or rebates
										(i)In
				generalA covered entity shall not request payment under title
				XIX of the Social Security Act for medical assistance described in section
				1905(a)(12) of such Act with respect to a covered inpatient drug that is
				subject to an agreement under this section if the drug is subject to the
				payment of a rebate to the State under section 1927 of such Act.
										(ii)Establishment
				of mechanismThe Secretary shall establish a mechanism to ensure
				that covered entities comply with clause (i). If the Secretary does not
				establish a mechanism under the previous sentence within 12 months of the
				enactment of this section, the requirements of section 1927(a)(5)(C) of the
				Social Security Act shall apply.
										(iii)Prohibiting
				disclosure to group purchasing organizationsIn the event that a covered entity is a
				member of a group purchasing organization, such entity shall not disclose the
				price or any other information pertaining to any purchases under this section
				directly or indirectly to such group purchasing organization. Information
				pertaining to the price or to any purchases under this section does not include
				information about the safety and effectiveness characteristics of a covered
				inpatient drug.
										(B)Prohibiting
				resale, dispensing, or administration of drugs except to certain
				patientsWith respect to any covered inpatient drug that is
				subject to an agreement under this subsection, a covered entity shall not
				dispense, administer, resell, or otherwise transfer the covered inpatient drug
				to a person unless—
										(i)such person is a
				patient who is an inpatient of the entity; and
										(ii)such person does not have health plan
				coverage (as defined in subsection (c)(3)) that provides prescription drug
				coverage in the inpatient setting with respect to such covered inpatient
				drug.
										For
				purposes of clause (ii), a person shall be treated as having health plan
				coverage (as defined in subsection (c)(3)) with respect to a covered inpatient
				drug if benefits are not payable under such coverage with respect to such drug
				for reasons such as the application of a deductible or cost sharing or the use
				of utilization management.(C)AuditingA covered entity shall permit the Secretary
				and the manufacturer of a covered inpatient drug that is subject to an
				agreement under this subsection with the entity (acting in accordance with
				procedures established by the Secretary relating to the number, duration, and
				scope of audits) to audit at the Secretary’s or the manufacturer’s expense the
				records of the entity that directly pertain to the entity’s compliance with the
				requirements described in subparagraph (A) or (B) with respect to drugs of the
				manufacturer. The use or disclosure of information for performance of such an
				audit shall be treated as a use or disclosure required by law for purposes of
				section 164.512(a) of title 45, Code of Federal Regulations.
									(D)Additional
				sanction for noncomplianceIf the Secretary finds, after notice
				and hearing, that a covered entity is in violation of a requirement described
				in subparagraph (A) or (B), the covered entity shall be liable to the
				manufacturer of the covered inpatient drug that is the subject of the violation
				in an amount equal to the reduction in the price of the drug (as described in
				subparagraph (A)) provided under the agreement between the Secretary and the
				manufacturer under this subsection.
									(E)Maintenance of
				records
										(i)In
				generalA covered entity
				shall establish and maintain an effective recordkeeping system to comply with
				this section and shall certify to the Secretary that such entity is in
				compliance with subparagraphs (A) and (B). The Secretary shall require that
				hospitals that purchase covered inpatient drugs for inpatient dispensing or
				administration under this subsection appropriately segregate inventory of such
				covered inpatient drugs, either physically or electronically, from drugs for
				outpatient use, as well as from drugs for inpatient dispensing or
				administration to individuals who have (for purposes of subparagraph (B))
				health plan coverage described in clause (ii) of such subparagraph.
										(ii)Certification
				of no third-party payerA covered entity shall maintain records
				that contain certification by the covered entity that no third party payment
				was received for any covered inpatient drug that is subject to an agreement
				under this subsection and that was dispensed to an inpatient.
										(5)Treatment of
				distinct units of hospitalsIn the case of a covered entity that
				is a distinct part of a hospital, the distinct part of the hospital shall not
				be considered a covered entity under this subsection unless the hospital is
				otherwise a covered entity under this subsection.
								(6)Notice to
				manufacturersThe Secretary
				shall notify manufacturers of covered inpatient drugs and single State agencies
				under section 1902(a)(5) of the Social Security Act of the identities of
				covered entities under this subsection, and of entities that no longer meet the
				requirements of paragraph (4), by means of timely updates of the Internet
				website supported by the Department of Health and Human Services relating to
				this section.
								(7)No prohibition
				on larger discountNothing in this subsection shall prohibit a
				manufacturer from charging a price for a drug that is lower than the maximum
				price that may be charged under paragraph (1).
								(b)Covered entity
				definedIn this section, the term covered entity
				means an entity that meets the requirements described in subsection (a)(4) that
				has applied for and enrolled in the program described under this section and is
				one of the following:
								(1)A subsection (d)
				hospital (as defined in section 1886(d)(1)(B) of the Social Security Act)
				that—
									(A)is owned or
				operated by a unit of State or local government, is a public or private
				non-profit corporation which is formally granted governmental powers by a unit
				of State or local government, or is a private nonprofit hospital which has a
				contract with a State or local government to provide health care services to
				low income individuals who are not entitled to benefits under title XVIII of
				the Social Security Act or eligible for assistance under the State plan for
				medical assistance under title XIX of such Act; and
									(B)for the most
				recent cost reporting period that ended before the calendar quarter involved,
				had a disproportionate share adjustment percentage (as determined using the
				methodology under section 1886(d)(5)(F) of the Social Security Act as in effect
				on the date of enactment of this section) greater than 20.20 percent or was
				described in section 1886(d)(5)(F)(i)(II) of such Act (as so in effect on the
				date of enactment of this section).
									(2)A children’s hospital excluded from the
				Medicare prospective payment system pursuant to section 1886(d)(1)(B)(iii) of
				the Social Security Act that would meet the requirements of paragraph (1),
				including the disproportionate share adjustment percentage requirement under
				subparagraph (B) of such paragraph, if the hospital were a subsection (d)
				hospital as defined by section 1886(d)(1)(B) of the Social Security Act.
								(3)A free-standing
				cancer hospital excluded from the Medicare prospective payment system pursuant
				to section 1886(d)(1)(B)(v) of the Social Security Act that would meet the
				requirements of paragraph (1), including the disproportionate share adjustment
				percentage requirement under subparagraph (B) of such paragraph, if the
				hospital were a subsection (d) hospital as defined by section 1886(d)(1)(B) of
				the Social Security Act.
								(4)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act), and that meets the requirements of paragraph
				(1)(A).
								(5)An entity that is
				a rural referral center, as defined by section 1886(d)(5)(C)(i) of the Social
				Security Act, or a sole community hospital, as defined by section
				1886(d)(5)(C)(iii) of such Act, and that both meets the requirements of
				paragraph (1)(A) and has a disproportionate share adjustment percentage equal
				to or greater than 8 percent.
								(c)Other
				definitionsIn this section:
								(1)Average
				manufacturer price
									(A)In
				generalThe term average manufacturer
				price—
										(i)has the meaning
				given such term in section 1927(k) of the Social Security Act, except that such
				term shall be applied under this section with respect to covered inpatient
				drugs in the same manner (as applicable) as such term is applied under such
				section 1927(k) with respect to covered outpatient drugs (as defined in such
				section); and
										(ii)with respect to
				a covered inpatient drug for which there is no average manufacturer price (as
				defined in clause (i)), shall be the amount determined under regulations
				promulgated by the Secretary under subparagraph (B).
										(B)RulemakingThe Secretary shall by regulation, in
				consultation with the Administrator of the Centers for Medicare & Medicaid
				Services, establish a method for determining the average manufacturer price for
				covered inpatient drugs for which there is no average manufacturer price (as
				defined in subparagraph (A)(i)). Regulations promulgated with respect to
				covered inpatient drugs under the preceding sentence shall provide for the
				application of methods for determining the average manufacturer price that are
				the same as the methods used to determine such price in calculating rebates
				required for such drugs under an agreement between a manufacturer and a State
				that satisfies the requirements of section 1927(b) of the Social Security Act,
				as applicable.
									(2)Covered
				inpatient drug
									(A)In
				generalThe term
				covered inpatient drug means a drug—
										(i)that is described
				in section 1927(k)(2) of the Social Security Act;
										(ii)that
				notwithstanding paragraph (3)(A) of section 1927(k) of such Act, is prescribed
				or ordered in connection with an inpatient service provided by a covered entity
				that is enrolled in the drug discount program under this section and is
				provided prior to discharge; and
										(iii)is not
				purchased by the covered entity through or under contract with a group
				purchasing organization.
										(B)Rule of
				constructionNothing in this paragraph shall be construed to
				affect the program under section 340B.
									(3)Health plan
				coverageThe term
				health plan coverage means—
									(A)health insurance coverage (as defined in
				section 2791, and including coverage under a State health benefits risk
				pool);
									(B)coverage under a
				group health plan (as defined in such section, and including coverage under a
				church plan, a governmental plan, or a collectively bargained plan);
									(C)coverage under a
				Federal health care program (as defined by section 1128B(f) of the Social
				Security Act); or
									(D)such other health
				benefits coverage as the Secretary recognizes for purposes of this
				section.
									(4)ManufacturerThe
				term manufacturer has the meaning given such term in section
				1927(k) of the Social Security Act.
								(d)Program
				integrity
								(1)Manufacturer
				compliance
									(A)In
				generalFrom amounts appropriated under subsection (f), the
				Secretary shall provide for improvements in compliance by manufacturers with
				the requirements of this section in order to prevent overcharges and other
				violations of the discounted pricing requirements specified in this
				section.
									(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
										(i)The establishment
				of a process to enable the Secretary to verify the accuracy of ceiling prices
				calculated by manufacturers under subsection (a)(1) and charged to covered
				entities, which shall include the following:
											(I)Developing and
				publishing through an appropriate policy or regulatory issuance, precisely
				defined standards and methodology for the calculation of ceiling prices under
				such subsection.
											(II)Comparing
				regularly the ceiling prices calculated by the Secretary with the quarterly
				pricing data that is reported by manufacturers to the Secretary.
											(III)Conducting
				periodic monitoring of sales transactions by covered entities.
											(IV)Inquiring into
				any discrepancies between ceiling prices and manufacturer pricing data that may
				be identified and taking, or requiring manufacturers to take, corrective action
				in response to such discrepancies, including the issuance of refunds pursuant
				to the procedures set forth in clause (ii).
											(ii)The
				establishment of procedures for manufacturers to issue refunds to covered
				entities in the event that there is an overcharge by the manufacturers,
				including the following:
											(I)Providing the
				Secretary with an explanation of why and how the overcharge occurred, how the
				refunds will be calculated, and to whom the refunds will be issued.
											(II)Oversight by the
				Secretary to ensure that the refunds are issued accurately and within a
				reasonable period of time.
											(iii)The provision
				of access through the Internet website supported by the Department of Health
				and Human Services to the applicable ceiling prices for covered inpatient drugs
				as calculated and verified by the Secretary in accordance with this section, in
				a manner (such as through the use of password protection) that limits such
				access to covered entities and adequately assures security and protection of
				privileged pricing data from unauthorized re-disclosure.
										(iv)The development
				of a mechanism by which—
											(I)rebates,
				discounts, or other price concessions provided by manufacturers to other
				purchasers subsequent to the sale of covered inpatient drugs to covered
				entities are reported to the Secretary; and
											(II)appropriate
				credits and refunds are issued to covered entities if such discounts, rebates,
				or other price concessions have the effect of lowering the applicable ceiling
				price for the relevant quarter for the drugs involved.
											(v)Selective
				auditing of manufacturers and wholesalers to ensure the integrity of the drug
				discount program under this section.
										(vi)The
				establishment of a requirement that manufacturers and wholesalers use the
				identification system developed by the Secretary for purposes of facilitating
				the ordering, purchasing, and delivery of covered inpatient drugs under this
				section, including the processing of chargebacks for such drugs.
										(vii)The imposition
				of sanctions in the form of civil monetary penalties, which—
											(I)shall be assessed
				according to standards and procedures established in regulations to be
				promulgated by the Secretary not later than January 1, 2011;
											(II)shall not exceed $10,000 per single dosage
				form of a covered inpatient drug purchased by a covered entity where a
				manufacturer knowingly charges such covered entity a price for such drug that
				exceeds the ceiling price under subsection (a)(1); and
											(III)shall not exceed $100,000 for each instance
				where a manufacturer withholds or provides materially false information to the
				Secretary or to covered entities under this section or knowingly violates any
				provision of this section (other than subsection (a)(1)).
											(2)Covered entity
				compliance
									(A)In
				generalFrom amounts appropriated under subsection (f), the
				Secretary shall provide for improvements in compliance by covered entities with
				the requirements of this section in order to prevent diversion and violations
				of the duplicate discount provision and other requirements specified under
				subsection (a)(4).
									(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
										(i)The development
				of procedures to enable and require covered entities to update at least
				annually the information on the Internet website supported by the Department of
				Health and Human Services relating to this section.
										(ii)The development
				of procedures for the Secretary to verify the accuracy of information regarding
				covered entities that is listed on the website described in clause (i).
										(iii)The development
				of more detailed guidance describing methodologies and options available to
				covered entities for billing covered inpatient drugs to State Medicaid agencies
				in a manner that avoids duplicate discounts pursuant to subsection
				(a)(4)(A).
										(iv)The
				establishment of a single, universal, and standardized identification system by
				which each covered entity site and each covered entity’s purchasing status
				under sections 340B and this section can be identified by manufacturers,
				distributors, covered entities, and the Secretary for purposes of facilitating
				the ordering, purchasing, and delivery of covered inpatient drugs under this
				section, including the processing of chargebacks for such drugs.
										(v)The imposition of
				sanctions in the form of civil monetary penalties, which—
											(I)shall be assessed
				according to standards and procedures established in regulations promulgated by
				the Secretary; and
											(II)shall not exceed
				$10,000 for each instance where a covered entity knowingly violates subsection
				(a)(4)(B) or knowingly violates any other provision of this section.
											(vi)The termination
				of a covered entity’s participation in the program under this section, for a
				period of time to be determined by the Secretary, in cases in which the
				Secretary determines, in accordance with standards and procedures established
				by regulation, that—
											(I)the violation by
				a covered entity of a requirement of this section was repeated and knowing;
				and
											(II)imposition of a
				monetary penalty would be insufficient to reasonably ensure compliance with the
				requirements of this section.
											(vii)The referral of
				matters, as appropriate, to the Food and Drug Administration, the Office of the
				Inspector General of the Department of Health and Human Services, or other
				Federal or State agencies.
										(3)Administrative
				dispute resolution processFrom amounts appropriated under
				subsection (f), the Secretary may establish and implement an administrative
				process for the resolution of the following:
									(A)Claims by covered
				entities that manufacturers have violated the terms of their agreement with the
				Secretary under subsection (a)(1).
									(B)Claims by
				manufacturers that covered entities have violated subsection (a)(4)(A) or
				(a)(4)(B).
									(e)Audit and
				sanctions
								(1)AuditFrom amounts appropriated under subsection
				(f), the Inspector General of the Department of Health and Human Services
				(referred to in this subsection as the Inspector General) shall
				audit covered entities under this section to verify compliance with criteria
				for eligibility and participation under this section, including the
				antidiversion prohibitions under subsection (a)(4)(B), and take enforcement
				action or provide information to the Secretary who shall take action to ensure
				program compliance, as appropriate. A covered entity shall provide to the
				Inspector General, upon request, records relevant to such audits.
								(2)ReportFor
				each audit conducted under paragraph (1), the Inspector General shall prepare
				and publish in a timely manner a report which shall include findings and
				recommendations regarding—
									(A)the
				appropriateness of covered entity eligibility determinations and, as
				applicable, certifications;
									(B)the effectiveness
				of antidiversion prohibitions; and
									(C)the effectiveness
				of restrictions on inpatient dispensing and administration.
									(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2011 and
				each succeeding fiscal
				year.
							.
				(b)RulemakingNot
			 later than January 1, 2011, the Secretary shall promulgate regulations
			 implementing section 340B–1 of the Public Health Service Act (as added by
			 subsection (a)).
				(c)Conforming
			 amendment to section 340BParagraph (1) of section 340B(a) of the
			 Public Health Service Act (42 U.S.C. 256b(a)) is amended by adding at the end
			 the following: Such agreement shall further require that, if the supply
			 of a covered outpatient drug is insufficient to meet demand, then the
			 manufacturer may use an allocation method that is reported in writing to, and
			 approved by, the Secretary and does not discriminate on the basis of the price
			 paid by covered entities or on any other basis related to the participation of
			 an entity in the program under this section. The agreement with a manufacturer
			 under this paragraph may, at the discretion of the Secretary, be included in
			 the agreement with the same manufacturer under section 340B–1..
				(d)Conforming
			 amendments to MedicaidSection 1927 of the Social Security Act
			 (42 U.S.C. 1396r–8) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 in the first sentence, by striking and paragraph (6) and
			 inserting , paragraph (6), and paragraph (8); and
						(B)by adding at the
			 end the following new paragraph:
							
								(8)Limitation on
				prices of drugs purchased by 340B–1-covered entities
									(A)Agreement with
				secretaryA manufacturer meets the requirements of this paragraph
				if the manufacturer has entered into an agreement with the Secretary that meets
				the requirements of section 340B–1 of the Public Health Service Act with
				respect to covered inpatient drugs (as defined in such section) purchased by a
				340B–1-covered entity on or after January 1, 2011.
									(B)340B–1-covered
				entity definedIn this subsection, the term 340B–1-covered
				entity means an entity described in section 340B–1(b) of the Public
				Health Service Act.
									;
				and
						(2)in subsection
			 (c)(1)(C)(i)(I)—
						(A)by striking
			 or before a covered entity; and
						(B)by inserting
			 before the semicolon the following: , or a covered entity for a covered
			 inpatient drug (as such terms are defined in section 340B–1of the Public Health
			 Service Act).
						(e)Clarification
			 of effective dateThe amendments made by paragraphs (1) through
			 (3) of section 2302 of Public Law 111–152 shall be effective as if included in
			 the enactment of Public Law 111–148.
				507.Continued
			 inclusion of orphan drugs in definition of covered outpatient drugs with
			 respect to children’s hospitals under the 340B drug discount program
				(a)Definition of
			 covered outpatient drug
					(1)AmendmentSubsection
			 (e) of section 340B of the Public Health Service Act (42 U.S.C. 256b) is
			 amended by striking covered entities described in subparagraph
			 (M)and inserting covered entities described in subparagraph (M)
			 (other than a children’s hospital described in subparagraph
			 (M)).
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in the enactment of section 2302 of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
					(b)Technical
			 amendmentSubparagraph (B) of section 1927(a)(5) of the Social
			 Security Act (42 U.S.C. 1396r–8(a)(5)) is amended by striking and a
			 children’s hospital and all that follows through the end of the
			 subparagraph and inserting a period.
				508.Conforming
			 amendment related to waiver of coinsurance for preventive
			 servicesEffective as if
			 included in section 10501(i)(2)(A) of Public Law 111–148, section 1833(a)(3)(A)
			 of the Social Security Act (42 U.S.C. 1395l(a)(3)(A)) is amended by striking
			 section 1861(s)(10)(A) and inserting section
			 1861(ddd)(3).
			509.Clarification
			 of effective date of part B special enrollment period for disabled TRICARE
			 beneficiariesEffective as if
			 included in the enactment of Public Law 111–148, section 3110(a)(2) of such Act
			 is amended to read as follows:
				
					(2)Effective
				dateThe amendment made by
				paragraph (1) shall apply to elections made after the date of the enactment of
				this
				Act.
					.
			510.Adjustment to
			 Medicare payment localities
				(a)In
			 generalSection 1848(e) of
			 the Social Security Act (42 U.S.C.1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
					
						(6)Transition to
				use of MSAs as fee schedule areas in California
							(A)In
				general
								(i)RevisionSubject
				to clause (ii) and notwithstanding the previous provisions of this subsection,
				for services furnished on or after January 1, 2012, the Secretary shall revise
				the fee schedule areas used for payment under this section applicable to the
				State of California using the Metropolitan Statistical Area (MSA) iterative
				Geographic Adjustment Factor methodology as follows:
									(I)The Secretary shall configure the physician
				fee schedule areas using the Metropolitan Statistical Areas (each in this
				paragraph referred to as an MSA), as defined by the Director of
				the Office of Management and Budget as of the date of the enactment of this
				paragraph, as the basis for the fee schedule areas.
									(II)For purposes of this clause, the Secretary
				shall treat all areas not included in an MSA as a single rest-of-State MSA and
				any reference in this paragraph to an MSA shall be deemed to include a
				reference to such rest-of-State MSA.
									(III)The Secretary
				shall list all MSAs within the State by Geographic Adjustment Factor described
				in paragraph (2) (in this paragraph referred to as a GAF) in
				descending order.
									(IV)In the first
				iteration, the Secretary shall compare the GAF of the highest cost MSA in the
				State to the weighted-average GAF of all the remaining MSAs in the State. If
				the ratio of the GAF of the highest cost MSA to the weighted-average of the GAF
				of remaining lower cost MSAs is 1.05 or greater, the highest cost MSA shall be
				a separate fee schedule area.
									(V)In the next iteration, the Secretary shall
				compare the GAF of the MSA with the second-highest GAF to the weighted-average
				GAF of the all the remaining MSAs (excluding MSAs that become separate fee
				schedule areas). If the ratio of the second-highest MSA’s GAF to the
				weighted-average of the remaining lower cost MSAs is 1.05 or greater, the
				second-highest MSA shall be a separate fee schedule area.
									(VI)The iterative
				process shall continue until the ratio of the GAF of the MSA with highest
				remaining GAF to the weighted-average of the remaining MSAs with lower GAFs is
				less than 1.05, and the remaining group of MSAs with lower GAFs shall be
				treated as a single rest-of-State fee schedule area.
									(VII)For purposes of
				the iterative process described in this clause, if two MSAs have identical
				GAFs, they shall be combined.
									(ii)TransitionFor services furnished on or after January
				1, 2012, and before January 1, 2017, in the State of California, after
				calculating the work, practice expense, and malpractice geographic indices that
				would otherwise be determined under clauses (i), (ii), and (iii) of paragraph
				(1)(A) for a fee schedule area determined under clause (i), if the index for a
				county within a fee schedule area is less than the index that would otherwise
				be in effect for such county, the Secretary shall instead apply the index that
				would otherwise be in effect for such county.
								(B)Subsequent
				revisionsAfter the
				transition described in subparagraph (A)(ii), not less than every 3 years the
				Secretary shall review and update the fee schedule areas using the methodology
				described in subparagraph (A)(i) and any updated MSAs as defined by the
				Director of the Office of Management and Budget. The Secretary shall review and
				make any changes pursuant to such reviews concurrent with the application of
				the periodic review of the adjustment factors required under paragraph (1)(C)
				for California.
							(C)References to
				fee schedule areasEffective
				for services furnished on or after January 1, 2012, for the State of
				California, any reference in this section to a fee schedule area shall be
				deemed a reference to a fee schedule area established in accordance with this
				paragraph.
							.
				(b)Conforming
			 amendment to definition of fee schedule areaSection 1848(j)(2)
			 of the Social Security Act (42 U.S.C. 1395w(j)(2)) is amended by striking
			 The term and inserting Except as provided in subsection
			 (e)(6)(C), the term.
				511.Clarification for
			 affiliated hospitals for distribution of additional residency
			 positionsEffective as if
			 included in the enactment of section 5503(a) of Public Law 111–148, section
			 1886(h)(8) of the Social Security Act (42 U.S.C. 1395ww(h)(8)), as added by
			 such section 5503(a), is amended by adding at the end the following new
			 subparagraph:
				
					(I)AffiliationThe provisions of this paragraph shall be
				applied to hospitals which are members of the same affiliated group (as defined
				by the Secretary under paragraph (4)(H)(ii)) and the reference resident level
				for each such hospital shall be the reference resident level with respect to
				the cost reporting period that results in the smallest difference between the
				reference resident level and the otherwise applicable resident
				limit.
					.
			VIOther
			 provisions
			AGeneral
			 provisions
				601.Allocation of
			 geothermal receiptsNotwithstanding any other provision of law,
			 for fiscal year 2010 only, all funds received from sales, bonuses, royalties,
			 and rentals under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.)
			 shall be deposited in the Treasury, of which—
					(1)50 percent shall
			 be used by the Secretary of the Treasury to make payments to States within the
			 boundaries of which the leased land and geothermal resources are
			 located;
					(2)25 percent shall
			 be used by the Secretary of the Treasury to make payments to the counties
			 within the boundaries of which the leased land or geothermal resources are
			 located; and
					(3)25 percent shall
			 be deposited in miscellaneous receipts.
					602.Employment for
			 youthThere is appropriated,
			 out of any funds in the Treasury not otherwise appropriated, for an additional
			 amount for Department of Labor—Employment and Training
			 Administration—Training and Employment Services for activities under
			 the Workforce Investment Act of 1998 (WIA), $1,000,000,000 shall
			 be available for obligation on the date of enactment of this Act for grants to
			 States for youth activities, including summer employment for youth:
			 Provided, That no portion of such funds shall be reserved to
			 carry out section 127(b)(1)(A) of the WIA: Provided further,
			 That for purposes of section 127(b)(1)(C)(iv) of the WIA, funds available for
			 youth activities shall be allotted as if the total amount available for youth
			 activities in the fiscal year does not exceed $1,000,000,000: Provided
			 further, That with respect to the youth activities provided with such
			 funds, section 101(13)(A) of the WIA shall be applied by substituting
			 age 24 for age 21: Provided
			 further, That the work readiness performance indicator described in
			 section 136(b)(2)(A)(ii)(I) of the WIA shall be the only measure of performance
			 used to assess the effectiveness of summer employment for youth provided with
			 such funds: Provided further, That an amount that is not more
			 than 1 percent of such amount may be used for the administration, management,
			 and oversight of the programs, activities, and grants carried out with such
			 funds, including the evaluation of the use of such funds: Provided
			 further, That funds available under the preceding proviso, together
			 with funds described in section 801(a) of division A of the American Recovery
			 and reinvestment Act of 2009 (Public Law 111–5), and funds provided in such Act
			 under the heading Department of Labor–Departmental Management–Salaries
			 and Expenses, shall remain available for obligation through September
			 30, 2011.
				603.Housing Trust
			 Fund
					(a)FundingThere is hereby appropriated for the
			 Housing Trust Fund established pursuant to section 1338 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568),
			 $1,065,000,000, for use under such section: Provided, That of
			 the total amount provided under this heading, $65,000,000 shall be available to
			 the Secretary of Housing and Urban Development only for incremental
			 project-based voucher assistance to be allocated to States to be used solely in
			 conjunction with grant funds awarded under such section 1338, pursuant to the
			 formula established under section 1338 and taking into account different per
			 unit subsidy needs among states, as determined by the Secretary.
					(b)AmendmentsSection
			 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4568) is amended—
						(1)in subsection
			 (c)—
							(A)in paragraph
			 (4)(A) by inserting after the period at the end the following:
			 Notwithstanding any other provision of law, for the fiscal year
			 following enactment of this sentence and thereafter, the Secretary may make
			 such notice available only on the Internet at the appropriate government
			 website or websites or through other electronic media, as determined by the
			 Secretary.;
							(B)in paragraph
			 (5)(C), by striking (8) and inserting (9);
			 and
							(C)in paragraph
			 (7)(A)—
								(i)by
			 striking section 1335(a)(2)(B) and inserting section
			 1335(a)(1)(B); and
								(ii)by
			 inserting the units funded under after 75 percent
			 of; and
								(2)by adding at the
			 end the following new subsection:
							
								(k)Environmental
				reviewFor the purpose of environmental compliance review, funds
				awarded under this section shall be subject to section 288 of the HOME
				Investment Partnerships Act (12 U.S.C. 12838) and shall be treated as funds
				under the program established by such
				Act.
								.
						604.The Individual
			 Indian Money Account Litigation Settlement Act of 2010
					(a)Short
			 titleThis section may be
			 cited as the Individual Indian Money
			 Account Litigation Settlement Act of 2010.
					(b)DefinitionsIn
			 this section:
						(1)Amended
			 ComplaintThe term
			 Amended Complaint means the Amended Complaint attached to the
			 Settlement.
						(2)Land
			 Consolidation ProgramThe
			 term Land Consolidation Program means a program conducted in
			 accordance with the Settlement and the Indian Land Consolidation Act (25 U.S.C.
			 2201 et seq.) under which the Secretary may purchase fractional interests in
			 trust or restricted land.
						(3)LitigationThe
			 term Litigation means the case entitled Elouise Cobell et al. v.
			 Ken Salazar et al., United States District Court, District of Columbia, Civil
			 Action No. 96–1285 (JR).
						(4)PlaintiffThe
			 term Plaintiff means a member of any class certified in the
			 Litigation.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(6)SettlementThe
			 term Settlement means the Class Action Settlement Agreement
			 dated December 7, 2009, in the Litigation, as modified by the parties to the
			 Litigation.
						(7)Trust
			 Administration ClassThe term Trust Administration
			 Class means the Trust Administration Class as defined in the
			 Settlement.
						(c)PurposeThe
			 purpose of this section is to authorize the Settlement.
					(d)AuthorizationThe
			 Settlement is authorized, ratified, and confirmed.
					(e)Jurisdictional
			 provisions
						(1)In
			 generalNotwithstanding the
			 limitation of jurisdiction of district courts contained in section 1346(a)(2)
			 of title 28, United States Code, the United States District Court for the
			 District of Columbia shall have jurisdiction over the claims asserted in the
			 Amended Complaint for purposes of the Settlement.
						(2)Certification of
			 Trust Administration Class
							(A)In
			 generalNotwithstanding the
			 requirements of the Federal Rules of Civil Procedure, the court overseeing the
			 Litigation may certify the Trust Administration Class.
							(B)TreatmentOn
			 certification under subparagraph (A), the Trust Administration Class shall be
			 treated as a class under Federal Rule of Civil Procedure 23(b)(3) for purposes
			 of the Settlement.
							(f)Trust Land
			 Consolidation
						(1)Trust Land
			 Consolidation Fund
							(A)EstablishmentOn final approval (as defined in the
			 Settlement) of the Settlement, there shall be established in the Treasury of
			 the United States a fund, to be known as the Trust Land Consolidation
			 Fund.
							(B)Availability of
			 amountsAmounts in the Trust Land Consolidation Fund shall be
			 made available to the Secretary during the 10-year period beginning on the date
			 of final approval of the Settlement—
								(i)to
			 conduct the Land Consolidation Program; and
								(ii)for other costs specified in the
			 Settlement.
								(C)Deposits
								(i)In
			 generalOn final approval (as
			 defined in the Settlement) of the Settlement, the Secretary of the Treasury
			 shall deposit in the Trust Land Consolidation Fund $2,000,000,000 of the
			 amounts appropriated by section 1304 of title 31, United States Code.
								(ii)Conditions
			 metThe conditions described
			 in section 1304 of title 31, United States Code, shall be considered to be met
			 for purposes of clause (i).
								(D)TransfersIn
			 a manner designed to encourage participation in the Land Consolidation Program,
			 the Secretary may transfer, at the discretion of the Secretary, not more than
			 $60,000,000 of amounts in the Trust Land Consolidation Fund to the Indian
			 Education Scholarship Holding Fund established under paragraph 2.
							(2)Indian Education
			 Scholarship Holding Fund
							(A)EstablishmentOn the final approval (as defined in the
			 Settlement) of the Settlement, there shall be established in the Treasury of
			 the United States a fund, to be known as the Indian Education
			 Scholarship Holding Fund.
							(B)AvailabilityNotwithstanding
			 any other provision of law governing competition, public notification, or
			 Federal procurement or assistance, amounts in the Indian Education Scholarship
			 Holding Fund shall be made available, without further appropriation, to the
			 Secretary to contribute to an Indian Education Scholarship Fund, as described
			 in the Settlement, to provide scholarships for Native Americans.
							(3)Acquisition of
			 trust or restricted landThe
			 Secretary may acquire, at the discretion of the Secretary and in accordance
			 with the Land Consolidation Program, any fractional interest in trust or
			 restricted land.
						(4)Treatment of
			 unlocatable plaintiffsA Plaintiff the whereabouts of whom are
			 unknown and who, after reasonable efforts by the Secretary, cannot be located
			 during the 5 year period beginning on the date of final approval (as defined in
			 the Settlement) of the Settlement shall be considered to have accepted an offer
			 made pursuant to the Land Consolidation Program.
						(g)Taxation and
			 other benefits
						(1)Internal Revenue
			 CodeFor purposes of the
			 Internal Revenue Code of 1986, amounts received by an individual Indian as a
			 lump sum or a periodic payment pursuant to the Settlement—
							(A)shall not be
			 included in gross income; and
							(B)shall not be taken
			 into consideration for purposes of applying any provision of the Internal
			 Revenue Code of 1986 that takes into account excludable income in computing
			 adjusted gross income or modified adjusted gross income, including section 86
			 of that Code (relating to Social Security and tier 1 railroad retirement
			 benefits).
							(2)Other
			 benefitsNotwithstanding any other provision of law, for purposes
			 of determining initial eligibility, ongoing eligibility, or level of benefits
			 under any Federal or federally assisted program, amounts received by an
			 individual Indian as a lump sum or a periodic payment pursuant to the
			 Settlement shall not be treated for any household member, during the 1-year
			 period beginning on the date of receipt—
							(A)as income for the
			 month during which the amounts were received; or
							(B)as a
			 resource.
							605.Appropriation of
			 funds for final settlement of claims from In re Black Farmers Discrimination
			 Litigation
					(a)DefinitionsIn this section:
						(1)Settlement
			 agreementThe term
			 Settlement Agreement means the settlement agreement dated
			 February 18, 2010 (including any modifications agreed to by the parties and
			 approved by the court under that agreement) between certain plaintiffs, by and
			 through their counsel, and the Secretary of Agriculture to resolve, fully and
			 forever, the claims raised or that could have been raised in the cases
			 consolidated in In re Black Farmers Discrimination Litigation,
			 No. 08–511 (D.D.C.), including Pigford claims asserted under section 14012 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209).
						(2)Pigford
			 claimThe term Pigford
			 claim has the meaning given that term in section 14012(a)(3) of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2210).
						(b)Appropriation of
			 fundsThere is hereby
			 appropriated to the Secretary of Agriculture $1,150,000,000, to remain
			 available until expended, to carry out the terms of the Settlement Agreement if
			 the Settlement Agreement is approved by a court order that is or becomes final
			 and nonappealable. The funds appropriated by this subsection are in addition to
			 the $100,000,000 of funds of the Commodity Credit Corporation made available by
			 section 14012(i) of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 2212) and shall be available for obligation only after those
			 Commodity Credit Corporation funds are fully obligated. If the Settlement
			 Agreement is not approved as provided in this subsection, the $100,000,000 of
			 funds of the Commodity Credit Corporation made available by section 14012(i) of
			 the Food, Conservation, and Energy Act of 2008 shall be the sole funding
			 available for Pigford claims.
					(c)Use of
			 fundsThe use of the funds appropriated by subsection (b) shall
			 be subject to the express terms of the Settlement Agreement.
					(d)Treatment of
			 remaining fundsIf any of the
			 funds appropriated by subsection (b) are not obligated and expended to carry
			 out the Settlement Agreement, the Secretary of Agriculture shall return the
			 unused funds to the Treasury and may not make the unused funds available for
			 any purpose related to section 14012 of the Food, Conservation, and Energy Act
			 of 2008, for any other settlement agreement executed in In re Black
			 Farmers Discrimination Litigation, No. 08–511 (D.D.C.), or for any
			 other purpose.
					(e)Rules of
			 constructionNothing in this section shall be construed as
			 requiring the United States, any of its officers or agencies, or any other
			 party to enter into the Settlement Agreement or any other settlement agreement.
			 Nothing in this section shall be construed as creating the basis for a Pigford
			 claim.
					(f)Conforming
			 amendmentsSection 14012 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209) is amended—
						(1)in subsection (c)(1)—
							(A)by striking
			 subsection (h) and inserting subsection (g);
			 and
							(B)by striking
			 subsection (i) and inserting subsection
			 (h);
							(2)by striking
			 subsection (e);
						(3)in subsection (g),
			 by striking subsection (f) and inserting subsection
			 (e);
						(4)in subsection
			 (i)—
							(A)by striking
			 (1) In
			 general.—Of the funds and inserting Of the
			 funds; and
							(B)by striking paragraph (2);
							(5)by striking subsection (j); and
						(6)by redesignating
			 subsections (f), (g), (h), (i), and (k) as subsections (e), (f), (g), (h), and
			 (i), respectively.
						606.Expansion of
			 eligibility for concurrent receipt of military retired pay and veterans’
			 disability compensation to include all chapter 61 disability retirees
			 regardless of disability rating percentage or years of service
					(a)Phased expansion
			 concurrent receiptSubsection (a) of section 1414 of title 10,
			 United States Code, is amended to read as follows:
						
							(a)Payment of both
				retired pay and disability compensation
								(1)Payment of both
				required
									(A)In
				generalSubject to subsection
				(b), a member or former member of the uniformed services who is entitled for
				any month to retired pay and who is also entitled for that month to veterans’
				disability compensation for a qualifying service-connected disability (in this
				section referred to as a qualified retiree) is entitled to be
				paid both for that month without regard to sections 5304 and 5305 of title
				38.
									(B)Applicability of
				full concurrent receipt phase-in requirementDuring the period beginning on January 1,
				2004, and ending on December 31, 2013, payment of retired pay to a qualified
				retiree is subject to subsection (c).
									(C)Phase-in
				exception for 100 percent disabled retireesThe payment of
				retired pay is subject to subsection (c) only during the period beginning on
				January 1, 2004, and ending on December 31, 2004, in the case of the following
				qualified retirees:
										(i)A
				qualified retiree receiving veterans’ disability compensation for a disability
				rated as 100 percent.
										(ii)A
				qualified retiree receiving veterans’ disability compensation at the rate
				payable for a 100 percent disability by reason of a determination of individual
				unemployability.
										(D)Temporary
				phase-in exception for certain chapter 61 disability retirees;
				terminationSubject to
				subsection (b), during the period beginning on January 1, 2011, and ending on
				September 30, 2012, subsection (c) shall not apply to a qualified retiree
				described in subparagraph (B) or (C) of paragraph (2).
									(2)Qualifying
				service-connected disability definedIn this section:
									(A)50 percent
				rating thresholdIn the case
				of a member or former member receiving retired pay under any provision of law
				other than chapter 61 of this title, or under chapter 61 with 20 years or more
				of service otherwise creditable under section 1405 or computed under section
				12732 of this title, the term qualifying service-connected
				disability means a service-connected disability or combination of
				service-connected disabilities that is rated as not less than 50 percent
				disabling by the Secretary of Veterans Affairs. However, during the period
				specified in paragraph (1)(D), members or former members receiving retired pay
				under chapter 61 with 20 years or more of creditable service computed under
				section 12732 of this title, but not otherwise entitled to retired pay under
				any other provision of this title, shall qualify in accordance with
				subparagraphs (B) and (C).
									(B)Inclusion of
				members not otherwise entitled to retired payIn the case of a member or former member
				receiving retired pay under chapter 61 of this title, but who is not otherwise
				entitled to retired pay under any other provision of this title, the term
				qualifying service-connected disability means a
				service-connected disability or combination of service-connected disabilities
				that is rated by the Secretary of Veterans Affairs at the disabling level
				specified in one of the following clauses (which, subject to paragraph (3), is
				effective on or after the date specified in the applicable clause):
										(i)January 1, 2011,
				rated 100 percent, or a rate payable at 100 percent by reason of individual
				unemployability or rated 90 percent.
										(ii)January 1, 2012,
				rated 80 percent or 70 percent.
										(iii)January 1, 2013,
				rated 60 percent or 50 percent.
										(C)Elimination of
				rating thresholdIn the case
				of a member or former member receiving retired pay under chapter 61 regardless
				of being otherwise eligible for retirement, the term qualifying
				service-connected disability means a service-connected disability or
				combination of service-connected disabilities that is rated by the Secretary of
				Veterans Affairs at the disabling level specified in one of the following
				clauses (which, subject to paragraph (3), is effective on or after the date
				specified in the applicable clause):
										(i)January 1, 2014,
				rated 40 percent or 30 percent.
										(ii)January 1, 2015,
				any rating.
										(3)Limited
				durationNotwithstanding the effective date specified in each
				clause of subparagraphs (B) and (C) of paragraph (2), the clause—
									(A)shall apply only
				if the termination date specified in paragraph (1)(D) would occur during or
				after the calendar year specified in the clause; and
									(B)shall not apply beyond the termination date
				specified in paragraph
				(1)(D).
									.
					(b)Conforming
			 amendment to special rules for chapter 61 disability retireesSubsection (b) of such section is amended
			 to read as follows:
						
							(b)Special rules
				for chapter 61 disability retirees when eligibility has been established for
				such retirees
								(1)General
				reduction ruleThe retired pay of a member retired under chapter
				61 of this title is subject to reduction under sections 5304 and 5305 of title
				38, but only to the extent that the amount of the members retired pay under
				chapter 61 of this title exceeds the amount of retired pay to which the member
				would have been entitled under any other provision of law based upon the
				member’s service in the uniformed services if the member had not been retired
				under chapter 61 of this title.
								(2)Chapter 61
				retirees not otherwise entitled to retired pay
									(A)Before
				termination dateIf a member
				with a qualifying service-connected disability (as defined in subsection
				(a)(2)) is retired under chapter 61 of this title, but is not otherwise
				entitled to retired pay under any other provision of this title, and the
				termination date specified in subsection (a)(1)(D) has not occurred, the
				retired pay of the member is subject to reduction under sections 5304 and 5305
				of title 38, but only to the extent that the amount of the member’s retired pay
				under chapter 61 of this title exceeds the amount equal to 2½ percent of the
				member’s years of creditable service multiplied by the member’s retired pay
				base under section 1406(b)(1) or 1407 of this title, whichever is applicable to
				the member.
									(B)After
				termination dateSubsection
				(a) does not apply to a member described in subparagraph (A) if the termination
				date specified in subsection (a)(1)(D) has
				occurred.
									.
					(c)Conforming
			 amendment to full concurrent receipt phase-inSubsection (c) of
			 such section is amended by striking the second sentence of
			 .
					(d)Clerical
			 amendments
						(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
							
								1414.Concurrent
				receipt of retired pay and veterans’ disability
				compensation
								.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 71 of
			 such title is amended by striking the item related to section 1414 and
			 inserting the following new item:
							
								
									1414. Concurrent receipt of retired pay
				and veterans’ disability
				compensation.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
					607.Refunds
			 disregarded in the administration of Federal programs and federally assisted
			 programs
					(a)In
			 generalSubchapter A of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
						
							6409.Refunds
				disregarded in the administration of Federal programs and federally assisted
				programs
								(a)In
				generalNotwithstanding any
				other provision of law, any refund (or advance payment with respect to a
				refundable credit) made to any individual under this title shall not be taken
				into account as income, and shall not be taken into account as resources for a
				period of 12 months from receipt, for purposes of determining the eligibility
				of such individual (or any other individual) for benefits or assistance (or the
				amount or extent of benefits or assistance) under any Federal program or under
				any State or local program financed in whole or in part with Federal
				funds.
								(b)TerminationSubsection
				(a) shall not apply to any amount received after December 31,
				2010.
								.
					(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
						
							
								Sec. 6409. Refunds disregarded
				in the administration of Federal programs and federally assisted
				programs.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2009.
					608.Qualifying timber contract options
					(a)DefinitionsIn this section:
						(1)Qualifying contractThe term qualifying contract
			 means a contract that has not been terminated by the Bureau of Land Management
			 for the sale of timber on lands administered by the Bureau of Land Management
			 that meets all of the following criteria:
							(A)The contract was awarded during the period
			 beginning on January 1, 2005, and ending on December 31, 2008.
							(B)There is unharvested volume remaining for
			 the contract.
							(C)The contract is not a salvage sale.
							(D)The Secretary determined there is not an
			 urgent need to harvest under the contract due to deteriorating timber
			 conditions that developed after the award of the contract.
							(2)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of Bureau of Land
			 Management.
						(3)Timber purchaserThe term timber purchaser
			 means the party to the qualifying contract for the sale of timber from lands
			 administered by the Bureau of Land Management.
						(b)Market-related contract extension
			 optionUpon a timber
			 purchaser’s written request, the Secretary may make a one-time modification to
			 the qualifying contract to add 3 years to the contract expiration date if the
			 written request—
						(1)is received by the Secretary not later than
			 90 days after the date of enactment of this Act; and
						(2)contains a provision releasing the United
			 States from all liability, including further consideration or compensation,
			 resulting from the modification under this subsection of the term of a
			 qualifying contract.
						(c)ReportingNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 detailing a plan and timeline to promulgate new regulations authorizing the
			 Bureau of Land Management to extend timber contracts due to changes in market
			 conditions.
					(d)RegulationsNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall promulgate new regulations
			 authorizing the Bureau of Land Management to extend timber contracts due to
			 changes in market conditions.
					(e)No surrender of claimsThis section shall not have the effect of
			 surrendering any claim by the United States against any timber purchaser that
			 arose under a timber sale contract, including a qualifying contract, before the
			 date on which the Secretary adjusts the contract term under subsection
			 (b).
					609.Extension and
			 flexibility for certain allocated surface transportation programs
					(a)Modification of
			 allocation rulesSection
			 411(d) of the Surface Transportation Extension Act of 2010 (Public Law 111–147;
			 124 Stat. 80) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking 1301, 1302,; and
								(ii)by
			 striking 1198, 1204,; and
								(B)in subparagraph
			 (A)—
								(i)in
			 the matter preceding clause (i) by striking apportioned under sections
			 104(b) and 144 of title 23, United States Code,” and inserting “specified in
			 section 105(a)(2) of title 23, United States Code (except the high priority
			 projects program),; and
								(ii)in
			 clause (ii) by striking apportioned under such sections of such
			 Code and inserting specified in such section 105(a)(2) (except
			 the high priority projects program);
								(2)in paragraph
			 (2)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking 1301, 1302,; and
								(ii)by
			 striking 1198, 1204,; and
								(B)in subparagraph
			 (A)—
								(i)in the matter preceding clause (i) by
			 striking apportioned under sections 104(b) and 144 of title 23, United
			 States Code, and inserting specified in section 105(a)(2) of
			 title 23, United States Code (except the high priority projects
			 program),; and
								(ii)in
			 clause (ii) by striking apportioned under such sections of such
			 Code and inserting specified in such section 105(a)(2) (except
			 the high priority projects program); and
								(3)by adding at the
			 end the following:
							
								(5)Projects of
				national and regional significance and national corridor infrastructure
				improvement programs
									(A)Redistribution
				among StatesNotwithstanding sections 1301(m) and 1302(e) of
				SAFETEA–LU (119 Stat. 1202 and 1205), the Secretary shall apportion funds
				authorized to be appropriated under subsection (b) for the projects of national
				and regional significance program and the national corridor infrastructure
				improvement program among all States such that each State’s share of the funds
				so apportioned is equal to the State’s share for fiscal year 2009 of funds
				apportioned or allocated for the programs specified in section 105(a)(2) of
				title 23, United States Code.
									(B)Distribution
				among programsFunds apportioned to a State pursuant to
				subparagraph (A) shall be—
										(i)made available to
				the State for the programs specified in section 105(a)(2) of title 23, United
				States Code (except the high priority projects program), and in the same
				proportion for each such program that—
											(I)the amount
				apportioned to the State for that program for fiscal year 2009; bears to
											(II)the amount
				apportioned to the State for fiscal year 2009 for all such programs; and
											(ii)administered in
				the same manner and with the same period of availability as funding is
				administered under programs identified in clause
				(i).
										.
						(b)Expenditure
			 authority from Highway Trust FundParagraph (1) of section
			 9503(c) of the Internal Revenue Code of 1986 is amended by striking
			 Surface Transportation Extension Act of 2010 and inserting
			 Job Creation and Tax Cuts Act of
			 2010.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect upon the date of enactment of the Surface
			 Transportation Extension Act of 2010 (Public Law 111–147; 124 Stat. 78 et seq.)
			 and shall be treated as being included in that Act at the time of the enactment
			 of that Act.
					(d)Savings
			 clause
						(1)In
			 generalFor fiscal year 2010
			 and for the period beginning on October 1, 2010, and ending on December 31,
			 2010, the amount of funds apportioned to each State under section 411(d) of the
			 Surface Transportation Extension Act of 2010 (Public Law 111–147) that is
			 determined by the amount that the State received or was authorized to receive
			 for fiscal year 2009 to carry out the projects of national and regional
			 significance program and national corridor infrastructure improvement program
			 shall be the greater of—
							(A)the amount that
			 the State was authorized to receive under section 411(d) of the Surface
			 Transportation Extension Act of 2010 with respect to each such program
			 according to the provisions of that Act, as in effect on the day before the
			 date of enactment of this Act; or
							(B)the amount that the State is authorized to
			 receive under section 411(d) of the Surface Transportation Extension Act of
			 2010 with respect to each such program pursuant to the provisions of that Act,
			 as amended by the amendments made by this section.
							(2)Obligation
			 authorityFor fiscal year 2010, the amount of obligation
			 authority distributed to each State shall be the greater of—
							(A)the amount that
			 the State was authorized to receive pursuant to section 120(a)(4)(A) (as it
			 pertains to the Appalachian Development Highway System program) of title I of
			 division A of the Consolidated Appropriations Act, 2010 (Public Law 111–117)
			 and sections 120(a)(4)(B) and 120(a)(6) of such title, as of the day before the
			 date of enactment of this Act; or
							(B)the amount that
			 the State is authorized to receive pursuant to section 120(a)(4)(A) (as it
			 pertains to the Appalachian Development Highway System program) of title I of
			 division A of the Consolidated Appropriations Act, 2010 (Public Law 111–117)
			 and sections 120(a)(4)(B) and 120(a)(6) of such title, as of the date of
			 enactment of this Act.
							(3)Authorization of
			 appropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account) such sums as may be
			 necessary to carry out this subsection.
						(4)Increase in
			 obligation limitationThe limitation under the heading
			 Federal-aid Highways (Limitation on Obligations) (Highway Trust
			 Fund) in Public Law 111–117 is increased by such sums as may be
			 necessary to carry out this subsection.
						(5)Contract
			 authorityFunds made
			 available to carry out this subsection shall be available for obligation and
			 administered in the same manner as if such funds were apportioned under chapter
			 1 of title 23, United States Code.
						(6)AmountsThe dollar amount specified in section
			 105(d)(1) of title 23, United States Code, the dollar amount specified in
			 section 120(a)(4)(B) of title I of division A of the Consolidated
			 Appropriations Act, 2010 (Public Law 111–117), and the dollar amount specified
			 in section 120(b)(10) of such title shall each be increased as necessary to
			 carry out this subsection.
						610.Community
			 College and Career Training Grant Program
					(a)In
			 generalSection 278(a) of the
			 Trade Act of 1974 (19 U.S.C. 2372(a)) is amended by adding at the end the
			 following:
						
							(3)Rule of
				constructionFor purposes of
				this section, any reference to workers, workers eligible
				for training under section 236, or any other reference to workers under
				this section shall be deemed to include individuals who are, or are likely to
				become, eligible for unemployment compensation as defined in section 85(b) of
				the Internal Revenue Code of 1986, or who remain unemployed after exhausting
				all rights to such
				compensation.
							.
					(b)Definition of
			 eligible institutionSection 278(b)(1) of the Trade Act of 1974
			 (19 U.S.C. 2372(b)(1)) is amended—
						(1)by striking
			 section 102 and inserting section 101(a);
			 and
						(2)by striking
			 1002 and inserting 1001(a).
						(c)Authorization of
			 appropriationsSection 279 of the Trade Act of 1974 (19 U.S.C.
			 2372a) is amended—
						(1)in subsection (a),
			 by striking the last sentence; and
						(2)by adding at the
			 end the following:
							
								(c)Administrative
				and related costsThe
				Secretary may retain not more than 5 percent of the funds appropriated under
				subsection (b) for each fiscal year to administer, evaluate, and establish
				reporting systems for the Community College and Career Training Grant program
				under section 278.
								(d)Supplement not
				supplantFunds appropriated
				under subsection (b) shall be used to supplement and not supplant other
				Federal, State, and local public funds expended to support community college
				and career training programs.
								(e)AvailabilityFunds appropriated under subsection (b)
				shall remain available for the fiscal year for which the funds are appropriated
				and the subsequent fiscal
				year.
								.
						611.Extensions of duty
			 suspensions on cotton shirting fabrics and related provisions
					(a)ExtensionsEach
			 of the following headings of the Harmonized Tariff Schedule of the United
			 States is amended by striking the date in the effective date column and
			 inserting 12/31/2013:
						(1)Heading 9902.52.08
			 (relating to woven fabrics of cotton).
						(2)Heading 9902.52.09
			 (relating to woven fabrics of cotton).
						(3)Heading 9902.52.10
			 (relating to woven fabrics of cotton).
						(4)Heading 9902.52.11
			 (relating to woven fabrics of cotton).
						(5)Heading 9902.52.12
			 (relating to woven fabrics of cotton).
						(6)Heading 9902.52.13
			 (relating to woven fabrics of cotton).
						(7)Heading 9902.52.14
			 (relating to woven fabrics of cotton).
						(8)Heading 9902.52.15
			 (relating to woven fabrics of cotton).
						(9)Heading 9902.52.16
			 (relating to woven fabrics of cotton).
						(10)Heading
			 9902.52.17 (relating to woven fabrics of cotton).
						(11)Heading
			 9902.52.18 (relating to woven fabrics of cotton).
						(12)Heading
			 9902.52.19 (relating to woven fabrics of cotton).
						(13)Heading
			 9902.52.20 (relating to woven fabrics of cotton).
						(14)Heading
			 9902.52.21 (relating to woven fabrics of cotton).
						(15)Heading
			 9902.52.22 (relating to woven fabrics of cotton).
						(16)Heading
			 9902.52.23 (relating to woven fabrics of cotton).
						(17)Heading
			 9902.52.24 (relating to woven fabrics of cotton).
						(18)Heading
			 9902.52.25 (relating to woven fabrics of cotton).
						(19)Heading
			 9902.52.26 (relating to woven fabrics of cotton).
						(20)Heading
			 9902.52.27 (relating to woven fabrics of cotton).
						(21)Heading
			 9902.52.28 (relating to woven fabrics of cotton).
						(22)Heading
			 9902.52.29 (relating to woven fabrics of cotton).
						(23)Heading
			 9902.52.30 (relating to woven fabrics of cotton).
						(24)Heading
			 9902.52.31 (relating to woven fabrics of cotton).
						(b)Extension of
			 duty refunds and Pima Cotton Trust Fund; modification of affidavit
			 requirementsSection 407 of title IV of division C of the Tax
			 Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3060) is
			 amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking amounts determined by the Secretary and all that
			 follows through 5208.59.80 and inserting amounts received
			 in the general fund that are attributable to duties received since January 1,
			 2004, on articles classified under heading 5208; and
							(B)in paragraph (2),
			 by striking October 1, 2008 and inserting December 31,
			 2013;
							(2)in subsection
			 (d)—
							(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
							(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after imported cotton fabric; and
							(3)in subsection
			 (f)—
							(A)in the matter
			 preceding paragraph (1), by inserting annually after
			 provided; and
							(B)in paragraph (1),
			 by inserting during the year in which the affidavit is filed and
			 after United States.
							(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and apply with respect to affidavits filed on
			 or after such date of enactment.
					612.Modification of Wool
			 Apparel Manufacturers Trust Fund
					(a)In
			 generalSection 4002(c)(2)(A)
			 of the Miscellaneous Trade and Technical Corrections Act of 2004 (Public Law
			 108–429; 118 Stat. 2600) is amended by striking chapter 51 and
			 inserting chapter 62.
					(b)Full restoration
			 of payment levels in fiscal year 2010
						(1)Transfer of
			 amounts
							(A)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of the Treasury shall transfer to the Wool Apparel
			 Manufacturers Trust Fund, out of the general fund of the Treasury of the United
			 States, amounts determined by the Secretary of the Treasury to be equivalent to
			 amounts received in the general fund that are attributable to the duty received
			 on articles classified under chapter 62 of the Harmonized Tariff Schedule of
			 the United States, subject to the limitation in subparagraph (B).
							(B)LimitationThe
			 Secretary of the Treasury shall not transfer more than the amount determined by
			 the Secretary to be necessary for—
								(i)U.S.
			 Customs and Border Protection to make payments to eligible manufacturers under
			 section 4002(c)(3) of the Miscellaneous Trade and Technical Corrections Act of
			 2004 so that the amount of such payments, when added to any other payments made
			 to eligible manufacturers under section 4002(c)(3) of such Act for calendar
			 year 2010, equal the total amount of payments authorized to be provided to
			 eligible manufacturers under section 4002(c)(3) of such Act for calendar year
			 2010; and
								(ii)the Secretary of Commerce to provide grants
			 to eligible manufacturers under section 4002(c)(6) of the Miscellaneous Trade
			 and Technical Corrections Act of 2004 so that the amounts of such grants, when
			 added to any other grants made to eligible manufacturers under section
			 4002(c)(6) of such Act for calendar year 2010, equal the total amount of grants
			 authorized to be provided to eligible manufacturers under section 4002(c)(6) of
			 such Act for calendar year 2010.
								(2)Payment of
			 amountsU.S. Customs and
			 Border Protection shall make payments described in paragraph (1) to eligible
			 manufacturers not later than 30 days after such transfer of amounts from the
			 general fund of the Treasury of the United States to the Wool Apparel
			 Manufacturers Trust Fund. The Secretary of Commerce shall promptly provide
			 grants described in paragraph (1) to eligible manufacturers after such transfer
			 of amounts from the general fund of the Treasury of the United States to the
			 Wool Apparel Manufacturers Trust Fund.
						(c)Rule of
			 constructionThe amendment
			 made by subsection (a) shall not be construed to affect the availability of
			 amounts transferred to the Wool Apparel Manufacturers Trust Fund before the
			 date of the enactment of this Act.
					613.Department of
			 Commerce StudyNot later than
			 180 days after the date of enactment of this Act, the Secretary of Commerce
			 shall report to Congress detailing—
					(1)the pattern of job
			 loss in the New England, Mid-Atlantic, and Midwest States over the past 20
			 years;
					(2)the role of the
			 off-shoring of manufacturing jobs in overall job loss in the regions;
			 and
					(3)recommendations to
			 attract industries and bring jobs to the region.
					614.ARRA planning and
			 reportingSection 1512 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 287) is amended—
					(1)in subsection (d)—
						(A)in the subsection heading, by inserting
			 plans
			 and after Agency;
						(B)by striking Not later than
			 and inserting the following:
							
								(1)DefinitionIn
				this subsection, the term covered program means a program for
				which funds are appropriated under this division—
									(A)in an amount that
				is—
										(i)more than
				$2,000,000,000; and
										(ii)more than 150
				percent of the funds appropriated for the program for fiscal year 2008;
				or
										(B)that did not exist
				before the date of enactment of this Act.
									(2)PlansNot
				later than July 1, 2010, the head of each agency that distributes recovery
				funds shall submit to Congress and make available on the website of the agency
				a plan for each covered program, which shall, at a minimum, contain—
									(A)a description of
				the goals for the covered program using recovery funds;
									(B)a discussion of
				how the goals described in subparagraph (A) relate to the goals for ongoing
				activities of the covered program, if applicable;
									(C)a description of
				the activities that the agency will undertake to achieve the goals described in
				subparagraph (A);
									(D)a description of
				the total recovery funding for the covered program and the recovery funding for
				each activity under the covered program, including identifying whether the
				activity will be carried out using grants, contracts, or other types of funding
				mechanisms;
									(E)a schedule of
				milestones for major phases of the activities under the covered program, with
				planned delivery dates;
									(F)performance
				measures the agency will use to track the progress of each of the activities
				under the covered program in meeting the goals described in subparagraph (A),
				including performance targets, the frequency of measurement, and a description
				of the methodology for each measure;
									(G)a description of
				the process of the agency for the periodic review of the progress of the
				covered program towards meeting the goals described in subparagraph (A);
				and
									(H)a description of
				how the agency will hold program managers accountable for achieving the goals
				described in subparagraph (A).
									(3)Reports
									(A)In
				generalNot later than
									;
				and
						(C)by adding at the
			 end the following:
							
								(B)Reports on
				plansNot later than 30 days after the end of the calendar
				quarter ending September 30, 2010, and every calendar quarter thereafter during
				which the agency obligates or expends recovery funds, the head of each agency
				that developed a plan for a covered program under paragraph (2) shall submit to
				Congress and make available on a website of the agency a report for each
				covered program that—
									(i)discusses the
				progress of the agency in implementing the plan;
									(ii)describes the
				progress towards achieving the goals described in paragraph (2)(A) for the
				covered program;
									(iii)discusses the
				status of each activity carried out under the covered program, including
				whether the activity is completed;
									(iv)details the
				unobligated and unexpired balances and total obligations and outlays under the
				covered program;
									(v)discusses—
										(I)whether the
				covered program has met the milestones for the covered program described in
				paragraph (2)(E);
										(II)if the covered
				program has failed to meet the milestones, the reasons why; and
										(III)any changes in
				the milestones for the covered program, including the reasons for the
				change;
										(vi)discusses the
				performance of the covered program, including—
										(I)whether the
				covered program has met the performance measures for the covered program
				described in paragraph (2)(F);
										(II)if the covered
				program has failed to meet the performance measures, the reasons why;
				and
										(III)any trends in
				information relating to the performance of the covered program; and
										(vii)evaluates the
				ability of the covered program to meet the goals of the covered program given
				the performance of the covered program.
									;
				
						(2)in subsection (f)—
						(A)by striking Within 180 days
			 and inserting the following:
							
								(1)In
				generalWithin 180 days
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Penalties
									(A)In
				generalSubject to subparagraphs (B), (C), and (D), the Attorney
				General may bring a civil action in an appropriate United States district court
				against a recipient of recovery funds from an agency that does not provide the
				information required under subsection (c) or knowingly provides information
				under subsection (c) that contains a material omission or misstatement. In a
				civil action under this paragraph, the court may impose a civil penalty on a
				recipient of recovery funds in an amount not more than $250,000. Any amounts
				received from a civil penalty under this paragraph shall be deposited in the
				general fund of the Treasury.
									(B)Notification
										(i)In
				generalThe head of an agency shall provide a written
				notification to a recipient of recovery funds from the agency that fails to
				provide the information required under subsection (c). A notification under
				this subparagraph shall provide the recipient with information on how to comply
				with the necessary reporting requirements and notice of the penalties for
				failing to do so.
										(ii)LimitationA
				court may not impose a civil penalty under subparagraph (A) relating to the
				failure to provide information required under subsection (c) if, not later than
				31 days after the date of the notification under clause (i), the recipient of
				the recovery funds provides the information.
										(C)ConsiderationsIn
				determining the amount of a penalty under this paragraph for a recipient of
				recovery funds, a court shall consider—
										(i)the number of
				times the recipient has failed to provide the information required under
				subsection (c);
										(ii)the amount of
				recovery funds provided to the recipient;
										(iii)whether the
				recipient is a government, nonprofit entity, or educational institution;
				and
										(iv)whether the
				recipient is a small business concern (as defined under section 3 of the Small
				Business Act (15 U.S.C. 632)), with particular consideration given to
				businesses with not more than 50 employees.
										(D)ApplicabilityThis
				paragraph shall apply to any report required to be submitted on or after the
				date of enactment of this paragraph.
									(E)NonexclusivityThe
				imposition of a civil penalty under this subsection shall not preclude any
				other criminal, civil, or administrative remedy available to the United States
				or any other person under Federal or State law.
									(3)Technical
				assistanceEach agency distributing recovery funds shall provide
				technical assistance, as necessary, to assist recipients of recovery funds in
				complying with the requirements to provide information under subsection (c),
				which shall include providing recipients with a reminder regarding each
				reporting requirement.
								(4)Public
				listing
									(A)In
				generalNot later than 45 days after the end of each calendar
				quarter, and subject to the notification requirements under paragraph (2)(B),
				the Board shall make available on the website established under section 1526 a
				list of all recipients of recovery funds that did not provide the information
				required under subsection (c) for the calendar quarter.
									(B)ContentsA
				list made available under subparagraph (A) shall, for each recipient of
				recovery funds on the list, include the name and address of the recipient, the
				identification number for the award, the amount of recovery funds awarded to
				the recipient, a description of the activity for which the recovery funds were
				provided, and, to the extent known by the Board, the reason for
				noncompliance.
									(5)Regulations and
				reporting
									(A)RegulationsNot
				later than 90 days after the date of enactment of this paragraph, the Attorney
				General, in consultation with the Director of the Office of Management and
				Budget and the Chairperson, shall promulgate regulations regarding
				implementation of this section.
									(B)Reporting
										(i)In
				generalNot later than July 1, 2010, and every 3 months
				thereafter, the Director of the Office of Management and Budget, in
				consultation with the Chairperson, shall submit to Congress a report on the
				extent of noncompliance by recipients of recovery funds with the reporting
				requirements under this section.
										(ii)ContentsEach
				report submitted under clause (i) shall include—
											(I)information, for
				the quarter and in total, regarding the number and amount of civil penalties
				imposed and collected under this subsection, sorted by agency and
				program;
											(II)information on
				the steps taken by the Federal Government to reduce the level of noncompliance;
				and
											(III)any other
				information determined appropriate by the
				Director.
											;
				and
						(3)by adding at the
			 end the following:
						
							(i)TerminationThe
				reporting requirements under this section shall terminate on September 30,
				2013.
							.
					615.Surety
			 bondsSection 508(f) of
			 division A of the American Recovery and Reinvestment Act of 2009 (15 U.S.C.
			 694a note) is repealed.
				616.Funding for
			 deployment of renewable energy, energy efficiency, and electric power
			 transmission projectsSection
			 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
					(1)in paragraph (1) by striking The
			 Secretary and inserting Except as provided in subsection (f),
			 the Secretary;
						
							(2)by adding at the
				end the following:
							(f)Authorization
				for credit subsidy
								(1)In
				generalThe Secretary may make guarantees under this section for
				the following categories of projects:
									(A)Renewable energy
				systems, including incremental hydropower, that generate electricity or thermal
				energy.
									(B)Electric power
				transmission systems, including upgrading and reconductoring projects.
									(C)Leading edge
				biofuel projects that will use technologies performing at the pilot- or
				demonstration-scale that the Secretary determines are likely to become
				commercial technologies and will produce transportation fuels that
				substantially reduce life-cycle greenhouse gas emissions compared to other
				transportation fuels.
									(D)Energy efficiency
				projects, including projects to retrofit residential, commercial, and
				industrial buildings, facilities, and equipment.
									(E)Facilities that
				manufacture components related to the categories of projects in subparagraphs
				(A) through (D).
									(2)Multiple
				applicationsNotwithstanding any other provision of law
				(including under part 609.3(a) of title 10, Code of Federal Regulations, or
				sucsessor regulations), a project applicant or sponsor of an eligible project
				may submit an application for more than 1 eligible project under this
				subsection.
								(3)FundingFrom
				amounts in the Treasury not otherwise appropriated, there is appropriated for
				the cost of guaranteed loans authorized by this subsection $1,500,000,000, to
				remain available until
				expended.
								.
					BExtension of
			 Trade Adjustment Assistance
				621.Short
			 titleThis subtitle may be
			 cited as the Trade Adjustment
			 Assistance Extension Act of 2010.
				622.Extension of
			 Trade Adjustment Assistance
					(a)In
			 generalSection 1893 of the Trade and Globalization Adjustment
			 Assistance Act of 2009 (Public Law 111–5; 123 Stat. 422) is amended by striking
			 2011 each place it appears and inserting
			 2012.
					(b)Conforming
			 amendments
						(1)Section
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is
			 amended—
							(A)in clause (i), by
			 striking 2009 and 2010 and inserting 2010 and
			 2011; and
							(B)in clause
			 (ii)—
								(i)by
			 striking 2009 and 2010 and inserting 2010 and
			 2011; and
								(ii)by
			 striking October 1, 2010, and ending December 31, 2010 and
			 inserting October 1, 2011, and ending December 31, 2011.
								(2)Section 245(a) of
			 the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking
			 2010 and inserting 2011.
						(3)Section 246(b)(1)
			 of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking
			 2010 and inserting 2011.
						(4)Section 255(a) of
			 the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended to read as follows:
							
								(a)In generalThere are authorized to be appropriated to
				the Secretary $50,000,000 for each of the fiscal years 2010 through 2011, and
				$12,501,000 for the period beginning October 1, 2011, and ending December 31,
				2011, to carry out the provisions of this chapter. Amounts appropriated
				pursuant to this subsection shall remain available until
				expended.
								.
						(5)Section 275(f) of
			 the Trade Act of 1974 (19 U.S.C. 2371d(f)) is amended by striking
			 2011 and inserting 2012.
						(6)Section 276(c)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2371e(c)(2)) is amended—
							(A)by striking
			 2009 and 2010 and inserting 2010 and 2011;
			 and
							(B)by striking
			 October 1, 2010, and ending December 31, 2010 and inserting
			 October 1, 2011, and ending December 31, 2011.
							(7)Section 277(c) of
			 the Trade Act of 1974 (19 U.S.C. 2371f(c)) is amended—
							(A)in paragraph
			 (1)—
								(i)by
			 striking 2009 and 2010 and inserting 2010 and
			 2011; and
								(ii)by
			 striking October 1, 2010, and ending December 31, 2010 and
			 inserting October 1, 2011, and ending December 31, 2011;
			 and
								(B)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
							(8)Section 278(e) of
			 the Trade Act of 1974 (19 U.S.C. 2372(e)) is amended by striking
			 2011 and inserting 2012.
						(9)Section
			 279A(h)(2) of the Trade Act of 1974 (19 U.S.C. 2373(h)(2)) is amended by
			 striking 2011 and inserting 2012.
						(10)Section 279B(a)
			 of the Trade Act of 1974 (19 U.S.C. 2373a(a)) is amended—
							(A)by striking
			 2009 and 2010 and inserting 2010 and 2011;
			 and
							(B)by striking
			 October 1, 2010, and ending December 31, 2010 and inserting
			 October 1, 2011, and ending December 31, 2011.
							(11)Section 285 of
			 the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking
			 2010 each place it appears and inserting
			 2011.
						(12)Section 298(a)
			 of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended—
							(A)by striking
			 2009 and 2010 and inserting 2010 and 2011;
			 and
							(B)by striking
			 October 1, 2010, and ending December 31, 2010 and inserting
			 October 1, 2011, and ending December 31, 2011.
							(13)The table of
			 contents for the Trade Act of 1974 is amended by striking the item relating to
			 section 235 and inserting the following:
							
								
									Sec. 235. Employment and case
				management
				services.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2011.
					CExtension of
			 health coverage improvement
				631.Improvement of
			 the affordability of the credit
					(a)In
			 generalSection 35(a) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2011 and inserting January
			 1, 2012.
					(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 January 1, 2011 and inserting January 1,
			 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after the date of the enactment of this Act.
					632.Payment for
			 the monthly premiums paid prior to commencement of the advance payments of
			 credit
					(a)In
			 generalSection 7527(e) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2011 and inserting January
			 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after the date of the enactment of this Act.
					633.TAA recipients
			 not enrolled in training programs eligible for credit
					(a)In
			 generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting
			 January 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after the date of the enactment of this Act.
					634.TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
					(a)IRC
			 amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of
			 1986 is amended by striking January 1, 2011 and inserting
			 January 1, 2012.
					(b)ERISA
			 amendmentSection 701(c)(2)(C) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking
			 January 1, 2011 and inserting January 1,
			 2012.
					(c)PHSA
			 amendmentSection 2701(c)(2)(C) of the Public Health Service Act
			 (42 U.S.C. 300gg(c)(2)(C)) is amended by striking January 1,
			 2011 and inserting January 1, 2012.
					(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after the date of the enactment of this Act.
					635.Continued
			 qualification of family members after certain events
					(a)In
			 generalSection 35(g)(9) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2011 and inserting January
			 1, 2012.
					(b)Conforming
			 amendmentSection 173(f)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918(f)(8)) is amended by striking January 1,
			 2011 and inserting January 1, 2012.
					(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after the date of the enactment of this Act.
					636.Extension of
			 COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
					(a)ERISA
			 amendments
						(1)PBGC
			 recipientsSection 602(2)(A)(v) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking
			 December 31, 2010 and inserting December 31,
			 2011.
						(2)TAA-eligible
			 individualsSection 602(2)(A)(vi) of such Act (29 U.S.C.
			 1162(2)(A)(vi)) is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
						(b)IRC
			 amendments
						(1)PBGC
			 recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
						(2)TAA-eligible
			 individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended
			 by striking December 31, 2010 and inserting December 31,
			 2011.
						(c)PHSA
			 amendmentsSection 2202(2)(A)(iv) of the Public Health Service
			 Act (42 U.S.C. 300bb-2(2)(A)(iv)) is amended by striking December 31,
			 2010 and inserting December 31, 2011.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after December 31, 2010.
					637.Addition of
			 coverage through voluntary employees' beneficiary associations
					(a)In
			 generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting
			 January 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after the date of the enactment of this Act.
					638.Notice
			 requirements
					(a)In
			 generalSection 7527(d)(2) of the Internal Revenue Code of 1986
			 is amended by striking January 1, 2011 and inserting
			 January 1, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 certificates issued after the date of the enactment of this Act.
					DTANF
			 provisions
				641.Extension of
			 Temporary Assistance for Needy Families and related programs
					(a)In
			 generalActivities authorized
			 by part A of title IV and section 1108(b) of the Social Security Act (other
			 than the Emergency Contingency Fund for State Temporary Assistance for Needy
			 Families Programs established under subsection (c) of section 403 of such Act)
			 shall continue through September 30, 2011, in the manner authorized for fiscal
			 year 2010, and out of any money in the Treasury of the United States not
			 otherwise appropriated, there are hereby appropriated such sums as may be
			 necessary for such purpose. In the case of the activities authorized by section
			 403(b) of such Act, the preceding sentence shall be applied by substituting
			 September 30, 2012 for September 30, 2011. Grants
			 and payments may be made pursuant to this authority on a quarterly basis
			 through fiscal year 2011 at the level provided for such activities for the
			 corresponding quarter of fiscal year 2010, except that—
						(1)in the case of
			 healthy marriage promotion and responsible fatherhood grants under section
			 403(a)(2) of such Act, such grants and payments shall be made in accordance
			 with the amendments made by subsection (b) of this section;
						(2)in the case of
			 supplemental grants under section 403(a)(3) of such Act, the total amount
			 appropriated for fiscal year 2011 shall not exceed $319,450,000; and
						(3)in the case of the Contingency Fund for
			 State Welfare Programs established under subsection (b) of section 403 of such
			 Act, grants and payments may be made pursuant to this authority on a quarterly
			 basis through fiscal year 2012, and—
							(A)the total amount appropriated for fiscal
			 year 2011 shall not exceed $292,550,000, and
							(B)the total amount
			 appropriated for fiscal year 2012 shall not exceed $612,000,000.
							(b)Healthy
			 marriage promotion and responsible fatherhood grantsSection
			 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)) is amended—
						(1)in subparagraph
			 (A)(iii),
							(A)by striking
			 subclause (III) and inserting the following:
								
									(III)Marriage
				education, marriage skills, and relationship improvement programs, that may
				include components designed to improve parenting skills, address or prevent
				substance abuse, address or prevent domestic violence, improve financial
				management, improve conflict resolution, or improve employment outcomes,
				including job and career advancement.
									;
				and
							(B)by adding at the
			 end the following:
								
									(IX)Such other
				activities as the Secretary determines are reasonably calculated to improve
				outcomes for needy children and needy communities through the promotion of
				healthy marriages, if offered in conjunction with any activity described in
				this
				subparagraph.
									;
							(2)in subparagraph
			 (C)(i), by striking $50,000,000 and inserting
			 $75,000,000;
						(3)by striking
			 subparagraph (D) and inserting the following:
							
								(D)AppropriationOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated for fiscal
				year 2011 for expenditure in accordance with this paragraph—
									(i)$75,000,000 for
				awarding funds for the purpose of carrying out healthy marriage promotion
				activities; and
									(ii)$75,000,000 for
				awarding funds for the purpose of carrying out activities promoting responsible
				fatherhood.
									;
				and
						(4)in subparagraph
			 (A)(ii), in the matter preceding subclause (I), by inserting (or, in the
			 case of an entity seeking funding for carrying out both healthy marriage
			 promotion activities and activities promoting responsible fatherhood, a
			 combined application) after an application.
						(c)Conforming
			 amendments
						(1)Section
			 403(a)(3)(H)(ii) of the Social Security Act (42 U.S.C. 603(a)(3)(H)(ii)) is
			 amended by striking 2010 and inserting
			 2011.
						(2)Section
			 403(b)(3)(C)(ii) of the Social Security Act (42 U.S.C. 603(b)(3)(C)(ii)) is
			 amended by striking 2010 and inserting
			 2011.
						(3)Section 409(a)(7)
			 of the Social Security Act (42 U.S.C. 609(a)(7)) is amended—
							(A)in subparagraph
			 (A), by striking or 2011 and inserting 2011, or
			 2012; and
							(B)in subparagraph
			 (B)(ii), by striking 2010 and inserting
			 2011.
							(d)National Random
			 Sample Study of Child WelfareActivities authorized by section
			 429 of the Social Security Act shall continue through September 30, 2011, in
			 the manner authorized for fiscal year 2010, and out of any money in the
			 Treasury of the United States not otherwise appropriated, there are hereby
			 appropriated such sums as may be necessary for such purpose. Grants and
			 payments may be made pursuant to this authority on a quarterly basis through
			 fiscal year 2011 at the level provided for such activities for the
			 corresponding quarter of fiscal year 2010.
					(e)Effective
			 dateThis section and the amendments made by this section take
			 effect on October 1, 2010.
					642.Reinstatement
			 of Federal matching of State spending of child support incentive
			 payments
					(a)In
			 generalEffective October 1,
			 2010, section 455(a)(1) of the Social Security Act (42 U.S.C. 655(a)(1)) is
			 amended by striking from amounts paid to the State under section 458
			 or.
					(b)SunsetEffective
			 October 1, 2011, section 455(a)(1) of the Social Security Act (42 U.S.C.
			 655(a)(1)) is amended by inserting from amounts paid to the State under
			 section 458 or before to carry out an agreement which it has
			 entered into pursuant to section 463.
					643.Extension and
			 modification of the TANF Emergency Fund
					(a)Extension
						(1)In
			 generalSection 403(c) of the Social Security Act (42 U.S.C.
			 603(c)) is amended—
							(A)in paragraph
			 (2)(A), by inserting , and for fiscal year 2011, $1,500,000,000
			 before for payment;
							(B)by striking
			 paragraph (2)(B) and inserting the following:
								
									(B)Availability and
				use of funds
										(i)Fiscal years
				2009 and 2010The amounts appropriated to the Emergency Fund
				under subparagraph (A) for fiscal year 2009 shall remain available through
				fiscal year 2010 and shall be used to make grants to States in each of fiscal
				years 2009 and 2010 in accordance with paragraph (3), except that the amounts
				shall remain available through fiscal year 2011 to make grants and payments to
				States in accordance with paragraph (3)(C) to cover expenditures to subsidize
				employment positions held by individuals placed in the positions before fiscal
				year 2011.
										(ii)Fiscal year
				2011Subject to clause (iii),
				the amounts appropriated to the Emergency Fund under subparagraph (A) for
				fiscal year 2011 shall remain available through fiscal year 2012 and shall be
				used to make grants to States based on expenditures in fiscal year 2011 for
				benefits and services provided in fiscal year 2011 in accordance with the
				requirements of paragraph (3).
										(iii)Reservation of
				fundsOf the amounts appropriated to the Emergency Fund under
				subparagraph (A) for fiscal year 2011, $500,000 shall be placed in reserve for
				use in fiscal year 2012, and shall be used to award grants for any expenditures
				described in this subsection incurred by States after September 30,
				2011.
										;
							(C)in paragraph
			 (2)(C), by striking 2010 and inserting
			 2012;
							(D)in paragraph
			 (3)—
								(i)in
			 clause (i) of each of subparagraphs (A), (B), and (C)—
									(I)by striking
			 year 2009 or 2010 and inserting years 2009 through
			 2011;
									(II)by striking
			 and at the end of subclause (I);
									(III)by striking the
			 period at the end of subclause (II) and inserting ; and;
			 and
									(IV)by adding at the
			 end the following:
										
											(III)if the quarter is in fiscal year 2011, has
				provided the Secretary with such information as the Secretary may find
				necessary in order to make the determinations, or take any other action,
				described in paragraph (5)(C).
											;
				and
									(ii)in
			 subparagraph (C), by adding at the end the following:
									
										(iv)Limitation on
				expenditures for subsidized employmentAn expenditure for subsidized employment
				shall be taken into account under clause (ii) only if the expenditure is used
				to subsidize employment for—
											(I)a member of a
				needy family (without regard to whether the family is receiving assistance
				under the State program funded under this part); or
											(II)an individual who has exhausted (or, within
				60 days, will exhaust) all rights to receive unemployment compensation under
				Federal and State law, and who is a member of a needy
				family.
											;
								(E)by striking
			 paragraph (5) and inserting the following:
								
									(5)Limitations on
				payments; adjustment authority
										(A)Fiscal years
				2009 and 2010The total
				amount payable to a single State under subsection (b) and this subsection for
				fiscal years 2009 and 2010 combined shall not exceed 50 percent of the annual
				State family assistance grant.
										(B)Fiscal year
				2011Subject to subparagraph (C), the total amount payable to a
				single State under subsection (b) and this subsection for fiscal year 2011
				shall not exceed 30 percent of the annual State family assistance grant.
										(C)Adjustment
				authorityIf the Secretary
				determines that the Emergency Fund is at risk of being depleted before
				September 30, 2011, or that funds are available to accommodate additional State
				requests under this subsection, the Secretary may, through program instructions
				issued without regard to the requirements of section 553 of title 5, United
				States Code—
											(i)specify priority
				criteria for awarding grants to States during fiscal year 2011; and
											(ii)adjust the
				percentage limitation applicable under subparagraph (B) with respect to the
				total amount payable to a single State for fiscal year
				2011.
											;
				and
							(F)in paragraph (6),
			 by inserting or for expenditures described in paragraph
			 (3)(C)(iv) before the period.
							(2)Conforming
			 amendmentsSection 2101 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
							(A)in subsection
			 (a)(2)—
								(i)by
			 striking 2010 and inserting 2011; and
								(ii)by
			 striking all that follows repealed and inserting a period;
			 and
								(B)in subsection
			 (d)(1), by striking 2010 and inserting
			 2011.
							(b)Modification of
			 grant requirements
						(1)In
			 generalEffective October 1,
			 2010, section 403(c) of the Social Security Act (42 U.S.C. 603(c)), as amended
			 by subsection (a), is amended—
							(A)in paragraph
			 (3)(A)—
								(i)by striking
			 related to caseload
			 increases in the heading and inserting
			 related to increased
			 expenditures;
								(ii)by striking
			 clause (ii) and redesignating clause (iii) as clause (ii); and
								(iii)by striking
			 each State that and all that follows in clause (i) and inserting
			 each State that requests a grant under this subparagraph for the
			 quarter, to the extent provided in clause (ii);
								(B)in paragraph (4),
			 by striking the caseload of a State and; and
							(C)in paragraph
			 (9)—
								(i)by striking
			 subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs
			 (A) and (B), respectively; and
								(ii)by striking
			 The average monthly assistance caseload of the State. in clause
			 (ii)(I) and inserting The average quarterly total expenditures of the
			 State for basic assistance (as defined by the Secretary under paragraph
			 (3)(A)(ii))..
								(2)Conforming
			 amendmentsEffective October 1, 2010, section 407(b)(3) of the
			 Social Security Act (42 U.S.C. 607(b)(3)) is amended—
							(A)by striking
			 (within the meaning of section 403(c)(9)) in subparagraph
			 (A)(i); and
							(B)by adding at the
			 end the following new subparagraph:
								
									(C)Average monthly
				assistance caseloadFor purposes of this paragraph, the term
				average monthly assistance caseload means, with respect to a State
				and a quarter, the number of families receiving assistance during the quarter
				under the State program funded under this part or as qualified State
				expenditures, subject to adjustment by the Secretary as permitted by section
				403(c)(4).
									.
							(c)Program
			 guidanceThe Secretary of
			 Health and Human Services shall issue program guidance, without regard to the
			 requirements of section 553 of title 5, United States Code, which ensures that
			 the funds provided under the amendments made by this section to a jurisdiction
			 for subsidized employment do not support any subsidized employment position the
			 annual salary of which is greater than, at State option—
						(1)200 percent of the poverty line (within the
			 meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section 673(2)) for a family of 4;
			 or
						(2)the median wage in
			 the jurisdiction.
						644.Modifications
			 to TANF data reporting
					(a)Measurement of
			 work activitiesSection 407(i)(1)A)(i) of the Social Security Act
			 (42 U.S.C. 607(i)(1)(A)(i)) is amended—
						(1)by striking
			 and at the end of subclause (III);
						(2)by striking the
			 period at the end of subclause (IV) and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subclause:
							
								(V)any other
				activities of a recipient of assistance that are carried out in the course of
				participation in State programs but do not qualify as a work activity under
				subsection
				(d).
								.
						(b)Measurement of
			 TANF spending on benefits and servicesThe Secretary of Health
			 and Human Services shall amend the Form ACF-196 expenditure categories to
			 improve data collection and provide increased detail on the types of
			 expenditures made by States from Federal funds under section 403 of the Social
			 Security Act and State funds expended to meet the requirements of section
			 409(a)(7) of such Act.
					(c)Additional
			 reports by statesSection 411 of the Social Security Act (42
			 U.S.C. 611) is amended—
						(1)by redesignating
			 subsection (b) as subsection (c); and
						(2)by inserting
			 after subsection (a) the following:
							
								(b)Annual reports
				on program characteristicsNot later than 90 days after the end
				of fiscal year 2010 and each succeeding fiscal year, each eligible State shall
				submit to the Secretary a report on the characteristics of State programs
				funded under this part and other State programs funded with qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)). The report shall include,
				with respect to each such program, the program name, a description of program
				activities, the program purpose, the program eligibility criteria, the sources
				of program funding, the number of program beneficiaries, sanction policies, and
				any program work
				requirements.
								.
						(d)Description of
			 State assistance programsSection 402(a)(1)(B) (42 U.S.C.
			 602(a)(1)(B)) is amended by adding at the end the following new clause:
						
							(v)The document
				shall include, to the extent applicable with respect to each program that
				provides assistance that will be funded under this part or with qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)), a description of—
								(I)the applicable
				financial and nonfinancial eligibility rules for assistance provided under the
				program, including income eligibility thresholds, the treatment of earnings,
				asset eligibility rules, and excluded forms of income;
								(II)the amount of
				assistance provided to needy families, and the methodology for determining
				assistance amounts; and
								(III)the applicable
				time limit policies, including the length of the time limit, exemption and
				extension policies, and procedures for providing services to families reaching
				the time limit and who have lost assistance due to time
				limits.
								.
					645.State court
			 improvement program
					(a)In
			 generalSection 438 of the
			 Social Security Act (42 U.S.C. 629h) is amended—
						(1)by striking
			 2010 in subsection (c)(2)(A) and inserting
			 2011;
						(2)by adding at the
			 end of subsection (e) the following flush sentence: For fiscal year
			 2011, out of the amount reserved pursuant to section 436(b)(2) for such fiscal
			 year, there are available $10,000,000 for grants referred to in subsection
			 (b)(2)(B), and $10,000,000 for grants referred to in subsection
			 (b)(2)(C)..
						(b)AppropriationsEffective
			 October 1, 2011, section 436 of the Social Security Act (42 U.S.C. 629f) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 2011 and inserting 2010; and
							(B)by inserting
			 before the period the following: , and $365,000,000 for fiscal year
			 2011; and
							(2)by striking
			 $10,000,000 in subsection (b)(2) and inserting
			 $30,000,000.
						EUnemployment
			 Compensation Program Integrity
				651.Permissible
			 uses of unemployment fund moneys for program integrity purposes
					(a)Withdrawal
			 standard in the internal revenue codeSection 3304(a)(4) of the
			 Internal Revenue Code of 1986 is amended—
						(1)in subparagraph
			 (F), by striking and at the end; and
						(2)by inserting
			 after subparagraph (G) the following new subparagraphs:
							
								(H)of those payments
				of benefits from a State’s unemployment fund that are determined to have been
				made in error and are subsequently recovered by the State, the State may,
				immediately following receipt of such recovered amount, deposit a percent of
				such recovered amount, as specified in State law (but not to exceed 5 percent),
				in a fund from which moneys may be withdrawn for—
									(i)the payment of
				costs of deterring, detecting, and collecting erroneous payments to
				individuals;
									(ii)purposes
				relating to the misclassification of employees as independent contractors,
				implementation of provisions of State law implementing section 303(k) of the
				Social Security Act, or other provisions of State law relating to employer
				fraud or evasion of contributions; or
									(iii)payment to the
				Secretary of the Treasury to the credit of the State’s account in the
				Unemployment Trust Fund; and
									(I)of those payments
				of contributions (or payments in lieu of contributions) that are collected as a
				result of an investigation and assessment by the State agency, the State may,
				immediately following receipt of such payments, deposit a percentage of such
				payments, as specified in State law (but not to exceed 5 percent), in a fund
				(which may be the same fund described in subparagraph (H)) from which moneys
				may be withdrawn for the purposes described in clauses (i) through (iii) of
				subparagraph
				(H);
								.
						(b)Definition of
			 unemployment fundSection 3306(f) of the Internal Revenue Code of
			 1986 is amended by striking all that follows (exclusive of expenses of
			 administration) and inserting , except as otherwise provided in
			 section 3304(a)(4) of the Social Security Act or any other provision of Federal
			 law..
					(c)Withdrawal
			 standard in Social Security ActSection 303(a)(5) of the Social
			 Security Act (42 U.S.C. 503(a)(5)) is amended by striking all that follows
			 payment of unemployment compensation, exclusive of expenses of
			 administration, and inserting except as otherwise provided in
			 this section, section 3304(a)(4) of the Internal Revenue Code of 1986, or any
			 other provision of Federal law; and.
					(d)Immediate
			 deposit requirements
						(1)Internal
			 revenue code requirementParagraph (3) of section 3304(a) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
							
								(3)all money
				received in the unemployment fund of the State shall immediately upon such
				receipt be paid over to the Secretary of the Treasury to the credit of the
				Unemployment Trust Fund established by section 904 of the Social Security Act
				(42 U.S.C. 1104), except for—
									(A)refunds of sums
				erroneously paid into the unemployment fund of the State;
									(B)refunds paid in
				accordance with the provisions of section 3305(b); and
									(C)amounts deposited
				in a State fund pursuant to subparagraph (H) or (I) of paragraph
				(4);
									.
						(2)Social Security
			 Act requirementSection 303(a)(4) of the Social Security Act (42
			 U.S.C. 503(a)(4)) is amended by striking (except for refunds and
			 all that follows through Federal Unemployment Tax Act and
			 inserting (except as otherwise provided in this section, section
			 3304(a)(3) of the Internal Revenue Code of 1986, or any other provision of
			 Federal law).
						(e)Application to
			 Federal payments
						(1)In
			 generalAs a condition for administering any unemployment
			 compensation program of the United States (as defined in paragraph (2)) as an
			 agent of the United States, a State shall, with respect to erroneous payments
			 made under such programs by the State, use the authority provided under
			 subparagraph (H) of section 3304(a)(4) of the Internal Revenue Code of 1986, as
			 added by subsection (a), in the same manner as such authority is used with
			 respect to erroneous payments made under the State unemployment compensation
			 law. With respect to erroneous Federal payments recovered consistent with the
			 authority under such subparagraph (H), the State shall immediately deposit the
			 same percentage of the recovered payments into the same State fund as provided
			 in the State law implementing such section 3304(a)(4).
						(2)DefinitionFor
			 purposes of this subsection, the term unemployment compensation program
			 of the United States means—
							(A)unemployment
			 compensation for Federal civilian employees under subchapter I of chapter 85 of
			 title 5, United States Code;
							(B)unemployment
			 compensation for ex-servicemembers under subchapter II of chapter 85 of title
			 5, United States Code;
							(C)trade
			 readjustment allowances under sections 231 through 234 of the Trade Act of 1974
			 (19 U.S.C. 2291-2294);
							(D)disaster
			 unemployment assistance under section 410(a) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5177(a));
							(E)any Federal
			 temporary extension of unemployment compensation;
							(F)any Federal
			 program which increases the weekly amount of unemployment compensation payable
			 to individuals; and
							(G)any other Federal
			 program providing for the payment of unemployment compensation.
							652.Mandatory
			 penalty assessment on fraud claims
					(a)In
			 generalSection 303(a) of the Social Security Act (42 U.S.C.
			 503(a)) is amended—
						(1)in paragraph
			 (10), by striking the period at the end of subparagraph (B) and inserting
			 ; and; and
						(2)by adding at the
			 end the following new paragraph:
							
								(11)(A)At the time the State
				agency determines an erroneous payment from its unemployment fund was made to
				an individual due to fraud committed by such individual, the assessment of a
				penalty on the individual in an amount of not less than 15 percent of the
				amount of the erroneous payment; and
									(B)The immediate deposit of all
				assessments paid pursuant to subparagraph (A) in a fund in the State from which
				moneys may be withdrawn for the purposes described in clauses (i) through (iii)
				of subparagraph (H) of section 3304(a)(4) of the Internal Revenue Code of 1986,
				which may be the same fund as the fund established under subparagraphs (H) or
				(I) of such section
				3304(a)(4).
									.
						(b)Application to
			 Federal paymentsAs a condition for administering any
			 unemployment compensation program of the United States (as defined in section
			 651(e)(2)) as an agent of the United States, if the State determines that an
			 erroneous payment was made by the State to an individual under any such program
			 due to fraud committed by such individual, the State shall assess a penalty on
			 such individual and deposit any such penalty received in the same manner as the
			 State assesses and deposits such penalties under provisions of State law
			 implementing section 303(a)(11) of the Social Security Act, as added by
			 subsection (a).
					(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to erroneous payments established after the end of
			 the 2-year period beginning on the date of the enactment of this Act.
						(2)AuthorityA
			 State may amend its State law to apply such amendments to erroneous payments
			 established prior to the end of the period described in paragraph (1).
						653.Prohibition on
			 noncharging due to employer fault
					(a)In
			 generalSection 3303 of the Internal Revenue Code is
			 amended—
						(1)by striking
			 subsections (f) and (g); and
						(2)by inserting
			 after subsection (e) the following new subsection:
							
								(f)Prohibition on
				noncharging due to employer faultA State law shall be treated as
				meeting the requirements of subsection (a)(1) only if such law provides that an
				employer’s account shall not be relieved of charges relating to a payment from
				the State unemployment fund if—
									(1)the State agency
				determines that the payment was made because the employer, or an agent of the
				employer, was at fault for failing to respond timely or adequately to the
				request of the agency for information relating to the claim for compensation;
				and
									(2)the State agency
				determines that the employer or agent has established a pattern of failing to
				respond timely or adequately to such
				requests.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply to erroneous
			 payments established after the end of the 2-year period beginning on the date
			 of the enactment of this Act.
					654.Collection of
			 past-due, legally enforceable State debts
					(a)Unemployment
			 compensation debtsSection
			 6402(f) of the Internal Revenue Code is amended—
						(1)in the heading, by striking
			 Resulting from
			 fraud;
						(2)by striking paragraphs (3) and (8) and
			 redesignating paragraphs (4) through (7) as paragraphs (3) through (6),
			 respectively;
						(3)in paragraph (3), as so
			 redesignated—
							(A)in subparagraph (A), by striking by
			 certified mail with return receipt;
							(B)in subparagraph
			 (B), by striking due to fraud and inserting is not a
			 covered unemployment compensation debt;
							(C)in subparagraph
			 (C), by striking due to fraud  and inserting  is not a
			 covered unemployment compensation debt; and
							(4)in paragraph (4),
			 as so redesignated—
							(A)in subparagraph
			 (A)—
								(i)by
			 inserting or the person’s failure to report earnings after
			 due to fraud; and
								(ii)by
			 striking for not more than 10 years; and
								(B)in subparagraph
			 (B)—
								(i)by
			 striking due to fraud; and
								(ii)by
			 striking for not more than 10 years.
								(b)Effective
			 dateThe amendments made by this section shall apply to refunds
			 payable under section 6402 of the Internal Revenue Code of 1986 on or after the
			 date of the enactment of this Act.
					655.Treatment of
			 short-time compensation programs
					(a)DefinitionSection
			 3306 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subsection:
						(1)In
			 general
							
								(v)Short-time
				compensation programFor purposes of this chapter, the term
				short-time compensation program means a program under
				which—
									(1)the participation
				of an employer is voluntary;
									(2)an employer
				reduces the number of hours worked by employees in lieu of temporary
				layoffs;
									(3)such employees
				whose workweeks have been reduced by at least 10 percent, and by not more than
				the percentage, if any, that is determined by the State to be appropriate, are
				eligible for unemployment compensation;
									(4)the amount of
				unemployment compensation payable to any such employee is a pro rata portion of
				the unemployment compensation which would be payable to the employee if such
				employee were totally unemployed;
									(5)such employees
				are not required to meet the availability for work or work search test
				requirements while collecting short-time compensation benefits, but are
				required to be available for their normal workweek;
									(6)eligible
				employees may participate in an employer-sponsored training program to enhance
				job skills if such program has been approved by the State agency;
									(7)the State agency
				shall require an employer to certify that the employer will continue to provide
				health benefits, and retirement benefits under a defined benefit plan (as
				defined in section 414(j)) and contributions under a defined contribution plan
				(as defined in section 414(i)) to any employee whose workweek is reduced under
				the program under the same terms and conditions as though the workweek of such
				employee had not been reduced;
									(8)the State agency
				shall require an employer (or an employers’ association which is party to a
				collective bargaining agreement) to submit a written plan describing the manner
				in which the requirements of this subsection will be implemented and containing
				such other information as the Secretary of Labor determines is
				appropriate;
									(9)in the case of
				employees represented by a union, the appropriate official of the union has
				agreed to the terms of the written plan submitted by the employer and
				implementation is consistent with employer obligations under the National Labor
				Relations Act; and
									(10)only such other
				provisions are included in the State law as the Secretary of Labor determines
				appropriate for purposes of a short-term compensation
				program.
									.
						(2)Effective
			 date
							(A)In
			 generalExcept as provided in subparagraph (B), the amendment
			 made by paragraph (1) shall take effect on the date of the enactment of this
			 Act.
							(B)Delay
			 permittedIn the case of a State that is administering a
			 short-time compensation program as of the date of the enactment of this Act and
			 the State law cannot be administered consistent with the amendment made by
			 paragraph (1), such amendment shall take effect on the earlier of—
								(i)the
			 date the State changes its State law in order to be consistent with such
			 amendment; or
								(ii)the date that is
			 2 years after the date of the enactment of this Act.
								(b)Conforming
			 amendments
						(1)Internal
			 Revenue Code of 1986Subparagraph (E) of section 3304(a)(4) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
							
								(E)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined in section
				3306(v));
								.
						(2)Unemployment
			 Compensation Amendments of 1992Subsections (b) through (d) of
			 section 401 of the Unemployment Compensation Amendments of 1992 (26 U.S.C. 3304
			 note) are repealed.
						656.State use of
			 compensating balances and interest earned on clearing account to pay associated
			 banking costs
					(a)Immediate
			 deposit requirementSection 3304(a)(3) of the Internal Revenue
			 Code of 1986, as amended by section 651(d)(1), is amended—
						(1)in subparagraph
			 (B), by striking and at the end;
						(2)in subparagraph
			 (C), by inserting and after the semicolon at the end; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)such portion of
				the money as may be necessary to generate earnings credit or actual interest
				earnings sufficient to pay reasonable charges for banking services related to
				such money and for services provided by a bank in connection with the receipt
				and processing of direct remittances from
				employers;
								.
						(b)Withdrawal
			 standardSection 3304(a)(4) of the Internal Revenue Code of 1986,
			 as amended by section 651(a), is amended—
						(1)in subparagraph
			 (H)(iii), by striking and at the end;
						(2)in subparagraph
			 (I), by inserting and after the semicolon at the end; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(J)earnings credit
				or actual interest earnings on money not immediately paid over to the Secretary
				of the Treasury pursuant to paragraph (3) may be used to pay reasonable charges
				for banking services related to money received in the unemployment fund and for
				services provided by a bank in connection with the receipt and processing of
				direct remittances from
				employers;
								.
						(c)Conforming
			 amendmentSection 1201(a)(3) of the Social Security Act (42
			 U.S.C. 1321(a)(3)) is amended—
						(1)in subparagraph
			 (B), by striking and at the end;
						(2)in subparagraph
			 (C), by striking the period at the end and inserting , and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)any amounts set
				aside to pay reasonable charges for banking services consistent with paragraphs
				(3) and (4) of section 3304(a) of the Internal Revenue Code of 1986 shall not
				be taken into account for purposes of subparagraph
				(B).
								.
						657.Reporting of
			 first day of earnings to directory of new hires
					(a)Addition of
			 requirementSection 453A(b)(1)(A) of the Social Security Act (42
			 U.S.C. 653a(b)(1)(A)) is amended by inserting the date services for
			 remuneration were first performed by the employee, after of the
			 employee,.
					(b)Conforming
			 amendment; reporting format and methodSection 453A(c) of the
			 Social Security Act (42 U.S.C. 653a(c)) is amended by inserting , to the
			 extent practicable, after Each report required by subsection (b)
			 shall.
					(c)Effective
			 date
						(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 section shall take effect 6 months after the date of the enactment of this
			 Act.
						(2)Compliance
			 transition periodIf the Secretary of Health and Human Services
			 determines that State legislation (other than legislation appropriating funds)
			 is required in order for a State plan under part D of title IV of the Social
			 Security Act to meet the additional requirements imposed by the amendment made
			 by subsection (a), the plan shall not be regarded as failing to meet such
			 requirements before the first day of the second calendar quarter beginning
			 after the close of the first regular session of the State legislature that
			 begins after the effective date of such amendment. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
						658.Deduction of
			 obligations for custodial parents
					(a)Authorization
			 To deduct support for custodial parents from unemployment compensation
						(1)In
			 generalSection 303(e) of the Social Security Act (42 U.S.C.
			 503(e)) is amended—
							(A)by striking
			 child support obligations each place it appears and inserting
			 support obligations; and
							(B)in paragraph (1),
			 in the matter following subparagraph (B), by striking only includes
			 obligations and inserting is limited to obligations established
			 with respect to a child or a custodial parent of such child.
							(2)Technical
			 amendmentSection 303(e)(2)(A)(iii)(III) of the Social Security
			 Act (42 U.S.C. 503(e)(2)(A)(iii)(III)) is amended by striking section
			 462(e) and inserting section 459(i)(5).
						(b)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to weeks of unemployment beginning after the end of
			 the 2-year period beginning on the date of the enactment of this Act.
						(2)AuthorityA
			 State may amend its State law to provide for deducting and withholding amounts
			 from unemployment compensation in accordance with the amendments made by this
			 section prior to end of the period described in paragraph (1).
						659.Advisory
			 Council on unemployment compensation
					(a)In
			 generalSection 908 of the Social Security Act (42 U.S.C. 1108)
			 is amended by striking subsections (a), (b), and (c) and inserting the
			 following new subsections:
						
							(a)EstablishmentThe
				Secretary of Labor may periodically establish an advisory council to be known
				as the Advisory Council on Unemployment Compensation (referred to in this
				section as the Council).
							(b)FunctionEach
				Council shall, to the extent directed by the Secretary of Labor, evaluate
				specific aspects of the unemployment compensation program, which may include
				the purpose, goals, effects on economic stabilization (including
				countercyclical effects), coverage, trust fund solvency, administrative
				performance, payment integrity and any other aspects of the program as the
				Secretary of Labor deems necessary.
							(c)Members
								(1)Presidential
				appointmentsEach Council shall consist of 9 members appointed by
				the President.
								(2)VacancyA
				vacancy in any Council shall be filled by appointment in accordance with
				paragraph (1).
								(3)ChairmanThe
				President shall designate a member of the Council to serve as its
				Chairman.
								.
					(b)ReportSubsection
			 (f) of section 908 of the Social Security Act (42 U.S.C. 1108 (f)) is amended
			 to read as follows:
						
							(f)ReportThe
				Council shall submit, at such times as the Secretary of Labor may specify, to
				the President through the Secretary of Labor reports setting forth the findings
				of the Council together with and any recommendations the Council determines are
				appropriate.
							.
					660.Amendment to
			 the Federal-State extended benefits program
					(a)In
			 generalSection 202(a)(3)(E) of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended by
			 striking clause (ii) and inserting the following:
						
							(ii)the individual
				maintains tangible evidence that he has engaged in such an effort during such
				week; and
							(iii)the individual
				provides such tangible evidence to the State agency upon request.
							The
				Secretary shall prescribe requirements for State agencies to randomly audit a
				minimum number of claims each week to determine compliance with this
				subparagraph.
					(b)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to weeks of unemployment beginning after the end of
			 the 2-year period beginning on the date of the enactment of this Act.
						(2)AuthorityA
			 State may amend its State law to provide for the administration of the
			 Federal-State extended benefits program in accordance with the amendment made
			 by this section prior to the end of the period described in paragraph
			 (1).
						661.Operating
			 instructions and regulationsThe Secretary of Labor may prescribe any
			 operating instructions or regulations necessary to carry out the provisions of,
			 and amendments made by, this subtitle to the extent that responsibility for the
			 administration of such provision or amendment is vested in the Secretary of
			 Labor.
				FCustom user
			 fees
				665.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
					(1)in subparagraph
			 (A), by striking December 10, 2018 and inserting December
			 31, 2019; and
					(2)in subparagraph
			 (B)(i), by striking November 30, 2018 and inserting
			 September 30, 2019.
					VIITransparency
			 requirements for foreign-held debt
			701.Short
			 titleThis title may be cited
			 as the Foreign-Held Debt Transparency
			 and Threat Assessment Act.
			702.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the following:
					(A)The Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Finance,
			 and the Committee on the Budget of the Senate.
					(B)The Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, and the Committee on the Budget of the House of Representatives.
					(2)Debt
			 instruments of the United StatesThe term debt instruments of the
			 United States means all bills, notes, and bonds issued or guaranteed by
			 the United States or by an entity of the United States Government, including
			 any Government-sponsored enterprise.
				703.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the growing
			 Federal debt of the United States has the potential to jeopardize the national
			 security and economic stability of the United States;
				(2)the increasing
			 dependence of the United States on foreign creditors has the potential to make
			 the United States vulnerable to undue influence by certain foreign creditors in
			 national security and economic policymaking;
				(3)the People's
			 Republic of China is the largest foreign creditor of the United States, in
			 terms of its overall holdings of debt instruments of the United States;
				(4)the current level
			 of transparency in the scope and extent of foreign holdings of debt instruments
			 of the United States is inadequate and needs to be improved, particularly
			 regarding the holdings of the People's Republic of China;
				(5)through the
			 People's Republic of China's large holdings of debt instruments of the United
			 States, China has become a super creditor of the United States;
				(6)under certain
			 circumstances, the holdings of the People's Republic of China could give China
			 a tool with which China can try to manipulate the domestic and foreign
			 policymaking of the United States, including the United States relationship
			 with Taiwan;
				(7)under certain
			 circumstances, if the People's Republic of China were to be displeased with a
			 given United States policy or action, China could attempt to destabilize the
			 United States economy by rapidly divesting large portions of China's holdings
			 of debt instruments of the United States; and
				(8)the People's
			 Republic of China’s expansive holdings of such debt instruments of the United
			 States could potentially pose a direct threat to the United States economy and
			 to United States national security. This potential threat is a significant
			 issue that warrants further analysis and evaluation.
				704.Quarterly
			 report on risks posed by foreign holdings of debt instruments of the United
			 States
				(a)Quarterly
			 reportNot later than March 31, June 30, September 30, and
			 December 31 of each year, the President shall submit to the appropriate
			 congressional committees a report on the risks posed by foreign holdings of
			 debt instruments of the United States, in both classified and unclassified
			 form.
				(b)Matters To Be
			 includedEach report submitted under this section shall include
			 the following:
					(1)The most recent
			 data available on foreign holdings of debt instruments of the United States,
			 which data shall not be older than the date that is 7 months preceding the date
			 of the report.
					(2)The country of
			 domicile of all foreign creditors who hold debt instruments of the United
			 States.
					(3)The total amount
			 of debt instruments of the United States that are held by the foreign
			 creditors, broken out by the creditors' country of domicile and by public,
			 quasi-public, and private creditors.
					(4)For each foreign
			 country listed in paragraph (3)—
						(A)an analysis of
			 the country's purpose in holding debt instruments of the United States and
			 long-term intentions with regard to such debt instruments;
						(B)an analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by each country's holdings of
			 debt instruments of the United States; and
						(C)a specific
			 determination of whether the level of risk identified under subparagraph (B) is
			 acceptable or unacceptable.
						(c)Public
			 availabilityThe President shall make each report required by
			 subsection (a) available, in its unclassified form, to the public by posting it
			 on the Internet in a conspicuous manner and location.
				705.Annual report
			 on risks posed by the Federal debt of the United States
				(a)In
			 generalNot later than December 31 of each year, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the risks to the United States posed by the Federal debt
			 of the United States.
				(b)Content of
			 reportEach report submitted under this section shall include the
			 following:
					(1)An analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by the Federal debt of the United
			 States.
					(2)A specific
			 determination of whether the levels of risk identified under paragraph (1) are
			 sustainable.
					(3)If the
			 determination under paragraph (2) is that the levels of risk are unsustainable,
			 specific recommendations for reducing the levels of risk to sustainable levels,
			 in a manner that results in a reduction in Federal spending.
					706.Corrective
			 action to address unacceptable and unsustainable risks to United States
			 national security and economic stabilityIn any case in which the President
			 determines under section 704(b)(4)(C) that a foreign country's holdings of debt
			 instruments of the United States pose an unacceptable risk to the long-term
			 national security or economic stability of the United States, the President
			 shall, within 30 days of the determination—
				(1)formulate a plan
			 of action to reduce the risk level to an acceptable and sustainable level, in a
			 manner that results in a reduction in Federal spending;
				(2)submit to the
			 appropriate congressional committees a report on the plan of action that
			 includes a timeline for the implementation of the plan and recommendations for
			 any legislative action that would be required to fully implement the plan;
			 and
				(3)move
			 expeditiously to implement the plan in order to protect the long-term national
			 security and economic stability of the United States.
				VIIITransparency
			 requirements for foreign-held debt
			801.Short
			 titleThis title may be cited
			 as the Foreign-Held Debt Transparency
			 and Threat Assessment Act.
			802.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the following:
					(A)The Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Finance,
			 the Committee on Banking, Housing, and Urban Affairs, and the Committee on the
			 Budget of the Senate.
					(B)The Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, the Committee on Financial Services, and the Committee on the Budget of
			 the House of Representatives.
					(2)Debt
			 instruments of the United StatesThe term debt instruments of the
			 United States means all bills, notes, and bonds held by the public and
			 issued or guaranteed by the United States or by an entity of the United States
			 Government.
				803.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the growing
			 Federal debt of the United States has the potential to jeopardize the national
			 security and economic stability of the United States;
				(2)large foreign
			 holdings of debt instruments of the United States have the potential to make
			 the United States vulnerable to undue influence by foreign creditors in
			 national security and economic policymaking;
				(3)the People's
			 Republic of China, Japan, and the United Kingdom are the 3 largest foreign
			 holders of debt instruments of the United States; and
				(4)the current level
			 of transparency in the scope and extent of foreign holdings of debt instruments
			 of the United States is inadequate and needs to be improved.
				804.Annual report
			 on risks posed by foreign holdings of debt instruments of the United
			 States
				(a)Annual
			 reportNot later than March 31 of each year, the Secretary of the
			 Treasury shall submit to the appropriate congressional committees a report on
			 the risks posed by foreign holdings of debt instruments of the United States,
			 in both classified and unclassified form.
				(b)Matters To Be
			 includedEach report submitted under this section shall include
			 the following:
					(1)The most recent
			 data available on foreign holdings of debt instruments of the United States,
			 which data shall not be older than the date that is 9 months preceding the date
			 of the report.
					(2)The total amount
			 of debt instruments of the United States that are held by foreign residents,
			 broken out by the residents' country of domicile and by public and private
			 residents.
					(3)An analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by foreign holdings of debt
			 instruments of the United States.
					(c)Public
			 availabilityThe Secretary of the Treasury shall make each report
			 required by subsection (a) available, in its unclassified form, to the public
			 by posting it on the Internet in a conspicuous manner and location.
				805.Annual report
			 on risks posed by the Federal debt of the United States
				(a)In
			 generalNot later than March 31 of each year, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the risks to the United States posed by the Federal debt
			 of the United States.
				(b)Content of
			 reportEach report submitted under this section shall include the
			 following:
					(1)An analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by the Federal debt of the United
			 States.
					(2)Specific
			 recommendations for reducing the levels of risk resulting from the Federal
			 debt.
					806.Corrective
			 action to address unacceptable risks to United States national security and
			 economic stabilityIf the
			 President determines that foreign holdings of debt instruments of the United
			 States pose an unacceptable risk to the long-term national security or economic
			 stability of the United States, the President shall, within 30 days of the
			 determination—
				(1)formulate a plan
			 of action to reduce such risk;
				(2)submit to the
			 appropriate congressional committees a report on the plan of action that
			 includes a timeline for the implementation of the plan and recommendations for
			 any legislative action that would be required to fully implement the plan;
			 and
				(3)move
			 expeditiously to implement the plan in order to protect the long-term national
			 security and economic stability of the United States.
				IXOffice of the
			 Homeowner Advocate
			901.Office of the
			 Homeowner Advocate
				(a)EstablishmentThere
			 is established in the Department of the Treasury an office to be known as the
			 Office of the Homeowner Advocate (in this title referred to as
			 the Office).
				(b)Director
					(1)In
			 generalThe Director of the Office of the Homeowner Advocate (in
			 this title referred to as the Director) shall report directly to
			 the Assistant Secretary of the Treasury for Financial Stability, and shall be
			 entitled to compensation at the same rate as the highest rate of basic pay
			 established for the Senior Executive Service under section 5382 of title 5,
			 United States Code.
					(2)AppointmentThe
			 Director shall be appointed by the Secretary, after consultation with the
			 Secretary of the Department of Housing and Urban Development, and without
			 regard to the provisions of title 5, United States Code, relating to
			 appointments in the competitive service or the Senior Executive Service.
					(3)QualificationsAn
			 individual appointed under paragraph (2) shall have—
						(A)experience as an
			 advocate for homeowners; and
						(B)experience
			 dealing with mortgage servicers.
						(4)Restriction on
			 employmentAn individual may be appointed as Director only if
			 such individual was not an officer or employee of either a mortgage servicer or
			 the Department of the Treasury during the 4-year period preceding the date of
			 such appointment.
					(5)Hiring
			 authorityThe Director shall have the authority to hire staff,
			 obtain support by contract, and manage the budget of the Office of the
			 Homeowner Advocate.
					902.Functions of
			 the Office
				(a)In
			 generalIt shall be the function of the Office—
					(1)to assist
			 homeowners, housing counselors, and housing lawyers in resolving problems with
			 the Home Affordable Modification Program of the Making Home Affordable
			 initiative of the Secretary, authorized under the Emergency Economic
			 Stabilization Act of 2008 (in this title referred to as the Home
			 Affordable Modification Program)
					(2)to identify
			 areas, both individual and systematic, in which homeowners, housing counselors,
			 and housing lawyers have problems in dealings with the Home Affordable
			 Modification Program;
					(3)to the extent
			 possible, to propose changes in the administrative practices of the Home
			 Affordable Modification Program, to mitigate problems identified under
			 paragraph (2);
					(4)to identify
			 potential legislative changes which may be appropriate to mitigate such
			 problems; and
					(5)to implement
			 other programs and initiatives that the Director deems important to assisting
			 homeowners, housing counselors, and housing lawyers in resolving problems with
			 the Home Affordable Modification Program, which may include—
						(A)running a triage
			 hotline for homeowners at risk of foreclosure;
						(B)providing
			 homeowners with access to housing counseling programs of the Department of
			 Housing and Urban Development at no cost to the homeowner;
						(C)developing
			 Internet tools related to the Home Affordable Modification Program; and
						(D)developing
			 training and educational materials.
						(b)Authority
					(1)In
			 generalStaff designated by the Director shall have the authority
			 to implement servicer remedies, on a case-by-case basis, subject to the
			 approval of the Assistant Secretary of the Treasury for Financial
			 Stability.
					(2)Resolution of
			 homeowner concernsThe Office shall, to the extent possible,
			 resolve all homeowner concerns not later than 30 days after the opening of a
			 case with such homeowner.
					(c)Commencement of
			 operationsThe Office shall commence its operations, as required
			 by this title, not later than 3 months after the date of enactment of this
			 Act.
				(d)SunsetThe
			 Office shall cease operations as of the date on which the Home Affordable
			 Modification Program ceases to operate.
				903.Relationship
			 with existing entities
				(a)TransferThe
			 Office shall coordinate and centralize all complaint escalations relating to
			 the Home Affordable Modification Program.
				(b)HotlineThe
			 HOPE hotline (or any successor triage hotline) shall reroute all complaints
			 relating to the Home Affordable Modification Program to the Office.
				(c)CoordinationThe
			 Office shall coordinate with the compliance office of the Office of Financial
			 Stability of the Department of the Treasury and the Homeownership Preservation
			 Office of the Department of the Treasury.
				904.Rule of
			 constructionNothing in this
			 section shall prohibit a mortgage servicer from evaluating a homeowner for
			 eligibility under the Home Affordable Foreclosure Alternatives Program while a
			 case is still open with the Office of the Homeowner Advocate. Nothing in this
			 section may be construed to relieve any loan services from otherwise applicable
			 rules, directives, or similar guidance under the Home Affordable Modification
			 Program relating to the continuation or completion of foreclosure
			 proceedings.
			905.Reports to
			 Congress
				(a)TestimonyThe
			 Director shall be available to testify before the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, not less frequently than 4 times a
			 year, or at any time at the request of the Chairs of either committee.
				(b)ReportsOnce
			 annually, the Director shall provide a detailed report to Congress on the Home
			 Affordable Modification Program. Such report shall contain full and substantive
			 analysis, in addition to statistical information, including, at a
			 minimum—
					(1)data and analysis
			 of the types and volume of complaints received from homeowners, housing
			 counselors, and housing lawyers, broken down by category of servicer, except
			 that servicers may not be identified by name in the report;
					(2)a summary of not
			 fewer than 20 of the most serious problems encountered by Home Affordable
			 Modification Program participants, including a description of the nature of
			 such problems;
					(3)to the extent
			 known, identification of the 10 most litigated issues for Home Affordable
			 Modification Program participants, including recommendations for mitigating
			 such disputes;
					(4)data and analysis
			 on the resolutions of the complaints received from homeowners, housing
			 counselors, and housing lawyers;
					(5)identification of
			 any programs or initiatives that the Office has taken to improve the Home
			 Affordable Modification Program;
					(6)recommendations
			 for such administrative and legislative action as may be appropriate to resolve
			 problems encountered by Home Affordable Modification Program participants;
			 and
					(7)such other
			 information as the Director may deem advisable.
					906.FundingAmounts made available for the costs of
			 administration of the Home Affordable Modification Program that are not
			 otherwise obligated shall be available to carry out the duties of the Office.
			 Funding shall be maintained at levels adequate to reasonably carry out the
			 functions of the Office.
			907.Prohibition on
			 participation in Making Home Affordable for borrowers who strategically
			 defaultNo mortgage may be
			 modified under the Making Home Affordable Program, or with any funds from the
			 Troubled Asset Relief Program, unless the servicer of the mortgage loan has
			 determined, in accordance with standards and requirements established by the
			 Secretary of the Treasury, that the mortgagor cannot afford to make payments
			 under the terms of the existing mortgage loan. The Secretary of the Treasury,
			 in consultation with the Secretary of Housing and Urban Development, shall
			 issue rules to carry out this section not later than 90 days after the date of
			 enactment of this Act. This section shall not apply to any refinancing or
			 modifications made under the FHA Program Adjustments to Support
			 Refinancings for Underwater Homeowners, announced by the Department of
			 the Treasury and the Department of Housing and Urban Development on March 26,
			 2010, as long as the program continues to be structured so that borrowers
			 participating in the FHA refinance program cannot be in default on their
			 primary mortgage at the time of refinance and their eligibility in the program
			 is not helped if they are in default on their second mortgage, and thus lack a
			 strategic reason to go into default on either their first or second mortgage to
			 participate in the program.
			908.Public
			 availability of information
				(a)Public
			 availability of dataThe Secretary of the Treasury shall revise
			 the guidelines for the Home Affordable Modification Program of the Making Home
			 Affordable initiative of the Secretary of the Treasury, authorized under the
			 Emergency Economic Stabilization Act of 2008 (Public Law 110–343), to establish
			 that the data collected by the Secretary of the Treasury from each mortgage
			 servicer and lender participating in the Program is made public in accordance
			 with subsection (b).
				(b)ContentNot
			 more than 60 days after each monthly deadline for submission of data by
			 mortgage servicers and lender participating in the program, the Treasury shall
			 make all data tables available to the public at the individual record level.
			 This data shall include but not be limited to—
					(1)higher risk
			 loans, including loans made in connection with any program to provide expanded
			 loan approvals, shall be reported separately;
					(2)disclose—
						(A)the rate or pace
			 at which such mortgages are becoming seriously delinquent;
						(B)whether such rate
			 or pace is increasing or decreasing;
						(C)if there are
			 certain subsets within the loans covered by this section that have greater or
			 lesser rates or paces of delinquency; and
						(D)if such subsets
			 exist, the characteristics of such subset of mortgages;
						(3)with respect to
			 the loss mitigation efforts of the loan—
						(A)the processes and
			 practices that the reporter has in effect to minimize losses on mortgages
			 covered by this section; and
						(B)the manner and
			 methods by which such processes and practices are being monitored for
			 effectiveness;
						(4)disclose, with
			 respect to loans that are or become 60 or more days past due, (provided that
			 for purposes of disclosure under this paragraph that each loan should have a
			 unique number that is not the same as any loan number the borrower, originator,
			 or servicer uses), the following attributes—
						(A)the original loan
			 amount;
						(B)the current loan
			 amount;
						(C)the loan-to-value
			 ratio and combined loan-to-value ratio, both at origination and currently, and
			 the number of liens on the property;
						(D)the property
			 valuation at the time of origination of the loan, and all subsequent property
			 valuations and the date of each valuation;
						(E)each relevant
			 credit score of each borrower obtained at any time in connection with the loan,
			 with the date of the credit score, to the extent allowed by existing
			 law;
						(F)whether the loan
			 has any mortgage or other credit insurance or guarantee;
						(G)the current
			 interest rate on such loan;
						(H)any rate caps and
			 floors if the loan is an adjustable rate mortgage loan;
						(I)the adjustable
			 rate mortgage index or indices for such loan;
						(J)whether the loan
			 is currently past due, and if so how many days such loan is past due;
						(K)the total number
			 of days the loan has been past due at any time;
						(L)whether the loan
			 is subject to a balloon payment;
						(M)the date of each
			 modification of the loan;
						(N)whether any
			 amounts of loan principal has been deferred or written off, and if so, the date
			 and amount of each deferral and the date and amount of each writedown;
						(O)whether the
			 interest rate was changed from a rate that could adjust to a fixed rate, and if
			 so, the period of time for which the rate will be fixed;
						(P)the amount by
			 which the interest rate on the loan was reduced, and for what period of time it
			 was reduced;
						(Q)if the interest
			 rate was reduced or fixed for a period of time less than the remaining loan
			 term, on what dates, and to what rates, could the rate potentially increase in
			 the future;
						(R)whether the loan
			 term was modified, and if so, whether it was extended or shortened, and by what
			 amount of time;
						(S)whether the loan
			 is in the process of foreclosure or similar procedure, whether judicial or
			 otherwise; and
						(T)whether a
			 foreclosure or similar procedure, whether judicial or otherwise, has been
			 completed.
						(c)Guidelines and
			 regulationsThe Secretary of the Treasury shall establish
			 guidelines and regulations necessary—
					(1)to ensure that
			 the privacy of individual consumers is appropriately protected in the reports
			 under this section;
					(2)to make the data
			 reported under this subsection available on a public website with no cost to
			 access the data, in a consistent format;
					(3)to update the
			 data no less frequently than monthly;
					(4)to establish
			 procedures for disclosing such data to the public on a public website with no
			 cost to access the data; and
					(5)to allow the
			 Secretary to make such deletions as the Secretary may determine to be
			 appropriate to protect any privacy interest of any loan modification applicant,
			 including the deletion or alteration of the applicant's name and identification
			 number.
					(d)ExceptionNo
			 data shall have to be disclosed if it voids or violates existing contracts
			 between the Secretary of Treasury and mortgage servicers as part of the Making
			 Home Affordable Program.
				XBudgetary
			 provisions
			1001.Determination
			 of budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled ‘Budgetary Effects of PAYGO Legislation’ for this Act, jointly
			 submitted for printing in the Congressional Record by the Chairmen of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
	
		September 20, 2010
		Read the second time and placed on the
		  calendar
	
